Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 1 of 210 PageID #:53160

                                                                                   1279

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) November 21, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:15 o'clock a.m.
    9
                                 TRIAL - VOLUME 9 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 2 of 210 PageID #:53161

                                                                                              1280

               1    Appearances: (Continued:)
               2
                    For the Plaintiffs:        KIRKLAND & ELLIS LLP
               3                               BY: Ms. Megan Margaret New
                                               300 North LaSalle Street
               4                               Chicago, Illinois 60654
                                               (312) 862-7439
               5
                                               KIRKLAND & ELLIS LLP
               6                               BY: Ms. Leslie M. Schmidt
                                               601 Lexington Avenue
               7                               New York, New York 10022
                                               (212) 446-4763
               8
                    Motorola Corporate Representative:            Mr. Russ Lund
               9
             10
                    For the Defendants:        STEPTOE & JOHNSON LLP
             11                                 BY: Mr. Boyd T Cloern
                                                    Mr. Michael J. Allan
             12                                     Ms. Jessica Ilana Rothschild
                                                    Ms. Kassandra Michele Officer
             13                                1330 Connecticut Avenue., Nw
                                               Washington, DC 20036
             14                                (202) 429-6230
             15
             16
                    Hytera Corporate Representative: Michele Ning
             17
             18
             19
             20
             21
             22
             23
             24
10:17:41     25
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 3 of 210 PageID #:53162
                                            Wicker - direct by Brown
                                                                                              1281

               1               THE CLERK: All rise.
               2              (The following proceedings were had in the
               3              presence of the jury in open court:)
               4               THE CLERK: This Court is in session. Please be
10:17:57       5    seated.
               6               THE COURT: Good morning, members of the jury.
               7               Please recall the witness, counsel.
               8              (Brief pause.)
               9               MR. BROWN: May I proceed, Your Honor?
10:18:19     10                THE COURT: Please procedure.
             11          STEPHEN WICKER, PLAINTIFFS' WITNESS, PREVIOUSLY SWORN
             12                          DIRECT EXAMINATION (resumed)
             13     BY MR. BROWN:
             14     Q. Good morning, Professor.
10:18:22     15     A. Good morning.
             16     Q. I'm going to have your slides put up. It's slide 129.
             17                And just to reframe, we were talking about Motorola's
             18     ergonomic layer or Darwin layer trade secrets before we broke
             19     yesterday afternoon.
10:18:36     20                And I wanted to start on this slide because I wanted
             21     to ask you about the conversion you're seeing in the list here.
             22                So could you just remind the jury what you're showing
             23     on this slide and then we'll talk about it.
             24     A. Okay. So what this is showing is how Motorola's code has
10:18:48     25     been used to create libraries. And in particular in this case,
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 4 of 210 PageID #:53163
                                            Wicker - direct by Brown
                                                                                              1282

               1    the RAF library, Hytera's radio architecture framework
               2    library.
               3               And if you'll look, you'll notice each one of these
               4    Motorola file names on the left has a corresponding version on
10:19:05       5    the right.
               6    Q. And why, again, did you have to go to the libraries for
               7    Hytera's radio application framework in order to find that they
               8    were using Motorola's source code?
               9    A. Okay. Because the original source code that Hytera had
10:19:20     10     used to create the libraries was not available.
             11     Q. Okay. And I see that there's a slight difference in the
             12     file names here. On the right, these are all .c files, and on
             13     the left -- sorry, on the left they're all .c files, and on the
             14     right they're all .cpp files. What had happened there? What
10:19:38     15     happened?
             16     A. Okay. That's right. What counsel is referring to is,
             17     these .c's at end of the Motorola files represent the fact that
             18     the C programming language has been used.
             19                So a C compiler would be able to compile this code;
10:19:52     20     whereas on the right, we see .cpp, which is C++. Now C can be
             21     read in C++, but not vice versa.
             22                What happened here is that Hytera modified the files
             23     slightly so that they can be XILD as C++ environment, which is
             24     what Hytera was using at the time.
10:20:15     25     Q. And did you see evidence in Hytera's files of when that
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 5 of 210 PageID #:53164
                                            Wicker - direct by Brown
                                                                                              1283

               1    change happened and what was being done?
               2    A. Yes.
               3    Q. Okay. I'm going to have you turn to slide 117.
               4    A. Okay.
10:20:30       5    Q. And slide 118. We're going to go back and forth between
               6    them.
               7               And starting with 117, there's a document PTX 652.
               8    Where did this document come from?
               9    A. This document is an e-mail. It was from one Hytera
10:20:47     10     engineer to another with several more copied.
             11     Q. And did you rely on this e-mail as part of your analysis in
             12     this case?
             13     A. Yes, I did.
             14     Q. Okay. And if we go to slide 118, there's a document PTX
10:21:00     15     654. Do you see that?
             16     A. Yes, I do.
             17     Q. Was this the attachment to that e-mail between Hytera
             18     engineers?
             19     A. Yes, it is.
10:21:06     20     Q. And did you rely on this document as part of your analysis
             21     in this case?
             22     A. Yes, I did.
             23     Q. Okay. And is this --
             24                THE COURT: Counsel, avoid the okays after the answer.
10:21:16     25     Just the next question.
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 6 of 210 PageID #:53165
                                            Wicker - direct by Brown
                                                                                              1284

               1               MR. BROWN: Yes, Your Honor.
               2    BY MR. BROWN:
               3    Q. Was this document -- is your review of this document that
               4    shows that the document is consistent with your analysis of
10:21:27       5    Hytera's technology?
               6    A. Yes; it's entirely consistent. It shows this conversion
               7    process where Motorola's code is taken, modified --
               8               MR. CLOERN: Objection, Your Honor.
               9               THE COURT: The answer may stand.
10:21:40     10                MR. BROWN: And, Your Honor, we would move to admit
             11     PTX 652 and the attachment PTX 654.
             12                MR. CLOERN: Objection, Your Honor. There's not any
             13     foundation for this document. There's been no percipient
             14     witness. No one was deposed. This attachment is not --
10:21:58     15     doesn't bear a Hytera label. There's no indicia of exactly
             16     what it is.
             17                THE COURT: The objection is overruled and you may
             18     cross-examine on those very significant issues.
             19                MR. BROWN: Mr. Schlaifer, would you turn to Professor
10:22:16     20     Wicker's slide, slide 117.
             21     BY MR. BROWN:
             22     Q. All right. So this was the e-mail that you were just
             23     discussing, Professor. Would you explain to the jury what
             24     you're showing with the e-mail.
10:22:22     25     A. Yes. First off, I note that this is a Hytera engineer.
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 7 of 210 PageID #:53166
                                            Wicker - direct by Brown
                                                                                              1285

               1    And this engineer is sending an e-mail to Raun Hanchun, that
               2    name came up yesterday. That's another Hytera engineer. Then
               3    there are several people -- two, I believe -- that have been
               4    copied.
               5               And what's attached to this e-mail is a document
               6    entitled "UIT sorted.doc." Now, that "UIT" is an ergonomic
               7    term, a user interface task.
               8    Q. What do you mean that it's an ergonomic term?
               9    A. In other words, it's a Motorola term for its application
10:23:01     10     framework. The way it actually handles, in this case,
             11     presentations.
             12     Q. And let's go to your slide, your next slide which shows
             13     part of that attachment.
             14                What about -- tell us what you saw on this document,
10:23:16     15     Professor Wicker, which is PTX 654.
             16     A. When I opened the document that was attached, I found
             17     something called RAF core, Raf_Core_Ui. And what it said at
             18     the top of the document was "transplanted and sorted out from
             19     UIT." So that told me that material had been taken from
10:23:38     20     Motorola's user interface task.
             21                And down here we can see more detail as to what was
             22     done. The original code, the Motorola code, "changed file C to
             23     a CPP extension name file," and that's exactly the change that
             24     I was showing you a moment ago where it went from C in
10:23:55     25     Motorola's code to C++ with Hytera's code.
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 8 of 210 PageID #:53167
                                            Wicker - direct by Brown
                                                                                              1286

               1    Q. The document has the very top of it the label
               2    "RAF_Core_UI," what does that mean?
               3    A. So what that tells me is that it is using Hytera's name for
               4    the radio architecture framework, it's at the core, and it's
10:24:18       5    related to a user interface.
               6    Q. Okay. And how do you know that that relates to the
               7    functionality in Hytera's radio today?
               8    A. The first thing I would note -- oh, how do I -- it's
               9    related to Hytera's radio because this Raf_Core is software
10:24:35     10     that is used in their radios.
             11     Q. And if we go to your next slide. It's a screen shot from
             12     Exhibit 654, page 2 here. What are you showing here in this
             13     document?
             14     A. Okay. This is a page from that document that was attached.
10:24:51     15     And what I noticed was that the document refers to Motorola
             16     code. Here's the "EMT," the ergonomic manager task, and the
             17     "UIT," the user interface task. So both of these are things
             18     that we've talked about yesterday and they are Motorola terms
             19     for Motorola technology.
10:25:12     20     Q. So what does it show here that there's a directory listing
             21     that includes Motorola terms, what does that indicate?
             22     A. That's telling me that they have the code associated with
             23     these Motorola technologies, Motorola code associated with
             24     those technologies.
10:25:27     25     Q. And we were talking earlier about the conversion or the
           Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 9 of 210 PageID #:53168
                                            Wicker - direct by Brown
                                                                                              1287

               1    renaming from C to C++. Did you see any testimony from Hytera
               2    representatives over the last two days that relates to whether
               3    or not that would make sense at Hytera?
               4    A. I did. In fact, I believe this is something we heard if
10:25:44       5    not yesterday, the day before, the Hytera engineer is Xiaohua
               6    Zheng. And she was asked:
               7               Considering your experience working on the DMR
               8    products, can you think of any reason why the RAF files would
               9    be converted from C to C++ other than if they were being
10:26:07     10     converted from code that was not Hytera's.
             11                And she said:
             12                I don't know.
             13     Q. And so what does that indicate to you, Professor?
             14     A. She had no reason for this conversion from C to C++ other
10:26:17     15     than the fact that they were converting Motorola C code to C++.
             16     Q. Did you see any other evidence in the Hytera document that
             17     there was Motorola code being used?
             18     A. Yes, I did.
             19     Q. We'll go to slide 654 -- sorry, page 12 of Exhibit 654.
10:26:34     20                So on the left side of the screen, you have Motorola
             21     source code from PTX 1866, and on the right side here, page 12
             22     of the document we've been looking at, PTX 654, what does this
             23     indicate?
             24     A. Okay. So over here we see that we're talking about the
10:26:50     25     document that was attached to the e-mail. It says
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 10 of 210 PageID #:53169
                                        Wicker - direct by Brown
                                                                                           1288

            1   "Raf_Core_UI." And what I did was, I compared some code that
            2   was in this document to Motorola code, "Core_UIT_user_dps.H," a
            3   lot of acronyms, but it's a header file. And what it contains
            4   is a series of definitions that are used in Motorola's UIT.
10:27:18    5              So I thought I would look there to see if there was
            6   any common code and this is what I found. You can see that
            7   this part, this typed depth enum, it's a programming term, and
            8   everything underneath it is here (indicating), and you can see
            9   that this material is here (indicating), and this material is
10:27:40   10   here (indicating), and so forth. This has all been copied into
           11   Hytera's document.
           12   Q. And what is the value of the material that we're looking at
           13   for Motorola's source code that has been copied into Hytera's
           14   document?
10:27:55   15   A. It's got a high volume. Once again, this is a header file.
           16   It's ".a". So these are definitions that are made available to
           17   other code. So other code that's doing things associated with
           18   the user interface task will use these particular defined
           19   structures.
10:28:13   20              For example, display class, UIT times display, display
           21   routing, these are all fundamental to what happens to the
           22   interface. And so these are things that are important to what
           23   the user sees when they use the radio when it's been copied by
           24   Hytera.
10:28:31   25   Q. And we'll go to the next slide. And here you're comparing
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 11 of 210 PageID #:53170
                                        Wicker - direct by Brown
                                                                                           1289

            1   on the left Motorola code at PTX 1866 with page 16 of PTX 654.
            2   Did you see evidence of what the Hytera engineers were doing
            3   with the Motorola code in this document?
            4   A. Yes.
10:28:47    5   Q. And what was that?
            6   A. They were basically copying pieces of Motorola code,
            7   actually from two different files in this case into their
            8   document.
            9   Q. And was there any indication in the document about what the
10:28:59   10   technical purpose of that was? Why are they copying source
           11   code into a document?
           12   A. Yeah. What they're doing is, they're studying it. You see
           13   two different pieces of source code copied into this document,
           14   and this document is not actually going to be run as code.
10:29:15   15   It's describing the software and using examples, and then it's
           16   got some questions that would not be compilable by a compiler.
           17              I'm told, for example, that those Chinese characters
           18   say "definition question," that tells me that someone is trying
           19   to figure out what this code does so they can use it in their
10:29:36   20   own coding.
           21   Q. And so if we go back to the previous slide. You just
           22   pointed to text that was in Chinese, an annotation in Chinese,
           23   but there's a bunch of comments here in English as well. What
           24   did that indicate to you?
10:29:50   25   A. Okay. These comments in English -- I think I -- there we
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 12 of 210 PageID #:53171
                                        Wicker - direct by Brown
                                                                                           1290

            1   go (indicating). These comments in English tell me they were
            2   actually copied over from the Motorola code.
            3              So the English comments that I have highlighted here
            4   were the original Motorola code. That shows, first, that they
10:30:13    5   were copying. But secondly, it shows that these comments are
            6   important to the use of the code. In other words, these
            7   comments told the Hytera engineers what the code did so it
            8   helped them make use of what they'd taken.
            9              MR. BROWN: Mr. Schlaifer, if we could go back to
10:30:28   10   Professor Wicker's slide 118.
           11   BY MR. BROWN:
           12   Q. There's a engineer name here on the second line. What's
           13   the engineer's name who authored this document?
           14   A. Yang Shuangfeng.
10:30:45   15   Q. And is Mr. Yang one of the engineers that came over from
           16   Motorola?
           17   A. No, he's a Hytera engineer.
           18   Q. So who were the engineers that are working on transplanting
           19   and sorting out Motorola's code to become part of Hytera's?
10:30:59   20   A. Well, these are other folks, they are separate from those
           21   that came over from Motorola. You know, they're all Hytera
           22   engineers at the point that we're talking about, but this
           23   particular person and the ones who were working on this
           24   document were not -- did not recently come over from Motorola.
10:31:17   25   In fact, I don't think they ever worked for Motorola.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 13 of 210 PageID #:53172
                                        Wicker - direct by Brown
                                                                                           1291

            1   Q. So we've talked about the application framework. I want to
            2   talk about what that framework is for. What runs on the top of
            3   an application framework?
            4   A. Okay. Basically an application framework keeps
10:31:32    5   applications organized. And as we talked about earlier, that's
            6   very important for these kinds of radios because the
            7   applications have to interact in a very careful way. You don't
            8   want one application blocking emergency text from another
            9   application.
10:31:48   10              So the framework keeps them all acting appropriately.
           11   It allows messages to be routed between applications. It turns
           12   on applications as needed, and so forth.
           13              MR. BROWN: Mr. Schlaifer, if we could go to Professor
           14   Wicker's slide 131, please.
10:32:02   15   BY MR. BROWN:
           16   Q. So what are you showing here? How is this application, the
           17   texting application, how does that need to interface with the
           18   application layer, the ergonomic layer?
           19   A. Okay. That was something we saw on the drawings that were
10:32:16   20   up yesterday. There were lots of ellipsis and messages going
           21   back and forth. This is an example of that messaging. We see
           22   messages going back and forth between the texting application
           23   and the ergonomic layer.
           24              So as we saw, messages can come up from lower layers
10:32:31   25   in the radio and go to the texting app; for example, receiving
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 14 of 210 PageID #:53173
                                        Wicker - direct by Brown
                                                                                           1292

            1   a text, which start at the lower layers and then come up.
            2              We may also see someone sending text, which would
            3   require interaction. And you might even turn off texting if an
            4   emergency happens.
10:32:46    5   Q. So let's dive into those application now. Did you see
            6   evidence that Hytera was in possession of Motorola's
            7   confidential documents by its applications?
            8   A. Yes, I did.
            9   Q. Okay. And so what are you showing on this slide?
10:32:57   10   A. Okay. This is a number of important documents. For
           11   example, Darwin Ergonomic Platform Architecture. It's how the
           12   entire ergonomic platform is built. It was found at Hytera.
           13              Software Architecture Document of Matrix, that's a
           14   very important document. It's talking about the software
10:33:18   15   architecture of all of Matrix. Matrix is the code name for
           16   Motorola's DMR products. And this was -- actually, that's got
           17   a Motorola Bates number.
           18              These others -- here's another one with Hytera Bates
           19   number, the presentation on Darwin that we talked about.
10:33:37   20              And over on the right, the presentation on the Darwin
           21   architecture.
           22              So this one on the right was material copied into
           23   Hytera's documents. This should say, I believe, material
           24   copied into Hytera's documents.
10:33:51   25   Q. And for the record, it's PTX 666, 1255, 802 and 1341,
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 15 of 210 PageID #:53174
                                        Wicker - direct by Brown
                                                                                           1293

            1   showing on this slide.
            2              So how is it that you write applications to use the
            3   application framework that we've been talking about? How does
            4   that work?
10:34:08    5   A. I'm sorry. Can you rephrase that?
            6   Q. Sure. The applications that you've been discussing, they
            7   have to interact with the application framework, how does that
            8   work?
            9   A. Okay. So what happens is, for a given application to be
10:34:20   10   able to run in this framework, you have to understand the
           11   framework.
           12              For example, you have to know how the Darwin ergonomic
           13   platform works so that your application that you're writing can
           14   send and receive messages, it can be started up by the
10:34:33   15   ergonomic platform, and you know what messages to send after
           16   you start it up, as we saw on the diagrams over there.
           17              So, basically, the ergonomic architecture has hooks,
           18   and you have to know how to interact with those hooks when you
           19   write your application. So this is critical to writing
10:34:50   20   applications.
           21   Q. And would you turn to your slide 133, please.
           22   A. Okay.
           23   Q. And is this a document that you relied on in your forming
           24   your opinions in this case?
10:35:10   25   A. Yes, it is.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 16 of 210 PageID #:53175
                                        Wicker - direct by Brown
                                                                                           1294

            1   Q. And where did this document come from?
            2   A. This is a Hytera e-mail. It's from one Hytera engineer to
            3   a large number, looks like nine other Hytera engineers. It has
            4   an attachment that informed me about their development process.
10:35:29    5              MR. BROWN: Plaintiff moves to admit PTX 820, Your
            6   Honor.
            7              THE COURT: Well, keeping up with your testimony
            8   yesterday, this is a document, to use your term, produced by
            9   Hytera?
10:35:39   10              THE WITNESS: Yes, Your Honor.
           11              THE COURT: All right. It is received and may be
           12   published.
           13             (Said exhibit received in evidence.)
           14   BY MR. BROWN:
10:35:46   15   Q. And so you mentioned the hooks. What does that mean? The
           16   application you used is hooks.
           17   A. Okay. So in order for the application that we might be
           18   writing to work with the Darwin platform, we have to be able to
           19   interact with that platform in a way that it expects.
10:36:03   20              If the platform sends a message, we have to be able to
           21   receive it and respond to it. If we send a message, like I'm
           22   texting and I'm sending a text down through the radio to be
           23   transmitted, I have to be able to format that message so that
           24   the Darwin architecture knows what to do with it.
10:36:20   25              So there's a lot of back and forth between the
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 17 of 210 PageID #:53176
                                        Wicker - direct by Brown
                                                                                           1295

            1   applications and the overall architecture, and if you don't
            2   write your application right, it won't work.
            3   Q. And so did Hytera's applications need to interact with
            4   Motorola's application framework? And why?
10:36:35    5   A. They did. Hytera had applications, and because they were
            6   using Motorola's Darwin architecture trade secret, they had to
            7   write their applications in order to interact with Darwin.
            8   Q. And what are you showing on this e-mail as that relates to?
            9   A. Okay. So what's being sent in this e-mail is a header
10:36:57   10   file, "raf_app.h." It is the code file that shows what
           11   applications have to use for that interaction. Again, it's a
           12   header file, and it provides a lot of information that other
           13   code can use; in this case, applications to interact with
           14   Darwin.
10:37:15   15   Q. And are any of the engineers on this e-mail former
           16   Motorolans?
           17   A. No.
           18   Q. And if we go to your next slide. You're showing on the
           19   left side "Microsoft code" from PTX 1866, and on the right what
10:37:39   20   are you showing from Hytera?
           21   A. Okay. If you look down here, this is "raf_app.h", that was
           22   what was being shared in the previous e-mail that I showed you.
           23   This is actually source code, full version. It is with a
           24   particular release of Hytera software. It would've gone into
10:37:59   25   the radio.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 18 of 210 PageID #:53177
                                        Wicker - direct by Brown
                                                                                           1296

            1   Q. And what are you showing in the comparison here between
            2   Motorola's header file for its ergonomic layer and Hytera's
            3   header file for its ergonomic layer?
            4   A. Okay. So the Motorola code is a header file, "cor_emt"
10:38:19    5   that's the ergonomic manager task, user defines. And what I'm
            6   showing is that the code on the left from Motorola's code goes
            7   directly into raf_app_h.
            8   Q. If Hytera wasn't using Motorola's radio application
            9   framework, or ergonomic layer, would the header file, would an
10:38:41   10   identical header file make sense?
           11   A. No, it would not. There would be no reason for Motorola --
           12   or, excuse me, for Hytera to use Motorola's header file if
           13   Hytera wasn't also using what that header file was designed to
           14   work with, namely, EMT, the Darwin architecture.
10:38:59   15   Q. Now, you mentioned yesterday that EMT was a term that you
           16   saw from Motorola, I think, right?
           17   A. Yes.
           18   Q. Now, is there a term at Hytera called EMT?
           19   A. No.
10:39:11   20   Q. Have you ever seen any documentation at Hytera other than
           21   what you've seen being copied from Motorola that included the
           22   term EMT?
           23   A. No.
           24   Q. Okay. And so the attachment that you've attached -- the
10:39:23   25   file you've attached there on the right, this was the same file
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 19 of 210 PageID #:53178
                                        Wicker - direct by Brown
                                                                                           1297

            1   that was attached to an e-mail that you pointed to in the
            2   previous slide?
            3   A. That's correct.
            4   Q. And so what does it tell you here that the code file that
10:39:34    5   is being sent to a number of Hytera engineers includes a
            6   Motorola term for its source code?
            7   A. Okay. This tells me that "raf_app.h" was clearly taken
            8   from Motorola. We can see it through the copying, but also
            9   that copying is acknowledged by using Motorola's term, "EMT,"
10:39:56   10   that only has meaning within Motorola's constellation of
           11   development. And so this document is using a Motorola term
           12   which shows that it is a Motorola development.
           13   Q. And as somebody with expertise in software programming,
           14   have you used header files and libraries and interfaced with
10:40:17   15   them before?
           16   A. Yes.
           17   Q. And when you have run into a term that doesn't have any
           18   meaning to you in the environment you're working in, what do
           19   you normally do?
10:40:26   20   A. I would ask somebody. This actually happens a fair amount.
           21   If I'm working with my students and they've written code, if
           22   we're going to be sure that it works, I have to know what it
           23   means. And so if I ran into a term that I didn't recognize, I
           24   would get in touch with the student who wrote it or the person
10:40:44   25   who wrote it.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 20 of 210 PageID #:53179
                                        Wicker - direct by Brown
                                                                                           1298

            1   Q. Did you see other indications in just this header file that
            2   the term "EMT" showed up?
            3   A. Yes, I did.
            4   Q. So what are you showing on this slide?
10:40:55    5   A. Here we see "EMT" turning up here, but over -- we also see
            6   changes, in other words, where "EMT" is used in Motorola's
            7   code, there has been an attempt to conceal. They have changed
            8   those to "RAF" while using the same functions.
            9   Q. And you said there was an attempt to conceal. Can you
10:41:18   10   remind us why that's an attempt to conceal.
           11   A. Okay. So these could possibly be visible. Anyone
           12   searching for "SvcEMT --" -- I covered it up there.
           13   "SvcEmtDSGetAdb", which makes sense in an EMT context, if
           14   they're searching for that they won't find it because it's been
10:41:25   15   renamed "Raf_GetAdb." SvcEmtDSFreeAdb" becomes "Raf_freeAdb",
           16   and so on. So the names are changed slightly, so anyone doing
           17   the search wouldn't find it.
           18   Q. But they've only been changed slightly, as you said,
           19   Professor. Why would a search not find the code here on the
10:42:04   20   right that's pretty similar? It still says "GetAdb" and
           21   Motorola code says "GetAdb," why would that not come up in a
           22   search if Motorola was attempting to disassemble or reverse
           23   engineer the code?
           24   A. Okay. Well, remember that the disassembly from Motorola
10:42:20   25   would start with all those zeros and ones. And so basically
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 21 of 210 PageID #:53180
                                        Wicker - direct by Brown
                                                                                           1299

            1   what one can search for would be numbers, and so forth. If one
            2   actually reversed compiled those zeros and ones, one would not
            3   get code that looked like this. So they would not be able to
            4   search for and find, for example, "GetAdb."
10:42:39    5   Q. And if we look at just those two lines, the "GetAdb" line
            6   on line 95 on the left side and the "RAF_GetAdb" line on
            7   Hytera's code on the right side, which of the terms in
            8   Motorola's code is sort of the Motorola proprietary term, the
            9   term that would make sense to search for?
10:43:00   10   A. Okay. So that would be the EMT part. In other words, when
           11   I was doing searches initially through Hytera's code, I looked
           12   for EMT, that's what I was looking for. It took me a while to
           13   realized that they systematically changed it to RAF.
           14   Q. So let's talk about the design work of the applications at
10:43:20   15   Hytera. You've shown a lot of code copying so far, which is
           16   direct code copying. Did Hytera write their own applications
           17   or did they wholesale copy those from Motorola?
           18   A. They did write some applications.
           19   Q. And in your analysis, why would Hytera have written their
10:43:40   20   own applications, from a technical perspective?
           21   A. From a technical perspective, they may have had other
           22   objectives; in other words, they may have wanted to emphasize
           23   different types of applications, but furthermore, they would
           24   want a different application, because if they used the exact
10:43:57   25   same applications, then the behavior and what you saw on the
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 22 of 210 PageID #:53181
                                        Wicker - direct by Brown
                                                                                           1300

            1   screen would be identical to what Motorola did, and that would
            2   have been visible.
            3   Q. And so this not using all of Motorola's applications, does
            4   that relate to the concealment point that you were making
10:44:10    5   earlier?
            6   A. Exactly.
            7   Q. So how was it that Hytera actually designed its
            8   applications? Did it completely ignore Motorola's trade
            9   secrets or did it use some of it?
10:44:22   10   A. No. What they did was, they had a large amount of code
           11   from Motorola's applications. So they used the knowledge of
           12   those applications to create a template that they could use to
           13   write their own applications; in other words, the code itself
           14   gave them the head start; furthermore, they knew all about
10:44:41   15   Motorola's ergonomic management tasks, what hooks were
           16   required.
           17              So basically, they had a template to tell them how to
           18   write the code and knowledge of the framework in which it would
           19   be operating. And so they were a long way towards having a
10:44:55   20   finished application from the very beginning.
           21   Q. And so what are you showing here on your slide 136?
           22   A. Well, this is my version of an application developer. He's
           23   pondering how to get started. But unlike someone starting
           24   afresh -- or, actually, he is shown starting afresh, he has a
10:45:12   25   blank screen, but that's not really the way it was started.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 23 of 210 PageID #:53182
                                        Wicker - direct by Brown
                                                                                           1301

            1   Q. And so what did you find evidence of of how Hytera actually
            2   had designed its applications?
            3   A. There was a template, basically an outline in which they
            4   would fill in the functions that they wanted that application
10:45:27    5   to do; furthermore, I had drawn down here the information we've
            6   seen on the slides. This was on our board last night that
            7   shows what that application designer has to know about messages
            8   going back and forth.
            9              This is another slide. This went by really quickly,
10:45:46   10   but what this shows is how messages can cause an application to
           11   be turned on and how that process works.
           12              So all of this was available to the Hytera engineers
           13   as they were creating applications.
           14   Q. So let's start with the template. What is the template?
10:46:05   15   What are you talking about there?
           16   A. Okay. So it's an outline. And basically it provides
           17   certain basics for an application. So I chose a couple of
           18   examples here.
           19              One of the things that's important to an application
10:46:19   20   is, return status. In other words, having the application say
           21   what state it's in.
           22              Here's something a little more complicated,
           23   "SetMsgConsumedFlag." Now, one of the things we didn't have a
           24   chance to talk about is how the ergonomic management task
10:46:37   25   handles messages and how a message can actually go to several
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 24 of 210 PageID #:53183
                                        Wicker - direct by Brown
                                                                                           1302

            1   applications before it's decided that message is done; okay.
            2   And that's what "SetMsgConsumedFlag" means, it means a
            3   gratuitous message. It's been seen by the right
            4   applications.
10:46:56    5              "GetAppMsgDataBuffer" that means go get the message in
            6   a particular data buffer.
            7              And here is "LogEntryInAppMsgQueue," an application
            8   has to be able to log an entry in the message queue to say:
            9   I've got a message to send."
10:47:05   10              So these are all fundamental tools that a message --
           11   sorry; that an application would need in order to interact with
           12   the EMT.
           13   Q. Why would somebody writing applications at Hytera need to
           14   have this template to write those applications?
10:47:25   15   A. This would allow their application to interact with
           16   Motorola's EMT, an application manager.
           17   Q. So let's take a look at part of the template. You're
           18   showing PTX 1866 "app_powerup.c" and looks like you've
           19   highlighted a few typos here. What are you showing?
10:47:47   20   A. Okay. So this is a piece of template from Motorola code,
           21   and I noted that there were typos. So this presumably is
           22   supposed to be "unknown," and this should be "switch"
           23   (indicating). So they're typos in this Motorola-developed
           24   piece of code.
10:48:06   25   Q. And how do you know that that's not supposed to be "swith"?
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 25 of 210 PageID #:53184
                                        Wicker - direct by Brown
                                                                                           1303

            1   A. "Switch" makes a lot more sense. If you have an input
            2   source, often you pass to a kind of code that says check out
            3   all these possibilities, that's called a switch.
            4   Q. And did you find evidence that these exact same typos were
10:48:26    5   copied into Hytera's files?
            6   A. Yes.
            7   Q. And what are you showing on this slide?
            8   A. So on the right -- sorry. On the left we see that same
            9   piece of Motorola code. On the right, we see a piece of Hytera
10:48:37   10   application code called "app_talk_around." And if we look over
           11   here, we see the very same typos.
           12   Q. From a technical perspective, is there any reason that
           13   these typos would appear in two different company's source code
           14   written across the world?
10:48:57   15   A. No. No. This is clearly showing copying.
           16   Q. And there's a little bit of a difference here. It looks
           17   like on the left in Motorola's code, it's in these star things,
           18   can you remind us what this is?
           19   A. Right. These stars tell me these are comments. And so
10:49:15   20   what the engineer at Motorola did was write -- it's a "he" --
           21   write himself some comments and, you know, left that typo
           22   there. When Hytera copied it, they copied the comment, but
           23   then put in a print statement. So during debugging, this
           24   comment actually goes to the screen.
10:49:37   25   Q. What does "debugging" mean?
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 26 of 210 PageID #:53185
                                        Wicker - direct by Brown
                                                                                           1304

            1   A. Oh, debugging is when you're running software in a
            2   development environment and trying to make sure it does
            3   everything it's supposed to do. You're testing it, you're
            4   straining it, trying to see if you get it to misbehave.
10:49:52    5   Q. And is that internal to Hytera or would that be visible on
            6   the device?
            7   A. Well, that would be internal to Hytera.
            8   Q. And was it just this one file that you found these typos
            9   from Motorola's application code reproduced or did it appear in
10:50:05   10   other files as well?
           11   A. It appeared in a lot of other files. This is -- let's see.
           12   This is "keypadlock.c", okay, and it's what it sounds like, and
           13   there we see the typo.
           14              This is -- this next one is "AppRXIndicating.cpp,"
10:50:20   15   and, once again, we see that typo. And here's another Hytera
           16   file, the "AppMonitor.cpp" and there's a typo again.
           17              So what this tells me was, they were using a chunk of
           18   Motorola code with typos as a template, and that template was
           19   then used to develop Hytera's applications with this little
10:50:55   20   indicator of copying throughout.
           21   Q. What does the repeated indication of Motorola's typos in
           22   Hytera's code tell you about the prevalence of the use of
           23   Motorola's template in Hytera's applications?
           24   A. Well, it was everywhere. Basically what I'm seeing here is
10:51:12   25   that there is a template or a set of templates that Motorola
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 27 of 210 PageID #:53186
                                        Wicker - direct by Brown
                                                                                           1305

            1   developed that are then being used in all of Hytera's
            2   development. So Motorola had a code that had a typo and I'm
            3   seeing it all over Hytera's application development.
            4   Q. Now, that's just a typo. What about the functions that we
10:51:34    5   were looking at earlier that you listed, the four from the
            6   Motorola template, how often are those used in Motorola's --
            7   I'm sorry, in Hytera's source code?
            8   A. Okay. As I mentioned before, those were particular things
            9   that are important to an application. So Motorola included it
10:51:48   10   in its code, in its template, and it was then copied over.
           11              And I went through Hytera's use of these library
           12   functions and found that that "LogEntryInAppMsgQueue" was used
           13   1310 times. "SetMsgConsumedFlag" 449 times.
           14   "GetAppMsgDataBuffer" 263 times. "AppReturnStatus," how's the
10:52:15   15   application doing, 1176 times.
           16              And just so it's clear, this particular search was
           17   done in Version 8.1 of Hytera's source code.
           18   Q. And what does the repeated use of the Motorola library
           19   functions in Hytera's applications code tell you about the
10:52:32   20   value of Motorola's application layer and ergonomic layer to
           21   Hytera's devices?
           22   A. Okay. It's extremely valuable. It's what makes their
           23   applications work. If not for this, they wouldn't have
           24   applications on their radios and that would -- they wouldn't be
10:52:49   25   able to sell radios.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 28 of 210 PageID #:53187
                                        Wicker - direct by Brown
                                                                                           1306

            1   Q. And when we're evaluating the importance of source code, is
            2   it better, in your opinion, to look at the number of lines that
            3   are copied or the actual technical substance of what's been
            4   copied?
10:53:02    5   A. I would look, first, the actual technical substance. In
            6   other words, it's important to look at what's been copied and
            7   what it does in order to assess its value.
            8   Q. And why is that?
            9   A. That shows the extent to which the actual trade secrets are
10:53:18   10   being taken. If you got very valuable code like this that's
           11   fundamental to the framework, that tells me they have taken and
           12   used Motorola's trade secrets in a very fundamental way. It's
           13   at the core of what they're doing.
           14   Q. And if you'll turn to slide 143 in your deck, Dr. Wicker.
10:53:41   15   A. 143?
           16   Q. 143, yes.
           17   A. All right.
           18   Q. And the slide shows PTX 48. Is this a document you relied
           19   on in the course of your analysis?
10:53:51   20   A. Yes, it is.
           21   Q. And where did this document come from?
           22   A. It's in -- oh, it was produced by Hytera.
           23   Q. And how do you know that it was a Hytera document?
           24   A. It's a Hytera document, in part because there's a Hytera
10:54:05   25   Bates number on the bottom, which tells me that Hytera produced
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 29 of 210 PageID #:53188
                                        Wicker - direct by Brown
                                                                                           1307

            1   it in the context of this case. I also note that it is an
            2   e-mail between one Hytera engineer and another.
            3              MR. BROWN: Plaintiff moves to admit PTX 48.
            4              MR. CLOERN: Objection, your Honor. It's double
10:54:27    5   hearsay. It's an e-mail purporting to reference a conversation
            6   with someone else who is not talking about an e-mail.
            7              THE COURT: Was this document produced by Hytera?
            8              MR. BROWN: Yes, Your Honor.
            9              THE COURT: It is received and may be published.
10:54:41   10              And certainly counsel may cross-examine the witness
           11   with respect to its contents.
           12             (Said exhibit received in evidence.)
           13   BY MR. BROWN:
           14   Q. Dr. Wicker, did you see evidence at Hytera regarding
10:54:55   15   whether there was a recognition of the sensitivity between RAF
           16   and Motorola?
           17   A. Yes.
           18   Q. And what did you see?
           19   A. Okay. So what this e-mail shows, it's an e-mail from
10:55:18   20   Jingting Wang to Y.T. Kok and there's a copy there to another
           21   engineer.
           22              What the e-mail shows is that this engineer is saying:
           23             "Hi, YT. We have discussed the application of
           24             RAF on dPMR products."
10:55:32   25                Just a quick note, that's Digital Professional Mobile
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 30 of 210 PageID #:53189
                                        Wicker - direct by Brown
                                                                                           1308

            1   Radio. It's a different standard. So it's got some
            2   similarities with --
            3              THE COURT: Now you are speaking and not the person
            4   from the exhibit.
10:55:44    5              THE WITNESS: Yes, Your Honor.
            6              THE COURT: All right. Clarify that.
            7              MR. BROWN: Of course.
            8   BY MR. BROWN:
            9   Q. So why don't I read it and then I'll ask you some
10:55:53   10   questions.
           11   A. Okay.
           12   Q. It says:
           13             "We have discussed the application of RAF on
           14             dPMR products."
10:55:59   15                Dr. Wicker, what is a dPMR product?
           16   A. The dPMR product is another two-way radio product. It has
           17   some differences with DMR, but it's doing, roughly, the same
           18   things.
           19   Q. And then it says:
10:56:11   20             "We have discussed the application on RAF on
           21             dPMR products with you and come to the following
           22             conclusions."
           23                The first conclusion is that:
           24             "RAF will not be applied to dPMR products due to
10:56:24   25             the following reasons."
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 31 of 210 PageID #:53190
                                        Wicker - direct by Brown
                                                                                           1309

            1                So before we get into the reasons, what does it mean,
            2   from a technical perspective, that RAF will not be applied to
            3   dPMR? There's a lot of acronyms there.
            4   A. Okay. So there's been some discussion. RAF, again, is the
10:56:38    5   radio architecture framework that Hytera developed using
            6   Motorola's trade secrets. It will not be applied, it will not
            7   become the radio architecture framework for dPMR products, that
            8   decision has been made.
            9   Q. And are dPMR products a separate product at Hytera?
10:56:54   10   A. Yes, they have a different standard. Again, they're very
           11   similar in some ways, but it's a different standard. It's a
           12   different product.
           13   Q. And I should've asked this at the beginning: The
           14   conversation that's being documented in this e-mail, is that
10:57:10   15   between Hytera engineers or is it between some third-parties?
           16   A. It's between Hytera engineers.
           17   Q. And so under that first bullet point, it lists one of the
           18   reasons as:
           19             "Due to the sensitive relationship between RAF
10:57:24   20             and Motorola, the distribution and application
           21             scope of RAF shall be minimized."
           22                From a technical perspective, what does this mean?
           23   A. What this is telling me is that it's being acknowledged
           24   that RAF is Motorola property in the sense that it contains
10:57:46   25   Motorola's trade secrets, and so the distribution application
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 32 of 210 PageID #:53191
                                        Wicker - direct by Brown
                                                                                           1310

            1   of RAF has to be minimized. In other words, it has to be kept
            2   relatively close, just used in DMR, otherwise Motorola may find
            3   this out.
            4   Q. And is this a discussion between just the three
10:58:06    5   ex-Motorolans that came over to Hytera or is it broader than
            6   that in terms of other Hytera engineers?
            7   A. It's broader than that. This engineer, and this engineer,
            8   were not Motorola engineers.
            9   Q. So let's sum up. We've done the --
10:58:20   10              MR. CLOERN: Objection, Your Honor.
           11              THE COURT: Sustained.
           12   BY MR. BROWN:
           13   Q. So have you come to a conclusion about whether or not
           14   Hytera has possessed and used Motorola's radio -- or sorry,
10:58:33   15   ergonomic layer trade secret?
           16   A. Yes, I think it's clear that Hytera has taken and used that
           17   extensively.
           18   Q. And what about the application layer in the applications,
           19   even though Hytera didn't use all of the source code that used
10:58:47   20   that template you were describing, how does that affect your
           21   opinion?
           22   A. It does not change it. They still took and used the
           23   application layer trade secret from Motorola. Even in writing
           24   their own, they followed Motorola's template, they used
10:59:02   25   Motorola's function calls, they used the trade secret
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 33 of 210 PageID #:53192
                                        Wicker - direct by Brown
                                                                                           1311

            1   extensively even when they were writing their own
            2   applications.
            3   Q. Let's now switch gears to the radio operating system trade
            4   secret. We heard Mr. Boerger talk about the operating systems.
10:59:21    5   Can you help us set the stage for what we're talking about in
            6   operating systems?
            7   A. Certainly. The operating system is sort of the controlling
            8   entity within a computer. It determines how you're going to
            9   run programs. It basically is, you can think of it as the
10:59:34   10   brains or the framework of the entire computer.
           11              So an example would be the Windows operating system,
           12   or equivalently the MAC operating system. And another example
           13   you may be familiar with is something called the Android
           14   operating system on many cell phones, this is what allows you
10:59:54   15   to run applications.
           16   Q. What's the significance of the applications on the
           17   operating system that you're showing there?
           18   A. Okay. So, for example, when you run Microsoft Word on a
           19   Windows environment, that Microsoft Word application has to
11:00:08   20   interact with that operating system. It's the operating system
           21   that turns it on. It's the operating system that allows it to
           22   save files. It's the framework in which it works.
           23   Q. And did Motorola invent the idea of operating systems or
           24   did they do something different?
11:00:24   25   A. No, the notion of the operating system, if my memory
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 34 of 210 PageID #:53193
                                        Wicker - direct by Brown
                                                                                           1312

            1   serves, goes back at least to the '60s.
            2   Q. So what is the trade secret of Motorola here that relates
            3   to it's radio operating -- it's -- let me go back and read it
            4   right. That goes to the radio operating system, the operating
11:00:38    5   system of structure layer, and the legacy operating system of
            6   structure layer?
            7   A. Okay. Motorola has its own operating system. It didn't
            8   just use Windows or something like that. And the reason they
            9   did is that Motorola's radios have been in development for a
11:00:53   10   very long time. And Motorola is very good at making radios.
           11   So they tuned their operating system over the decades to be
           12   ideal for a radio environment.
           13              So what makes their operating system a trade secret is
           14   that it is a specialty operating system that Motorola has
11:01:15   15   developed for use in its radios. It's really good for radios,
           16   and that's what makes it special.
           17   Q. And does Motorola have confidential documents that describe
           18   its creation of this operating system?
           19   A. Yes.
11:01:25   20   Q. And did you find those confidential documents in Hytera's
           21   files?
           22   A. Yes, I did.
           23   Q. And so what are you showing here?
           24   A. I'll just note, here's the radio operating system user's
11:01:36   25   manual. These are long documents, by the way.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 35 of 210 PageID #:53194
                                        Wicker - direct by Brown
                                                                                           1313

            1              Here's the radio operating system user's manual. It's
            2   ROS 32. It's an update to 32-bit words.
            3              And I also have highlighted the software architecture
            4   document of Matrix and LOSAL and OSAL messaging design.
11:02:03    5              LOSAL is the legacy Operating System Abstraction
            6   Layer. OSAL is Operating System Abstraction Layer.
            7              And then the Real Time Operating System Strategy,
            8   that's another element of what's important to the radio
            9   operating system; namely, that it'll be able to move quickly
11:02:16   10   and not delay things, which is important for emergency radio.
           11   Q. And for the record, in the order that Dr. Wicker talked
           12   about them, that's PTX 686, 798, 839, 725 and 728.
           13              And were any of the documents that describe Motorola's
           14   radio operating system also downloaded by Mr. Chia?
11:02:37   15   A. Yes. This is an example. And you can see the download log
           16   here. There's the document ID and the name, kind of long:
           17   "How to synchronize between an OSAL thread and LOSAL task." So
           18   it's talking about things that go on within the operating
           19   system, and Mr. Chia downloaded that.
11:02:59   20              THE COURT: Can you tell from the exhibit at what
           21   point in time the downloading occurred, if, indeed, it did
           22   occur?
           23              THE WITNESS: Yes, Your Honor. If you look over here
           24   to the right, the last access is recorded. So this was the
11:03:14   25   last time that he accessed this document, it's March 7, 2008,
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 36 of 210 PageID #:53195
                                        Wicker - direct by Brown
                                                                                           1314

            1   shortly after midnight.
            2              THE COURT: Proceed.
            3   BY MR. BROWN:
            4   Q. And this is PTX 1342.
11:03:24    5              Did you find this trade secret document at Hytera?
            6   A. No, I don't think I did.
            7   Q. Why not?
            8   A. It had been lost, somehow.
            9   Q. So there's three acronyms that we have been discussing in
11:03:37   10   terms of the operating systems. The first is ROS. Can you
           11   help the jury understand what ROS is?
           12   A. Yes. ROS is radio operating system; pretty
           13   straightforward.
           14   Q. And how far back does Motorola's ROS date?
11:03:53   15   A. Well, it goes back quite a ways. This document is
           16   Version 1.52 --
           17              A JUROR: (Sneezing.)
           18              THE WITNESS: Bless you.
           19   By the witness:
11:04:05   20   A. -- and you can see way back to December of 1996.
           21   BY MR. BROWN:
           22   Q. So let's look into the document, this is PTX 686, at
           23   pages 1, 12 and 14. What did Motorola's radio operating system
           24   describe?
11:04:11   25   A. Okay. So this is a good summary of the radio operating
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 37 of 210 PageID #:53196
                                        Wicker - direct by Brown
                                                                                           1315

            1   system and what the fundamental pieces are. Those pieces are
            2   tasks, independent blocks of code that share the processor and
            3   resources.
            4              And then three basic types of communication:
11:04:29    5   Messages, events, and signals. So that is the protocol that's
            6   being created by the operating system.
            7              Then it goes on to say "Events are bit flags," it's
            8   the way that bits are changed from zero to one and then again,
            9   indicating that things have happened.
11:04:46   10              And then "signals" are one-to-one task synchronization
           11   means. That's not immediately clear. Signals are messages.
           12   So it gives us the ability to signal from one piece of code to
           13   another.
           14   Q. Were you here for Mr. Boerger's testimony in court?
11:05:03   15   A. Yes.
           16   Q. He was asked about something called POSIX on
           17   cross-examination. Do you know what that is?
           18   A. Yes.
           19   Q. What is it?
11:05:08   20   A. POSIX is a standard. I believe it's developed by the IEEE
           21   in which certain terms for operating systems have been set out.
           22   It's a suggestion for a ways of developing an operating
           23   system.
           24   Q. Did Motorola invent POSIX?
11:05:24   25   A. No.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 38 of 210 PageID #:53197
                                        Wicker - direct by Brown
                                                                                           1316

            1   Q. And so what distinguishes Motorola's radio operating system
            2   from POSIX?
            3   A. Okay. So POSIX may say, you know, here are some good
            4   sample terms to use, but POSIX doesn't go into the details.
11:05:37    5   Motorola has built an entire radio operating system using their
            6   own particular approach and their own particular set of
            7   concerns as radio development.
            8   Q. We heard something from Mr. Boerger's testimony about
            9   something called Nucleus. What is Nucleus?
11:05:53   10   A. Nucleus is an operating system that's made by a third-party
           11   called Mentor Graphics.
           12   Q. And is Motorola still using the entirety of its radio
           13   operating system or has it changed things around?
           14   A. Well, Motorola does use its operating system, ROS, but it
11:06:08   15   uses it in an abstraction layer. It now uses for the radio
           16   operating system within the radios, the Mentor Graphics system
           17   you just mentioned.
           18   Q. And what is an abstraction layer?
           19   A. An abstraction layer is basically, it's a little more than
11:06:27   20   a translator, but a translator is a good analogy.
           21              So down here I have an operating system. And we'll
           22   assume this operating systems speaks English, just as an
           23   example. But for some reason, I've got a lot of applications
           24   that speak French. And so an abstraction layer would do the
11:06:46   25   translation. It would allow me to use this operating system
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 39 of 210 PageID #:53198
                                        Wicker - direct by Brown
                                                                                           1317

            1   even though my application speak a different language.
            2              So the operating system has to be able to look at the
            3   applications and understand what they're doing, speak French,
            4   but the operating system abstraction layer also has to be able
11:07:06    5   to convert that and give the operating system, down here, what
            6   it expects. So a translator is a good way of looking at it,
            7   although there's a bit more to it.
            8   Q. Now, what's the value of having an abstraction layer like
            9   this? What does it allow?
11:07:18   10   A. Oh, so one of the biggest values is that this operating
           11   system can continue to evolve, make changes to it, but while
           12   that's happening, this abstraction layer will ensure that these
           13   applications continue to run even though they may be speaking
           14   in another language, even though they haven't been upgraded.
11:07:41   15   They're still going to work even as this operating system gets
           16   better and better.
           17   Q. What's the name of the abstraction layer that Motorola
           18   uses?
           19   A. There's actually two pieces to it, there's LOSAL and OSAL.
11:07:53   20   Q. So you just mentioned two pieces. What do you mean that
           21   there's two pieces to the abstraction layer?
           22   A. Okay. So Motorola is concerned with two different types of
           23   applications. First, if I may, I'll use this document here to
           24   explain it.
11:08:09   25              This is the Nucleus operating system that counsel
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 40 of 210 PageID #:53199
                                        Wicker - direct by Brown
                                                                                           1318

            1   mentioned, that Mentor Graphics makes. It's a third-party
            2   operating system, they keep it up to date.
            3              Here's POSIX, that's the standardized group of
            4   interface terms.
11:08:25    5              Now, this is where Motorola's -- this is where
            6   Motorola's trade secret development comes in. LOSAL interacts
            7   with the operating system here (indicating). It knows that
            8   language. But it allows the use of legacy applications, older
            9   applications that were designed for Motorola's original
11:08:48   10   operating system.
           11              So up here we have legacy code, code that was designed
           12   for the original ROS and ROS 32 operating systems.
           13              LOSAL has to understand all of that and be able to
           14   translate it so that we can actually use Mentor Graphics
11:09:07   15   operating system.
           16              So that's what abstraction layer does, it allows you
           17   to use your old applications even as the underlying operating
           18   system is changing.
           19   Q. And so when you talk about legacy code versus new code --
11:09:20   20   and, for the record, this is PTX 839 at figure 4-1.
           21              What's the difference? What are you talking about
           22   there?
           23   A. Okay. So legacy code is a code that is older. Stuff that
           24   was developed in the past. Older applications running on
11:09:33   25   previous radios. We'd like to keep using those applications,
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 41 of 210 PageID #:53200
                                        Wicker - direct by Brown
                                                                                           1319

            1   so we have to have a legacy interface, a legacy operating
            2   system abstraction layer.
            3   Q. So how does that fit into your description of the language
            4   translator you did earlier?
11:09:47    5   A. Okay. So, once again, we've got our legacy translator,
            6   we've got an operating system that speaks English, and here we
            7   have our older legacy application that speaks French. And I
            8   left out the OSAL, the new translator. Motorola may want to go
            9   ahead and develop new applications that speak yet another
11:10:08   10   language; we'll take Spanish. And so new applications also
           11   need a translator. So we actually have two pieces here
           12   translating for the new applications, translating for the
           13   legacy applications, both allowing use as this operating system
           14   changes over time.
11:10:25   15   Q. Now, during Mr. Boerger's testimony, he said that he didn't
           16   know why another company would benefit from using this. Why
           17   would another company need both translators to handle Motorola
           18   legacy code?
           19   A. The only reason you would need the legacy translator,
11:10:42   20   LOSAL, is if you were also taking Motorola's application code
           21   and its application framework.
           22   Q. And would you turn to slide 154 of your slide deck.
           23              And PTX 115, what is this -- or let me ask more
           24   foundation questions.
11:11:06   25              Did you consider this in your analysis?
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 42 of 210 PageID #:53201
                                        Wicker - direct by Brown
                                                                                           1320

            1   A. Yes, I did.
            2   Q. And did it come from Hytera during this litigation?
            3   A. Yes, it did. It has a Hytera Bates number.
            4              MR. BROWN: Your Honor, we move to admit PTX 115.
11:11:17    5              THE COURT: It is received and may be published.
            6             (Said exhibit received in evidence.)
            7   BY MR. BROWN:
            8   Q. So what did you see in Hytera's files about whether or not
            9   it was going to use Motorola's legacy operating system
11:11:30   10   abstraction layer?
           11   A. Okay. So this is a Hytera project tracking list, and what
           12   they're working on here is ARM interrogation. ARM is a kind of
           13   processor. And here are folks who are responsible for that.
           14              And what I saw over on the right in terms of status,
11:11:46   15   "LOSAL ..." -- and two other things we'll talk about -- but:
           16             LOSAL is being integrated to the ARM framework."
           17                So Motorola's legacy operating system abstraction
           18   layer is being integrated into Hytera's ARM framework with
           19   these two engineers being responsible.
11:12:11   20   Q. Is there any technical reason why a company -- any company
           21   would need to use Motorola's legacy system in its products?
           22   A. They would only need to use Motorola's legacy operating
           23   system abstraction layer if they also have taken all the rest,
           24   the application framework and Motorola's applications. The
11:12:35   25   LOSAL is designed to operate with legacy, Motorola apps and
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 43 of 210 PageID #:53202
                                        Wicker - direct by Brown
                                                                                           1321

            1   that app framework. You don't need LOSAL unless you've taken
            2   that other stuff, too.
            3   Q. And when this document talks about "LOSAL is being
            4   integrated into the ARM framework," what does that mean?
11:12:52    5   A. That means that it's being modified so that it works within
            6   Hytera's ARM framework. They have a slightly different
            7   process.
            8   Q. And who are the engineers who are responsible for
            9   integrating Motorola's LOSAL system into the Hytera ARM
11:13:10   10   framework?
           11   A. Okay. These are two Hytera engineers, Hao Yang and Zhi
           12   Zheng. They were not former employees.
           13   Q. And did you review documents at Hytera describing how it
           14   ultimately implemented its operating system?
11:13:27   15   A. Yes, I did.
           16              MR. BROWN: Let's switch to slide 156, Mr. Schlaifer.
           17   BY MR. BROWN:
           18   Q. This document has been previously admitted, PTX 1072.
           19              What is this document?
11:13:39   20   A. Okay. This is the common platform architecture. We had a
           21   slide up earlier yesterday, three layers, four layers, and some
           22   other things, that's the CPA of Hytera. And this is the ROSAL
           23   specification.
           24   Q. And what does ROSAL stand for?
11:13:57   25   A. That is radio operating system abstraction layer. It is
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 44 of 210 PageID #:53203
                                        Wicker - direct by Brown
                                                                                           1322

            1   the term that Hytera uses for LOSAL.
            2   Q. And if we go to the next slide. This is now showing PTX
            3   1072 at page 5.
            4              What does the document say about the importance of the
11:14:16    5   operating system abstraction layer that Hytera is implementing?
            6   A. Well, I underlined the part. They refer to it as being
            7   "utmostly necessary."
            8   Q. What does that mean in the context of this paragraph?
            9   A. Basically what they're saying is that a standard and common
11:14:32   10   operating system environment is very necessary to provide
           11   common executive environment for software development, which is
           12   basically a way of saying: This common operating system
           13   environment is very important to the development of
           14   applications.
11:14:48   15   Q. And when you reviewed this document, did you find that
           16   Hytera independently developed its operating system abstraction
           17   layer or did you find evidence that it had come from Motorola?
           18   A. It came from Motorola. It's almost completely copied.
           19   Q. Okay. And so I see you're showing, PTX 798, which is the
11:15:08   20   operating system manual that Mr. Boerger spoke about. How did
           21   you compare these two documents?
           22   A. Basically, I went through page by page noting where text
           23   from the Motorola document could be found in a Hytera document.
           24   Q. We'll go through a few examples of that.
11:15:22   25              Here you're showing PTX 798 at page 33, and comparing
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 45 of 210 PageID #:53204
                                        Wicker - direct by Brown
                                                                                           1323

            1   it to 1072 at page 18. So on the left, you've got Motorola's
            2   document from 1999, and on the right you have Hytera's document
            3   from 2008. What are you seeing here in terms of similarities
            4   between the two documents?
11:15:41    5   A. Okay. So what I am showing here is that -- and I apologize
            6   for the colors. There's lots of colors, but I wanted to do
            7   that because you'll notice, the yellow sentence corresponds to
            8   the yellow sentence there. Brown with brown. And then there's
            9   some paragraph changes, but the sentences continue to be
11:15:58   10   copied; okay. Green is -- I skipped green, sorry. Green is
           11   over here, and so forth.
           12              So basically, what's on the left has been copied over
           13   on to the right. There's been a slight change in paragraphing,
           14   and some of the names have been changed for software routines,
11:16:19   15   but this is essentially a copy of Motorola's ROS relative to
           16   the operating system.
           17   Q. Now, aren't some of the ideas in this document found in the
           18   POSIX standard that we were talking about earlier, Professor
           19   Wicker?
11:16:32   20   A. Yes.
           21   Q. And so what's the secret sauce here for Motorola?
           22   A. So POSIX provides interface terms. It tries to standardize
           23   the way operating systems interface with the rest of the world,
           24   but this document goes far beyond that. It has all the
11:16:50   25   development of the operating system, all the details as to how
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 46 of 210 PageID #:53205
                                        Wicker - direct by Brown
                                                                                           1324

            1   the operating system works. So this is not simply, you know,
            2   stuff taken from a standard. It's actually the operating
            3   system itself, which is decades of work.
            4   Q. And you've got a few other examples on your slide 160, what
11:17:10    5   are you showing here?
            6   A. Once again, sentence-for-sentence copying. The colors are
            7   designed to help you see which sentences fit where. And,
            8   again, changes. For example, we see "ROS 32" becomes "ROSAL,"
            9   Hytera's word for that; otherwise, they're the same.
11:17:35   10   Q. And let's go, Professor Wicker, to slide 163.
           11              Well, actually -- I'll go back, actually. Did you
           12   find other examples of copying between the Motorola document
           13   and the Hytera document?
           14   A. Yes, I did.
11:17:46   15   Q. And what is it?
           16   A. It's essentially, that ROS 32 document, is virtually copied
           17   word for word into the ROSAL document.
           18   Q. And on slide 163 you're showing PTX 1018, which we admitted
           19   yesterday. Can you remind us what we're looking at?
11:18:04   20   A. Okay. So this is a list of Motorola's source code. The
           21   list was found at Hytera and produced by -- you can see by the
           22   Hytera Bates number -- by Hytera.
           23   Q. And what is the document itself? What are we looking at?
           24   A. Okay. So this is a list of files. And this particular --
11:18:20   25   it's a much longer list, but what I wanted to point out here
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 47 of 210 PageID #:53206
                                        Wicker - direct by Brown
                                                                                           1325

            1   is, these particular files all say "ROS." So these are
            2   Motorola files. And they all begin "ROS" for radio operating
            3   system. And they're stored in a folder on this particular
            4   laptop that's called "GCP_LOSAL." So the folder has the legacy
11:18:47    5   operating system abstraction layer name for Motorola.
            6   Q. And where were these files found at Hytera?
            7   A. They were found on a Hytera engineer's laptop.
            8   Q. And is there an indication of the directory structure that
            9   you're seeing where these files were stored?
11:19:04   10   A. Yes. So we can start at the top. Peiyi Huang, a Hytera
           11   engineer, found in an old HP laptop. And down here it says
           12   this is being used for team training. In fact, you can see
           13   that team training designation throughout.
           14              And then down here, we have the name of this
11:19:25   15   particular directory, or at least a portion of the name
           16   directory that says it's LOSAL material.
           17   Q. One of these files over here that you circled include the
           18   word "POSIX" in it. Is all of Motorola's radio operating
           19   system abstraction layer something that is confidential to
11:19:43   20   Motorola or are parts of it part of that POSIX standard?
           21   A. Well, POSIX is used, but the Motorola operating system, as
           22   a whole, is confidential to Motorola. It's the result of
           23   decades of work. It's a very complicated system, and it's been
           24   refined over time using Motorola's experience with mobile
11:20:03   25   radios.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 48 of 210 PageID #:53207
                                        Wicker - direct by Brown
                                                                                           1326

            1   Q. Would you turn in your deck, Professor Wicker, to 164 in
            2   your slide deck there.
            3   A. Okay.
            4   Q. And PTX 147 is on that slide. Is this a document that you
11:20:23    5   relied on in your analysis?
            6   A. Yes, it is.
            7   Q. And do you know, without saying what it is, do you know
            8   what PTX 147 is?
            9   A. Yes, I do.
11:20:28   10   Q. And was it something that Hytera provided during this
           11   litigation?
           12   A. Yes. It has a Hytera Bates number. They produced in
           13   during the course of this case.
           14              MR. BROWN: Your Honor, we move in PTX 147.
11:20:38   15              MR. CLOERN: Objection, Your Honor. This is a listing
           16   of files, notes found in someone's files, very particular to
           17   the document of notes the other day that -- where there was no
           18   foundation.
           19              THE COURT: The objection is overruled and you may
11:20:55   20   cross-examine regarding these matters in due course.
           21             (Said exhibit received in evidence.)
           22   BY MR. BROWN:
           23   Q. So we're showing PTX 147 on the slide. It looks like, as
           24   counsel said, a bunch of notes. What are we looking at here?
11:21:09   25   A. Okay. This is a document that was again produced by
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 49 of 210 PageID #:53208
                                        Wicker - direct by Brown
                                                                                           1327

            1   Hytera, I can tell by the Bates number. Furthermore, it was
            2   found in Sam Chia's computer.
            3              And what this document does is, it shows a number of
            4   directories that are being used in the development process. It
11:21:28    5   looks to me like it's the process of actually compiling and
            6   linking files.
            7              So these directory names, let's just take this one at
            8   the top. This is disk D or volume D, and it says "Motorola."
            9   And then "Matrix 1.3," that's a version of the Matrix software.
11:21:51   10   "Cgiss" is an acronym that we talked about yesterday. And here
           11   it says "OS Abstraction Layer."
           12              So what I'm seeing is that someone -- and I assume it
           13   could be Sam Chia's, this was found on his computer -- had a
           14   listing, an actual file listing that showed directories that
11:22:11   15   contained Motorola's abstraction layer code.
           16   Q. What is Matrix 1.3?
           17   A. Matrix 1.3 is the universe of Motorola's DMR code release
           18   1.3.
           19   Q. And is that a term that has any meaning at Hytera?
11:22:29   20   A. No, it's not.
           21   Q. Okay. What do you make of the -- how did the directory
           22   structures that you're seeing here,
           23   Motorola/Matrix1.3/cgiss_subscriber/release/OS_Abstraction_
           24   Layer" relate to what you studied in Motorola's source code?
11:22:51   25   A. Okay. These are the actual half names that I saw in
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 50 of 210 PageID #:53209
                                        Wicker - direct by Brown
                                                                                           1328

            1   Motorola's source code. That's the way Motorola stores it in
            2   their system.
            3   Q. And why would -- what's the technical value of having such
            4   a document to Hytera?
11:23:06    5   A. Okay. So Hytera to have the information associated with
            6   these directories is to have Motorola's confidential release of
            7   its software for the OS abstraction layer.
            8   Q. And from a technical perspective, there's something at the
            9   top that says "working compiler links," do you see that?
11:23:28   10   A. Yes, I do.
           11   Q. What does that mean?
           12   A. Okay. This tells me that there was sufficient source code
           13   here. Actually the person who had this on their computer was
           14   actually compiling it. So the person at Hytera, the engineer,
11:23:43   15   was compiling directly Motorola's software.
           16   Q. Now, how does this relate to your opinion as to whether or
           17   not Hytera had possession of all of Motorola's source code?
           18   A. This confirms that. This shows that they literally had all
           19   the software they needed, even following the same directory
11:24:05   20   structures as Motorola, such that they were actually able to
           21   compile the code and link it.
           22   Q. And one of the directories here that seems to show up a lot
           23   is "cgiss subscriber." What is that a reference to?
           24   A. Yes, "cgiss", again, is Commercial Government Industrial
11:24:26   25   Services Sector. It's quite an acronym. And that's unique to
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 51 of 210 PageID #:53210
                                        Wicker - direct by Brown
                                                                                           1329

            1   Motorola. That is one of their fundamental units in their
            2   organizational structure.
            3   Q. And how does that relate to other evidence we've seen about
            4   Hytera's use of the entire cgiss subscriber library?
11:24:45    5   A. This, again, confirms that. What it shows is that they had
            6   so much of the cgiss material, they were actually able to
            7   compile it and link it.
            8              MR. BROWN: And so we'll flip back, Mr. Schlaifer, to
            9   slide 77.
11:24:57   10   BY MR. BROWN:
           11   Q. This was the Hytera document you pointed to earlier that
           12   discusses low chance of detection. Do you remember this
           13   document?
           14   A. Yes, I do.
11:25:07   15   Q. And so the first set here is to just "reuse entire GCISS
           16   subscriber library," how does that relate to what we were just
           17   looking?
           18   A. Well, that's what we were seeing. Mr. Chia had the entire
           19   -- again, that's a typo -- GCISS subscriber library, and it
11:25:30   20   enabled him and the other engineers to either take only the
           21   required components from that library or to use the entire
           22   thing. Those were options that were available to the Hytera
           23   engineers because they had the entire library.
           24              MR. BROWN: And so let's go back to slide 164,
11:25:44   25   Mr. Schlaifer.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 52 of 210 PageID #:53211
                                        Wicker - direct by Brown
                                                                                           1330

            1   BY MR. BROWN:
            2   Q. And so relative to the specific operating system
            3   abstraction layer trade secret that we were talking about, what
            4   do you see here that shows that Hytera had possession of the
11:25:59    5   source code?
            6   A. Basically that they were able to print out directory
            7   listings. They were able to compile the code, apparently
            8   successfully, and link it.
            9   Q. Okay. We'll go to the next slide.
11:26:11   10              Did you see other examples that Motorola's source code
           11   was in Hytera's possession?
           12   A. Yes, these are actual -- let's see, on the left we have
           13   "ros_bufs.h", that's a particular radio operating system
           14   abstraction layer file for Motorola that was found at Hytera,
11:26:31   15   as you can see by the Bates number.
           16              Here we have "ros_dirs.h", it's a header file with
           17   directives, that was found at Hytera as well.
           18              And just to note, there's the "Motorola confidential"
           19   that's blown up here.
11:26:46   20   Q. Let's go to your slide 166, please, Professor. If you'll
           21   switch in your deck.
           22              And it lists PTX 1019, is this another document that
           23   you relied on?
           24   A. What was the number again?
11:27:07   25   Q. PTX 166.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 53 of 210 PageID #:53212
                                        Wicker - direct by Brown
                                                                                           1331

            1   A. 166. I'm sorry.
            2              Okay, yes, this is something that I relied on.
            3   Q. And where did it come from?
            4   A. It was produced by Hytera in the course of this case.
11:27:17    5              MR. BROWN: Plaintiff moves to admit PTX 1019.
            6              THE COURT: It is received and may be published.
            7             (Said exhibit received in evidence.)
            8   BY MR. BROWN:
            9   Q. What is PTX 1019, Professor?
11:27:27   10   A. Okay. This is a list of material found on a laptop, you
           11   can see here. And what it shows is, there was an attempt to
           12   recycle or trash OSAL files.
           13   Q. So PTX 1019, is it one of those forensic logs we were
           14   talking about earlier?
11:27:48   15   A. Exactly.
           16   Q. And I think you've written here a list of non-recovered
           17   files from x-Ways, what does that mean?
           18   A. That's right. So though the list was recovered, the
           19   forensic attempt was not able to actually reproduce the files.
11:28:00   20   So there was a listing of what was in the recycled bucket, but
           21   the forensic analysis wasn't able to actually pull the real
           22   files out.
           23   Q. We've talked about the high-level of the operating system.
           24   Did you see evidence that the way in which Motorola developed
11:28:19   25   its ROS was also copied by Hytera?
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 54 of 210 PageID #:53213
                                        Wicker - direct by Brown
                                                                                           1332

            1   A. Yes.
            2   Q. What are you showing here?
            3   A. This is information from that document we've been talking
            4   about, a long document that describes the ROS operating
11:28:32    5   system.
            6              And what this is showing is that there are a number of
            7   functions being declared with descriptions of what they do, and
            8   I see this copied into Hytera's version. Basically, they
            9   prefaced it with "ROSAL," but, otherwise, they're copying it
11:28:50   10   essentially word for word.
           11   Q. And on the next slide, this is PTX 798, a Motorola document
           12   on page 84, and PTX 1072, a Hytera document on page 31, what
           13   are you showing here?
           14   A. It's another example. Again, we're dealing with the ROS
11:29:05   15   operating system, ROS 32. Here's the name, a function or
           16   directive, and a description. In the ROSAL document, what
           17   we're seeing is that ROSAL has been placed in front of the name
           18   and otherwise the text has been copied.
           19   Q. Now, is the fact that you haven't shown any literal source
11:29:33   20   code copying for this particular trade secret, how does that
           21   affect your opinion as to whether or not Hytera has possessed
           22   and used Motorola's ROS trade secret?
           23   A. Well, it doesn't affect it, because the use comes from
           24   having this available, being able to look at what Motorola has
11:29:46   25   done and design, for example, applications in operating system
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 55 of 210 PageID #:53214
                                        Wicker - direct by Brown
                                                                                           1333

            1   accordingly. So the use is not just copying, it's having all
            2   this material available so that Hytera's engineers could
            3   develop their system.
            4   Q. Let's switch to your slide 171, Mr. Schlaifer.
11:30:05    5              Switch gears now and talk about the hardware
            6   abstraction layer. Let's start with this. It's probably
            7   obvious, but what is hardware?
            8   A. Okay. Hardware is the actual physical pieces which you can
            9   reach out and touch on a given radio. So, for example, the
11:30:22   10   knobs, the screen, the keypad.
           11              Within the phone, if you -- or, sorry, within the
           12   radio, if you took it apart, you would see processor, memory.
           13   You might not want to touch the power supply. There's a clock,
           14   and then there's an antenna that's on the outside.
11:30:38   15              THE COURT: Counsel, this may be a good stopping
           16   point.
           17              Members of the jury, as I am sure you are well aware,
           18   this witness will be with us for some extended period of time.
           19   We have yet to complete the direct examination, there will be
11:30:52   20   cross-examination, and more than that. I also have a very
           21   important matter to deal with unrelated to this case entirely.
           22              So you are excused until 12:30, but don't be surprised
           23   if we do not start on time at 12:30.
           24              All right. You are excused. And the witness also is
11:31:16   25   excused until the target time is 12:30.
       Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 56 of 210 PageID #:53215
                                        Wicker - direct by Brown
                                                                                           1334

            1              THE WITNESS: Thank you, Your Honor.
            2             (The following proceedings were had out of the
            3             presence of the jury in open court:)
            4              THE COURT: All right. The Court is in session.
11:31:41    5             (Brief pause.)
            6              THE COURT: It is a criminal matter with a detained
            7   subject and certainly he should be given prompt attention.
            8              Thank you, counsel.
            9              MR. BROWN: Thank you, Your Honor.
           10              THE CLERK: All rise. The Court is adjourned.
           11
           12                    *     *      *     *     *     *      *     *
           13
           14
           15    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           16           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           17
           18
           19
           20                  /s/Blanca I. Lara              November 21, 2019
           21
           22
           23
           24
           25
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 57 of 210 PageID #:53216

                                                                                    1335

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   November 21, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:54 o'clock p.m.

     9                              TRIAL - VOLUME 9-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 58 of 210 PageID #:53217

                                                                                    1336

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 59 of 210 PageID #:53218
                                    Wicker - direct by Brown
                                                                                    1337

     1         (Proceedings heard in open court.           Jury in.)

     2                THE COURT:   Good afternoon, members of the jury.

     3   We're a little late at starting, but you can't say I didn't

     4   warn you.     Court is in session.       You may continue with the

     5   witness.

     6        STEPHEN WICKER, PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

     7                              DIRECT EXAMINATION

     8   BY MR. BROWN:

     9   Q.   All right.     Welcome back, Professor Wicker.

   10    A.   Thank you.

   11    Q.   Just before the break, you were explaining hardware.                  Can

   12    you just refresh us on what hardware is.

   13    A.   Sure.    Hardware within the context of a radio like this

   14    one is what you can physically touch.            It may be the knobs or

   15    the display screen or the keypad, which we can actually get to

   16    from the outside, or it may be something internal, such as the

   17    processor.     There may be more than one processor or memory.

   18    Q.   And when we talk about the computer code that we were

   19    looking at earlier, how is it that the computer code on these

   20    radios controls all of that hardware?

   21    A.   Okay.    So the computer code, again, the bottom block that

   22    was in my diagram, the zeros and ones, that would be stored in

   23    memory.    So there would be a portion of memory dedicated to

   24    that program, and then that processor would cause instructions

   25    to be pulled out of memory one at a time.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 60 of 210 PageID #:53219
                                    Wicker - direct by Brown
                                                                                    1338

     1                And so it will execute those instructions in

     2   sequence, and hopefully everything will work like it's

     3   supposed to.

     4   Q.   And we've heard about the hardware abstraction layer from

     5   Mr. Corretjer.      What is that at Motorola?

     6   A.   Okay.    At Motorola that is something that basically

     7   organizes all the various tasks that are occurring within the

     8   radio.    The reception of waveforms, the transmission of

     9   waveforms, the reception of inputs from a keypad, someone

   10    speaking into the microphone or listening to the speaker.

   11                 So all of these have to be integrated so they perform

   12    well together.

   13    Q.   And so why are you illustrating the hardware abstraction

   14    layer as a conductor of this four-piece band?

   15    A.   Well, it literally sets the tempo; it controls what's

   16    going to happen when; and, again, serves as the outward

   17    interface in one direction to the hardware, and the other to

   18    the higher layers, to the performers in this system.

   19    Q.   Motorola, did they invent the idea of a hardware

   20    abstraction layer?

   21    A.   No, they did not.

   22    Q.   And so what's the secret sauce of Motorola's hardware

   23    abstraction layer?

   24    A.   Once again, it's the specifics.          It's those elements of

   25    the hardware abstraction layer that Motorola designed, their
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 61 of 210 PageID #:53220
                                    Wicker - direct by Brown
                                                                                    1339

     1   implementation, which has been fine-tuned to two-way radios

     2   for quite some time.

     3   Q.   And you mentioned the conductor in your previous slide

     4   setting the tempo.       What does that mean in the real world for

     5   the radios?     What's the tempo?

     6   A.   Well, the timing aspects are very important.              And this

     7   happens in many different places, but perhaps one I'll mention

     8   is the timing required to make sure your voice goes into

     9   exactly the right slots.

   10                 So this particular call between these two is using

   11    what we would call Channel 1, every other slot that's been

   12    defined to be the first channel.           Well, someone else is going

   13    to be using Channel 2.        If the timing isn't correct, we might

   14    see the voice from this slot leak over into the next slot, and

   15    that would mean interference with your phone call.               You might

   16    literally hear someone else's voice in the midst of your -- in

   17    this case, it's a radio.

   18    Q.   And what makes it so difficult to get that timing right?

   19    It seems like it's just, you know, a certain period of time.

   20    Why is that hard?

   21    A.   Okay.    It's actually hard because of the fine-grained

   22    nature of the time.       In my earlier tutorial I talked about

   23    words being in each slot.         Actually the slots are tens of

   24    million seconds.       There are literally tens to hundreds of

   25    these slots occurring per second.           And so that's a pretty
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 62 of 210 PageID #:53221
                                    Wicker - direct by Brown
                                                                                    1340

     1   narrow piece of time to keep track of.

     2   Q.   Did you study how Hytera developed its timing in hardware

     3   abstraction layer?

     4   A.   Yes, I did.

     5   Q.   On the slide here you have Exhibit 607.            What are you

     6   highlighting here from this exhibit?

     7   A.   Okay.    This is an e-mail from Y.T. Kok to other Hytera

     8   engineers.     And what I'm highlighting is this document.

     9   That's the common software architecture document that we

   10    talked about before that had a lot of material from Motorola's

   11    document.

   12                 This particular -- or documents.         It's plural.

   13                 This particular document, the common software

   14    architecture, talks about a HAL, hardware abstraction layer.

   15    Q.   And at this time Mr. Kok's title is director of overall

   16    architecture; is that right?

   17    A.   That's correct.

   18    Q.   And so if you'll turn in your deck, Professor Wicker, to

   19    slide 176.

   20    A.   Okay.

   21    Q.   And I'll ask you, PTX 39, is PTX 39 a document that you

   22    relied on in forming your opinions in this case?

   23    A.   Yes, it is.

   24    Q.   And is that a Hytera document?

   25    A.   Yes, it is.     It's an e-mail from one Hytera engineer to a
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 63 of 210 PageID #:53222
                                    Wicker - direct by Brown
                                                                                    1341

     1   large number of other Hytera engineers.

     2   Q.   And did it come from Hytera's files?

     3   A.   Yes, it did.      It was produced by Hytera in the course of

     4   this case.

     5                MR. BROWN:    Plaintiff moves to admit PTX 39.

     6                THE COURT:    It is received and may be published.

     7          (Exhibit No. PTX 39 was received in evidence.)

     8   BY MR. BROWN:

     9   Q.   So here's the e-mail PTX 39 that you just referenced.

   10    What are you showing here from what looks like a summary for a

   11    weekly meeting?

   12    A.   Okay.    So what we see here is, in this summary, "Has

   13    finished RFHAL.      Will release next Monday."         So it's

   14    indicating that Hytera's version of RFHAL has been finished.

   15    Q.   And how long did it take from the document from Mr. Kok

   16    proposing a HAL to when it was completed at Hytera?

   17    A.   Okay.    So this e-mail on the left, which proposes using a

   18    hardware abstraction layer, is from July 2008.              The e-mail on

   19    the right that shows the date of completion is November 2008.

   20    So it amounts to a few months.

   21    Q.   And how does that time of a few months compare to how long

   22    it took Motorola to develop its hardware abstraction layer?

   23    A.   Well, what occurred earlier was that it took over 25

   24    months with 17 engineers for Motorola to develop its hardware

   25    abstraction layer.        Hytera was able to do it in five months.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 64 of 210 PageID #:53223
                                    Wicker - direct by Brown
                                                                                    1342

     1   Q.     And did you see evidence of why Hytera was able to develop

     2   it so much quicker than Motorola?

     3   A.     Yes, I did.

     4   Q.     What's the evidence?

     5   A.     They used Motorola's trade secrets.

     6   Q.     We were talking earlier about -- let's go through some of

     7   those aspects.       You were talking about timing.

     8                  What's the name of the functionality that controls

     9   the timing on these radios?

   10    A.     That would be the L1 timer.

   11    Q.     And on the slide PTX 18.       It's one of those earlier

   12    presentations that we looked at during the DSP discussion.

   13                   What is it that you're emphasizing in -- or you're

   14    seeing in PTX 18 here, Dr. Wicker?

   15    A.     Okay.    So the FPGA, that was the old approach that Hytera

   16    was using before they obtained the Motorola material.                In

   17    switching to a DSP-based approach, what this presentation is

   18    saying is that an L1 timer will need to be implemented in the

   19    C55.    The C55 is the digital signal processor.            And this will

   20    also result in using a lot of Motorola code.

   21    Q.     And what is -- maybe we should pause and talk about what

   22    an L1 timer is.       What is that?

   23    A.     Well, L1 timer is Motorola's name for a layer one timer.

   24    It's a -- layer one is the physical layer.             It's interfacing

   25    with hardware, and it's what's orchestrating everything that's
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 65 of 210 PageID #:53224
                                    Wicker - direct by Brown
                                                                                    1343

     1   happening in the hardware.         It's making sure events happen at

     2   the right time and in the right order.

     3   Q.     And if we go to your next slide, which is PTX 22.11, what

     4   did this Hytera document tell you about Hytera's approach to

     5   implementing that L1 timer?

     6   A.     Okay.    So first off, it notes all of these are new code.

     7   With regard to the L1 timer, Y.T. -- Y.T. Kok is suggesting to

     8   use a scaled-down Motorola solution.            In other words, use the

     9   Motorola approach to L1 timer, and then try and simplify it a

   10    bit.

   11    Q.     What does it mean -- yeah, I think you might have just

   12    asked -- what does it mean to scale down the Motorola

   13    solution?

   14    A.     Okay.    So in many cases, Hytera took a Motorola solution

   15    and then made it simpler by taking out some of its features.

   16    This is an example.

   17                   The L1 timer has a great deal of complexity, and

   18    Hytera's implementation was somewhat simplified.

   19    Q.     How does it affect your opinion of whether Hytera used

   20    Motorola's source code if they used a scaled-down solution?

   21    A.     Well, they're still using the trade secret.           In other

   22    words, they still have the trade secret before them, and then

   23    they're saying, well, we'll use this piece and this piece and

   24    this piece, but not those.         They still have all of the benefit

   25    of all of the trade secret.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 66 of 210 PageID #:53225
                                    Wicker - direct by Brown
                                                                                    1344

     1   Q.   Let's go to slide 180 in your deck, Professor Wicker.                 If

     2   you'll look in your binder.

     3   A.   Okay.

     4   Q.   And this is PTX 483.        Is this another Hytera document that

     5   you relied on in forming your opinions?

     6   A.   Yes, it is.

     7   Q.   And is it something that was provided during litigation?

     8   A.   Yes.    It has a Hytera Bates number.

     9                MR. BROWN:   Plaintiff moves to admit PTX 483.

   10                 THE COURT:   It is received and may be published.

   11           (Exhibit No. PTX 483 was received in evidence.)

   12    BY MR. BROWN:

   13    Q.   Why are you emphasizing PTX 483, Professor Wicker?

   14    A.   Well, this is a tracking spreadsheet that was produced by

   15    Hytera.     And so what we see is, here is the name of the task,

   16    L1 timer.     It's a high priority.        And here is the individual

   17    responsible.      And here is the estimated man days.           So it's a

   18    way of computing the amount of time needed given a certain

   19    number of engineers to finish the job.

   20                 And in the comments, it says the current plan is to

   21    reuse solution.      In other words, to use Motorola's software.

   22    Q.   And how do you know that "reuse" in this context means

   23    reuse Motorola software?

   24    A.   There's been a consistent use throughout of that term,

   25    "reuse," to mean just that, as we've seen in other e-mails and
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 67 of 210 PageID #:53226
                                    Wicker - direct by Brown
                                                                                    1345

     1   other spreadsheets and other portions of this spreadsheet.

     2   Q.   And who is assigned the responsibility of implementing the

     3   scaled down Motorola solution of the L1 timer?

     4   A.   Jun Ming Chen.

     5   Q.   And is that an engineer who came over from Motorola?

     6   A.   No.

     7   Q.   And you've also highlighted an engineer on the slide here.

     8                Why are you emphasizing -- or why is that engineer on

     9   this slide?

   10    A.   Okay.    I believe it's pronounced Xu Yan, actually had this

   11    on her computer.       So, again, associated with this particular

   12    production is metadata.        And so what it tells me is whose

   13    computer this spreadsheet came off of.            And the name, the name

   14    you could see here, schedule for the DSP team.

   15    Q.   So is this the name of another engineer who had a

   16    spreadsheet that talks about reusing solutions?

   17    A.   Yes.

   18    Q.   Did you see technical documentation that describes at

   19    Hytera how they intend to implement their L1 timer?

   20    A.   Yes, I did.

   21    Q.   I'm showing PTX 525.

   22                 What is this document?

   23    A.   This is the software requirement specification, the SRS,

   24    for the L1, it should be "timer," for DMR.             This is a Hytera

   25    document that was produced in this case.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 68 of 210 PageID #:53227
                                    Wicker - direct by Brown
                                                                                    1346

     1   Q.   And it lists "prepared for Ni Huang."            Who is Ni Huang?

     2   A.   Yes.    Ni Huang is the engineer -- Hytera engineer that

     3   spoke by video, I think it was yesterday.

     4   Q.   And you were here for Ms. Huang's testimony?

     5   A.   Yes, I was.

     6   Q.   Ms. Huang mentioned that she relied on DMR standards to

     7   create the L1 timer.        Did you see that that's -- is that

     8   correct, in your opinion?

     9   A.   Well, she may have used the standards, but that clearly

   10    was not the only thing she relied on.

   11    Q.   What do you -- what else did she rely on?

   12    A.   She relied on documents like this.           It's clear from the

   13    evidence that she used this document as part of her

   14    development, as well as Motorola documents and software.

   15    Q.   So if we look inside the document, on the left side here

   16    you have PTX 1866, which is an excerpt of Motorola's

   17    EVENT_CODES header file.         And on the right, you have an

   18    excerpt from PTX 525, the document we were just talking about.

   19                 What are you showing here?

   20    A.   Okay.    So what we see on the left -- actually, I didn't

   21    mean to circle that.        What we see down here is the name of

   22    this particular source code file, EVENT_CODES_H.               Now, event

   23    codes are the names for different things that can happen in

   24    the radio.     What the L1 timer is going to do is keep all of

   25    these event codes organized in a certain order, and then make
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 69 of 210 PageID #:53228
                                    Wicker - direct by Brown
                                                                                    1347

     1   sure they all happen one after another, so the radio does what

     2   it's supposed to do.

     3                So what we see here is a very long list -- this

     4   actually goes on for pages -- of event codes.              And that's

     5   Motorola's way of describing certain things that can happen in

     6   the radio.

     7                On the right-hand side, this is the Hytera document

     8   that we were just looking at.          And copied into this document

     9   is a list of those very same event codes.

   10    Q.    And what do these event codes mean?          MACRO_A_0 and so on,

   11    what do those mean?

   12    A.    Each one of these correspond to something a radio might

   13    do.   So, for example, power on, turn on a particular

   14    application, submit a waveform for transmit -- or -- excuse me

   15    -- submit data for transmission.           There are lots of different

   16    things that the radio does.         And, again, they have to be done

   17    in the right order and at the right time for it to provide the

   18    behavior that you want.

   19    Q.    And were there other examples of Motorola code in this

   20    Hytera L1 timer specification?

   21    A.    Yes.   As I mentioned, the list goes on and on of these

   22    event codes.      And they were copied into this document.

   23    Q.    So just to go back to the header -- the front page of this

   24    document, PTX 525 is a Hytera document created by Hytera

   25    engineer Huang Ni or Ni Huang.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 70 of 210 PageID #:53229
                                    Wicker - direct by Brown
                                                                                    1348

     1                Have you found a reason for why there's a Motorola

     2   source code inside this technical requirement specification?

     3   A.   Well, yes, they copied and used L1 -- they copied and then

     4   literally put into their devices the source code for the L1

     5   timer.

     6   Q.   Going forward now, did you find other evidence that Hytera

     7   was copying code related to the timing functionality that

     8   we're talking about?

     9   A.   Yes.

   10    Q.   So what are you showing on this slide?            On the left side

   11    there's Motorola code from PTX 1866.            On the right side

   12    there's Hytera code from PTX 1863.           What are you showing here?

   13    A.   Okay.    So on the left we see a file that's called

   14    FramePrimitive.h.       So again that "dot h" means header.           It

   15    sets forth definitions that other codes will use to implement,

   16    in this case, framing functionality, to organize events that

   17    are going to be executed one by one through the L1 timer.

   18                 Over on the right side we see actual release code.

   19    This is from release 7.0.         And this is rfhal.h, so it is a

   20    header for Hytera software.         And what we see is that parts of

   21    FramePrimitive.h are being copied into rfhal.h.

   22    Q.   What do header files like this one tell an engineer about

   23    the overall architecture in the system?

   24    A.   We can think of it as the skeleton or the organizing

   25    framework.     These are definitions that a programmer will use
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 71 of 210 PageID #:53230
                                    Wicker - direct by Brown
                                                                                    1349

     1   to write code that will, in this case, interact with the

     2   framer.

     3   Q.    And is there any reason that Hytera would have a copy of a

     4   header file that is the same as Motorola other than the fact

     5   that they are using the source code?

     6   A.    That's the only reason I can think of.

     7   Q.    If we go to the next slide, there is a little bit more

     8   here that's talking, on the left side from

     9   frame_list_primitive.h from Motorola and, again, from rfhal.h

   10    on the Hytera side.       This is talking about class frame list

   11    primitive.      Can you explain what that is?

   12    A.    Okay.    So the frame list is the list of events that go

   13    into a frame.      And so once a frame is created, the L1 timer

   14    will cause the events in the frame to be executed one at a

   15    time so that the radio does what it's supposed to do.

   16                  Primitives are elements or chunks of code, and

   17    generally speaking in computer science, that are the

   18    fundamental actions or things that the software can call on.

   19    We call them primitives because they don't get much simpler.

   20    Q.    And if I look on -- excuse me -- if we look on the left,

   21    there's a virtual INT16 and on this line that I'm marking.

   22    A.    Yes.

   23    Q.    And then on the right, it looks a little bit different in

   24    Hytera's.      It's int16_t.     Can you explain what that difference

   25    is?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 72 of 210 PageID #:53231
                                    Wicker - direct by Brown
                                                                                    1350

     1   A.     Let's see.   I'm not sure I saw where you were -- oh, I see

     2   now.    So you're talking about this piece here (indicating)

     3   and that part right there (indicating).

     4   Q.     Yes, professor.

     5   A.     Well, let's go --

     6   Q.     And on this side?

     7   A.     Okay.   So we see INT16 GetDeleteEventFlag, and here we see

     8   int16_t GetDeleteFlag [sic].          So the difference between the

     9   two is the way the data types have been defined.               So this has

   10    been defined as a special data type, and this is relying on a

   11    slightly different data type.          It's amounting to the same

   12    thing.

   13    Q.     And does the fact that Hytera has made changes like this

   14    to its version of the source code that you've shown as copied

   15    from Motorola, does that impact your conclusion about whether

   16    Hytera used the trade secret at all?

   17    A.     No.   No.   We're seeing the basic ideas encapsulated.              For

   18    example, in this particular declaration, these are small

   19    changes that the Hytera engineers have made to the Motorola

   20    source code.

   21    Q.     And, Dr. Wicker, I want to go back to the discussion about

   22    primitive that you just explained.           I don't want to put you on

   23    the spot with this, so you can cheat from the slide, but how

   24    do you spell "primitive"?

   25    A.     Well, I usually spell it like this:         p-r-i-m-i-t-i-v-e.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 73 of 210 PageID #:53232
                                    Wicker - direct by Brown
                                                                                    1351

     1   Q.   Is that the proper spelling of "primitive"?

     2   A.   I believe so.

     3   Q.   If we go to the next slide, we heard Mr. Corretjer talk

     4   about a typo in Motorola's Code.           Can you explain what you are

     5   showing on the slide.

     6   A.   Okay.    Motorola at some point in time when they were

     7   writing a code, they left out an "I."            Okay.    So -- well, I

     8   think there should be an "I" right there in the spelling of

     9   "primitive."

   10                 What I noticed was that same typographical error

   11    where the "I" is missing appears in Hytera's code.

   12    Q.   And is that a similar typo that you'd expect across

   13    companies working in the United States and then all the way in

   14    China?

   15    A.   No.   In my opinion, the only reason for that similarity is

   16    copying.

   17    Q.   If we go to the next slide, you've got copies of various

   18    Motorola files on the left, there's framer.h, l1timer.h.                   and

   19    on the right side, you've identified that material in rfhal.h.

   20                 Can you explain what you're showing here.

   21    A.   Okay.    So once again on the right we have that file that

   22    we've seen already, rfhal.h.          There are three files here,

   23    three header files:       framer, l1timer, and

   24    frame_list_primitive.        And this is something I saw in a number

   25    of places where elements of different files were copied into
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 74 of 210 PageID #:53233
                                    Wicker - direct by Brown
                                                                                    1352

     1   the same Hytera file.        So it's using Motorola's code from, in

     2   this case, three different files to combine into a single

     3   header file.

     4   Q.   And does that affect your conclusions of use at all?

     5   A.   No.    No.   Once again, it shows that the Motorola code was

     6   available, was studied by the engineers, and used to, in this

     7   case, compile from existing Motorola code the Hytera file

     8   rfhal.h.

     9   Q.   And you haven't identified or at least you haven't

   10    highlighted all of the code in rfhal.h.            There's this section

   11    here that you haven't highlighted.           Why not?

   12    A.   That's actually not something that was copied from these

   13    three documents, to the best of my recollection.

   14    Q.   Does the fact that Hytera has added additional code impact

   15    your opinions in this case?

   16    A.   No.    No.   It's clear that there is still use.           In other

   17    words, in creating rfhal.h, they may have not copied every

   18    single line, but the use is there sand it's very clear, again,

   19    from all of these pieces that have been taken from Motorola's

   20    code.    They had it in front of them, and they picked and chose

   21    and used a lot of Motorola code to create the file on the

   22    right.

   23    Q.   And if we go to the next slide you have here, again, on

   24    the left side you have Motorola code from a few different

   25    files.     On the right side we're looking at a different file at
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 75 of 210 PageID #:53234
                                    Wicker - direct by Brown
                                                                                    1353

     1   Hytera called RFHalTimer.h.

     2   A.   It's another header file, and it's related to the hardware

     3   abstraction layer that Hytera implemented.

     4   Q.   And the files that we've been talking about say RFHAL.

     5   How does that compare to the hardware abstraction layer?

     6   A.   Basically it is Hytera's implementation of the hardware

     7   abstraction layer.        They simply put "RF" in front of it.

     8   Q.   Will you turn to slide 189 of your slide deck there,

     9   Professor Wicker.

   10    A.   Okay.

   11    Q.   And there's a document there PTX 364.            Is this a Hytera

   12    document that you relied on in forming your opinions in this

   13    case?

   14    A.   Yes, it is.

   15    Q.   And did it come from Hytera in this litigation?

   16    A.   Yes, it did.

   17                 MR. BROWN:    Plaintiff moves to admit PTX 364.

   18                 THE COURT:    It is received and admitted.

   19            (Exhibit No. PTX 364 was received in evidence.)

   20    BY MR. BROWN:

   21    Q.   PTX 364 says that it's CPA HAL training.             Let's start with

   22    those acronyms.      What does that mean?

   23    A.   Okay.    So common platform architecture hardware

   24    abstraction layer training.

   25    Q.   And why are you highlighting these particular excerpts of
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 76 of 210 PageID #:53235
                                    Wicker - direct by Brown
                                                                                    1354

     1   Hytera's CPA HAL training document?

     2   A.   Well, what it shows is their use, again, of Motorola

     3   source code.

     4   Q.   And what is -- you've got highlighted there HalSerialBase.

     5   What is HalSerialBase?

     6   A.   Okay.    This is a file that declares objects.            And we see

     7   that it is inheriting characteristics from other files.                This

     8   is a C++ notion.

     9   Q.   And why do -- why would a company need to train engineers

   10    on how to use something like HalSerialBase?

   11    A.   Because this is part of the fundamental architecture of

   12    what they're building.        This is where Hytera is telling its

   13    engineers, "This is what we're working with."              It happens to

   14    be Motorola code.       "This is what we're working with.           You need

   15    to understand it so you can design your code to work with it."

   16    Q.   And there's also a reference to HalSerialBuffer down here.

   17    What's that?

   18    A.   Okay.    So it's talking about creating an object.             Again,

   19    that's a C++ term.       It has to do with object-oriented coding.

   20    Think of it as a collection of software that could be used by

   21    other software.      So create a HalSerialBuffer object for

   22    sending.

   23    Q.   And have you reviewed Hytera's code for the

   24    HalSerialBuffer?

   25    A.   Yes, I have.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 77 of 210 PageID #:53236
                                    Wicker - direct by Brown
                                                                                    1355

     1   Q.   So on your slide here you have PTX 1863,

     2   HalSerialBuffer.cpp.        What is this code doing at a high level?

     3   A.   Okay.    Basically what it does, when you have a hardware

     4   abstraction layer, data may be coming down from higher layers.

     5   And the hardware abstraction layer needs to create a buffer, a

     6   place to hold that data before it sends it on to be

     7   transmitted by the actual hardware.           And so that's something a

     8   serial -- it happens to be one bit at a time, it's serial, but

     9   it's a buffer existing in the hardware abstraction layer for

   10    the movement of data through that layer, either coming down or

   11    going up.

   12    Q.   Did you find evidence that the HalSerialBuffer at Hytera

   13    was copied from Motorola?

   14    A.   I did.

   15    Q.   And what are you showing on this slide?

   16    A.   Okay.    So on the right we have HalSerialBuffer.cpp, a

   17    Hytera source code file, and on the left we have

   18    SerialHalBuffer.cpp.

   19    Q.   The code here looks a little simpler than some of the

   20    other code we've been looking at.           How does that impact your

   21    analysis of whether the HAL -- Motorola's HAL code was used

   22    during development at Hytera?

   23    A.   It doesn't.     The fact that it's a little simpler is simply

   24    a benefit to those of us studying it.            The hardware

   25    abstraction layer is still being implemented the same way.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 78 of 210 PageID #:53237
                                     Wicker - direct by Brown
                                                                                    1356

     1   And this is telling me that this important part, the buffer

     2   that's carrying the data when transmitting or receiving, has

     3   simply been copied from Motorola's code as you can see here.

     4   Q.     Are there also library files that are at issue in your

     5   analysis of Hytera's use of Motorola's HAL and L1 timer code?

     6   A.     Yes.

     7   Q.     Would you turn to PTX -- slide 193 of your deck.

     8   A.     Okay.

     9   Q.     And PTX 806, is this a Hytera document that you relied on

   10    in coming to your conclusions in this case?

   11    A.     Yes, it is.

   12    Q.     And was it provided by Hytera in this litigation?

   13    A.     Yes, it was.

   14    Q.     And how do you know that this is a Hytera document?

   15    A.     It was produced by Hytera.       It has a Hytera Bates number.

   16    Q.     Any other indications on the slide?

   17    A.     Certainly.    It's an e-mail from one Hytera engineer to

   18    another.

   19                   MR. BROWN:   Your Honor, plaintiff moves to admit PTX

   20    806.

   21                   THE COURT:   It is received and may be published.

   22            (Exhibit No. PTX 806 was received in evidence.)

   23    BY MR. BROWN:

   24    Q.     So PTX 806 is an e-mail from Huang Ni.          Who is Huang Ni in

   25    the context of this particular trade secret?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 79 of 210 PageID #:53238
                                    Wicker - direct by Brown
                                                                                    1357

     1   A.     Huang Ni is a Hytera engineer that, again, testified by

     2   video yesterday.

     3   Q.     And what was Huang Ni's responsibility in working on the

     4   L1 timer at Hytera?

     5   A.     She was a software developer for the L1 timer.            She was

     6   responsible for it.

     7                 MR. BROWN:   And if we go, Mr. Schlaifer, just back to

     8   slide 181.

     9   BY MR. BROWN:

   10    Q.     Is it the same person -- is Huang Ni here the same person

   11    that was responsible for the software requirement

   12    specification at Hytera?

   13    A.     Exactly.   So this is the requirement specification.            And

   14    we can see here it was prepared by Hytera Engineer Huang Ni.

   15    Q.     And if we go forward, refresh -- is this the same document

   16    that contained Motorola source code?

   17    A.     Yes.

   18                  MR. BROWN:   So, Mr. Schlaifer, if we could go back to

   19    193.

   20    BY MR. BROWN:

   21    Q.     The e-mail from Ms. Huang Ni is being sent to Peiyi Huang.

   22    Who is that?

   23    A.     That's another Hytera engineer.

   24    Q.     And has Huang Ni ever worked at Motorola?

   25    A.     No.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 80 of 210 PageID #:53239
                                    Wicker - direct by Brown
                                                                                    1358

     1   Q.   And how about Peiyi Huang?

     2   A.   Yes.

     3   Q.   So the -- there's an attachment here:            framer_api.     And

     4   then Huang Ni includes a question.           Can you help us understand

     5   what this means technically?

     6   A.   Okay.    So what's happening is Huang Ni is sending Peiyi

     7   Huang, in this case, some source code, a header file.                And

     8   she's saying, "There is no function in the head file.                Do you

     9   miss something?"       And she feels there's something missing in

   10    the header source code.

   11    Q.   And what does it mean that there's no function in a header

   12    file or head file?

   13    A.   She is not seeing a particular function declaration.

   14    Q.   Have you taken a look at the file framer_api at Hytera?

   15    A.   Yes, I have.

   16    Q.   On the screen is PTX 806 on the left and PTX 1863

   17    framer_api.h on the right.

   18                 What is framer_api.h?

   19    A.   Okay.    So, again, it's a header file, and it's been here

   20    as the name.      So it's talking about the application

   21    programming interface for the framer aspects of the L1 framer.

   22                 MR. CLOERN:    This document is not what it's claimed

   23    to be.    There's -- there's confusion created by this.              It's

   24    not talking if they're talking about the attachment to the

   25    e-mail or if they're talking about source code from Hytera's
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 81 of 210 PageID #:53240
                                    Wicker - direct by Brown
                                                                                    1359

     1   corporate service.       The foundation has not been laid for the

     2   attachment.     There's been no deposition about what this

     3   attachment is.      There's nothing in the record.          The only

     4   percipient witnesses that were asked about it had never seen

     5   it and testified that it's not part of Hytera's source code.

     6               THE COURT:    Was that a document produced by Hytera

     7   during the course of this litigation?

     8               THE WITNESS:     Yes, Your Honor.

     9               THE COURT:    The objection is overruled.          The document

   10    is received and may be published, and will be the subject of

   11    cross-examination.

   12    BY MR. BROWN:

   13    Q.   Professor Wicker, you were explaining what framer_api.h is

   14    as found in Hytera's files.         Can you continue that?

   15    A.   Yes.    It's a header file.       So there is the name of the

   16    attachment, and here in this file we see framer_api.h.

   17                And what it tells us -- this is the description.               It

   18    says, "This is the implementation of framer API that used to

   19    wrap and encapsulates Motorola's" -- "Motorola HPD framer."

   20    Q.   Let me blow up that text for you there.

   21                What does that mean?

   22                The file that was sent to a Hytera engineer says,

   23    "This is the implementation of framer API that used to wrap

   24    and encapsulate Motorola HPD framer library."              What does that

   25    mean?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 82 of 210 PageID #:53241
                                    Wicker - direct by Brown
                                                                                    1360

     1   A.   Okay.    Let's start with what this is.          This is Motorola

     2   software.     It is a library.      HPD is high-performance data.

     3   And so it the high-performance data framer library for

     4   Motorola.

     5                The description tells me that this is Hytera's API

     6   that wraps and encapsulates, that changes the names that are

     7   used to access Motorola's HPD framer library so as to conceal

     8   that that library is in use.

     9   Q.   What does the HP- -- what does "HPD" stand for?

   10    A.   High-performance data.

   11    Q.   And what is a framer in the context of the HAL and L1

   12    trade secret?

   13    A.   Okay.    That is a frame -- it's a collection of events that

   14    are going to occur over a given period of time under the

   15    control of the timer.

   16    Q.   Have you reviewed Motorola's HPD framer library source

   17    code?

   18    A.   Yes, I have.

   19    Q.   Is that material that Motorola keeps confidential or is

   20    that public?

   21    A.   It's confidential.

   22    Q.   Is there any technical reason why Hytera would have a

   23    library file that wraps and encapsulates the Motorola

   24    confidential library?

   25    A.   Yes, the technical reason would be to --
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 83 of 210 PageID #:53242
                                    Wicker - direct by Brown
                                                                                    1361

     1              MR. CLOERN:      Your Honor --

     2              THE COURT:     All right.     Sustained.

     3   BY MR. BROWN:

     4   Q.   In your experience, is it common to have header files that

     5   wrap other companies' confidential source code?

     6   A.   No.

     7              MR. CLOERN:      Objection, Your Honor.        There's been no

     8   establishment that there has been any HPD library.               There's

     9   been no discussion of any such library previously throughout

   10    this testimony.

   11               THE COURT:     The answer may stand.

   12               I don't know if you heard it.          Did you hear the

   13    answer?

   14               MR. CLOERN:      No, Your Honor.

   15               THE COURT:     All right.     Read the question and the

   16    answer, Court Reporter, please.

   17           (The record was read as requested.)

   18               THE COURT:     All right.     The answer may stand.        It is

   19    well within the limitations of Rule 702.              The witness may

   20    respond as he did.       It is always up to the jury to give weight

   21    to the testimony of any witness.

   22               Proceed.

   23    BY MR. BROWN:

   24    Q.   Now, I want to highlight the thing that you didn't blow

   25    out here, which says "Cautions."           Can you help us understand
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 84 of 210 PageID #:53243
                                    Wicker - direct by Brown
                                                                                    1362

     1   what that means?

     2   A.   Okay.    So this is a caution or a set of cautions.             This

     3   header file -- I'm reading right here.            "This header file is

     4   for development only, not supposed to release to users.                User

     5   should not include this header file.            Instead, user should

     6   include rfhal.h."

     7   Q.   So what does it mean for a header file to be used for

     8   development only?

     9   A.   Okay.    So that means this should be used to incorporate in

   10    the software as its developed, but it won't actually be

   11    compiled and linked when the actual executable code is

   12    created.

   13                 So it's something for study.        It's something that you

   14    would use to get ideas from, but you should not use it for any

   15    other purpose.

   16    Q.   And it says, "Instead, users should include rfhal.h."

   17                 What does that mean?

   18    A.   Okay.    So rfhal.h is that header file that we were looking

   19    at before that had a lot of Motorola source code.               And what

   20    it's saying is that if you need to rely on header definitions

   21    for your actual code that's going to be compiled, then you

   22    need to rely on rfhal.h.

   23                 MR. BROWN:   And let's just, very quickly,

   24    Mr. Schlaifer, go back to Slide 185 of Dr. Wicker's slides.

   25
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 85 of 210 PageID #:53244
                                    Wicker - direct by Brown
                                                                                    1363

     1   BY MR. BROWN:

     2   Q.   Is this an example of the rfhal.h file at Hytera?

     3   A.   On the right side, yes.

     4   Q.   And so is that -- is the header file that we were just

     5   looking at suggesting using Motorola code still?

     6   A.   Yes.    It's pointing to rfhal.h, which, as we saw in many

     7   examples, contained copy code from Motorola.

     8   Q.   Now, when you were in the room for Ms. Huang's deposition

     9   testimony being played, did you hear what Ms. Huang said about

   10    whether she had ever received any Motorola source code?

   11    A.   Yes.

   12    Q.   And particularly I think it was about whether she had

   13    received any -- withdrawn.

   14                 Did you hear what she said about receiving any source

   15    code in general from Peiyi Huang?

   16    A.   Yes.

   17    Q.   And what did she say?

   18    A.   She said she had not.

   19    Q.   Had not?

   20    A.   Right.

   21    Q.   Did you see evidence that that is untrue?

   22    A.   Yes, I did.

   23    Q.   Okay.    We'll go to your slide 196.

   24                 What are you showing here on slide 196?

   25    A.   Okay.    So this is a document, again, produced by Hytera.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 86 of 210 PageID #:53245
                                    Wicker - direct by Brown
                                                                                    1364

     1   It's a listing of files.         This came from Huang Ni -- sorry --

     2   Peiyi Huang's laptop.        And what this showed me -- here is the

     3   list of file names.        The names go down this way.         That's

     4   Motorola's source code.

     5                And what I see here is --

     6                MR. CLOERN:    Objection, Your Honor.        There's been no

     7   foundation about this document or what's in that list as

     8   source code.

     9                THE COURT:    Can you identify what is the number of

   10    the document?

   11                 MR. BROWN:    It's PTX 1019.     It's already been

   12    admitted.

   13                 MR. CLOERN:    We have not established what is in this

   14    list.

   15                 THE COURT:    Well, the document is already in

   16    evidence, therefore, it may be used for multiple purposes.

   17    The objection is overruled.

   18    BY MR. BROWN:

   19    Q.   Do you remember where you left off?

   20    A.   Yes, I do.

   21    Q.   Okay.

   22    A.   I was just pointing out that as part of the directory

   23    name, it says RFHAL sent to -- and I think that's a

   24    misspelling.      It should say Huang Ni.

   25    Q.   So it says Hunag Ni?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 87 of 210 PageID #:53246
                                    Wicker - direct by Brown
                                                                                    1365

     1   A.    Yes.

     2   Q.    Did you see any evidence of a Hunag Ni at Hytera?

     3   A.    No.    In fact, this is the only place I recall seeing Hunag

     4   Ni.   And, again, it appears to me to be Huang Ni.

     5   Q.    So let's build that out a little bit.           On the left side,

     6   what are those source code file names?

     7                 Well, actually, let me pull back.        You listed here

     8   that this is forensic analysis of Huang Peiyi's laptop.                And

     9   it says "List of Non Recovered Files."            What does that mean?

   10    A.    So once again, in the process of the forensic analysis of

   11    this laptop, the analysis was able to recover the names of

   12    files.      But in this case, it couldn't get these specific

   13    files.      So, again, the names but not the files themselves.

   14    Q.    And so I'm just going to move the box there.

   15    A.    Sorry.

   16    Q.    What are you showing -- what are you highlighting this

   17    last column for?

   18    A.    That indicates the date on which the files were deleted

   19    from the laptop.

   20    Q.    And the file directory says "L1 backup."            What does that

   21    refer to?

   22    A.    Motorola's L1 timer.

   23    Q.    And it says "rfhal_sent_to_huangNi" or "hunagNi."              And

   24    what does that refer to?

   25    A.    Okay.    That indicates that Peiyi Huang had recorded that
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 88 of 210 PageID #:53247
                                    Wicker - direct by Brown
                                                                                    1366

     1   she had sent RFHAL to Huang Ni.

     2   Q.   And how is that consistent with Huang Ni's testimony that

     3   Peiyi Huang had never sent her any source code?

     4   A.   It is not consistent.

     5   Q.   On the next slide, you're showing two files:

     6   default_frame_list.cpp and frame_list_primitive.cpp, both for

     7   Motorola.     Were these some of the files we just saw in the

     8   listing on the previous slide?

     9   A.   Yes.

   10    Q.   Now, to be clear, you didn't get these files from Hytera's

   11    computer, did you?

   12    A.   That's right.      As we saw in the previous slide, those

   13    files have not been recovered.          The names were in the list,

   14    but the files themselves have been deleted.

   15    Q.   And what is it about these files that you're highlighting

   16    on this slide?

   17    A.   Okay.    So, again, this was produced by Motorola in this

   18    case.    And what I'm highlighting are the names,

   19    default_frame_list.

   20                 THE COURT:   And for clarity, are you intending, if

   21    you have not already, files as business records of Motorola?

   22                 MR. BROWN:   Yes, Your Honor.

   23                 THE COURT:   Do you want to identify what this is?

   24                 MR. BROWN:   Yes, Your Honor.

   25                 PTX 1866 has been admitted.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 89 of 210 PageID #:53248
                                    Wicker - direct by Brown
                                                                                    1367

     1              THE COURT:     It is already admitted?

     2              MR. BROWN:     It is already admitted.

     3              THE COURT:     Okay.    Proceed.

     4   BY MR. BROWN:

     5   Q.   But for the record, Mr. -- Professor Wicker, PTX 1866, can

     6   you refresh us on what that is?

     7   A.   1866 is a collection of Motorola source code that has been

     8   produced in this case.

     9   Q.   And so -- I'm sorry -- why were you highlighting these two

   10    documents?

   11    A.   Well, I wanted to focus on the names.            So please remember

   12    default_frame_list, and frame_list_primitive.              You saw that in

   13    the previous slide.       Let's see.     Frame_list_primitive.        And

   14    default_frame_list.       So those are the two Motorola files, and

   15    I'm showing you that the name occurs in this list of files

   16    that was on Peiyi Huang's laptop and was then deleted.

   17               MR. CLOERN:      Objection, Your Honor.        There's no

   18    evidence that those files were on Peiyi Huang's laptops or

   19    that they're Motorola files.          There's no evidence of what

   20    these files are.       These are nonrecovered files, and they're

   21    equally consistent with -- this is all speculation.               These are

   22    equally consistent with Hytera source code files, all of which

   23    are in code for L1 timer that's been amended by the former

   24    Motorolans.     There's no evidence one way or the other.             This

   25    is pure speculation.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 90 of 210 PageID #:53249
                                    Wicker - direct by Brown
                                                                                    1368

     1               THE COURT:    They have already been admitted into

     2   evidence.     There's no reason to reverse that ruling.

     3               Proceed.

     4   BY MR. BROWN:

     5   Q.   Dr. Wicker, counsel just said there is no evidence these

     6   were on Peiyi Huang's laptop.          How do you know that they were

     7   on Peiyi Huang's laptop?

     8               MR. CLOERN:     Your Honor, that's not what I said.            I

     9   said that they were on --

   10                THE COURT:    Part of the problem first, the question

   11    in that uses the word "evidence" may confuse the jury.                So I

   12    think avoid using the word "evidence."            You can use some other

   13    word to replace it.

   14                But the exhibit has been received in evidence, along

   15    with many other exhibits which have been received into

   16    evidence.

   17                What weight to give it and how it applies within the

   18    entirety of the evidence is something for the jury to

   19    determine, along with the other exhibits.             It has already been

   20    admitted.     There's no reason to exclude it from evidence.               And

   21    notwithstanding that it has been admitted, obviously Hytera

   22    has the opportunity to cross-examine the witness with respect

   23    to its significance or attack it for any other reason.

   24    BY MR. BROWN:

   25    Q.   The -- Dr. Wicker, why have you testified that the files
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 91 of 210 PageID #:53250
                                    Wicker - direct by Brown
                                                                                    1369

     1   you're showing here were on Peiyi Huang's, Hytera engineer's

     2   laptop?

     3   A.   Okay.    So I see in what's before us on this screen things

     4   that indicate that to me.         Let's notice -- here's the name of

     5   a file:     default_frame_list.cpp.        That's one of the Motorola

     6   files that is on the next slide.

     7                I see that it was deleted from this particular

     8   laptop, which tells me that it at one time was on the laptop.

     9                Furthermore, I see this statement, that's part of a

   10    directory, that this file was part of the RFHAL materials sent

   11    to Huang Ni.

   12    Q.   And there's a file name down on the bottom here, PTX 1019,

   13    and then you've got the Bates number.            What does that Bates

   14    number indicate?

   15    A.   That it was produced by Hytera in this case.

   16    Q.   And then there's a file name listed here:             Huang Peiyi Old

   17    HP Laptop - List of Non Recovered Files from X-Ways.xlsx.

   18                 Did you name the file that?

   19    A.   No, I did not.

   20    Q.   Where did you get the file name from?

   21    A.   That was the way it was produced.

   22    Q.   From Hytera?

   23    A.   Yes.

   24    Q.   Now, were you able to investigate the L1 timer code that's

   25    actually running on Hytera's radios?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 92 of 210 PageID #:53251
                                    Wicker - direct by Brown
                                                                                    1370

     1   A.   No.

     2   Q.   And so on the slide, I'm showing PTX 1863, which is

     3   already admitted.       And this is rfhal_c55.lib.         Can you remind

     4   us what you're doing with this library file?

     5   A.   Once again, when there was code that had been missing, I

     6   went to the object version of the libraries.              And so this

     7   was -- this was the same exercise that I showed yesterday up

     8   on the board.      When I see things that look very familiar, that

     9   tells me to look at the corresponding source code.               So what

   10    you see here is frame_list_primitive.cpp,

   11    frame_list_primitive.cpp.

   12                Actually, I'm just showing frame_list_primitive here.

   13                But this shows me that -- along with other evidence,

   14    that the frame_list_primitive.cpp from Motorola was compiled

   15    to create Hytera's RFHAL library.

   16    Q.   Did you find any other indications of other Motorola file

   17    names that were found in Hytera's libraries?

   18    A.   Yes.    Again, as we did before, if you go through the

   19    libraries -- and these are actual screenshots from

   20    libraries -- you see names, and these names of source code

   21    files correspond directly to Motorola source code files.

   22    Q.   Now, since you weren't able to review the source code

   23    files since they were deleted, how do you know that they're

   24    entirely Motorola files or whether they might have been

   25    modified at some point by Hytera?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 93 of 210 PageID #:53252
                                    Wicker - direct by Brown
                                                                                    1371

     1   A.   Well, what I know is that it's got the same name, I see

     2   the functions and I see the variables.

     3   Q.   And so does the fact that Hytera started with Motorola

     4   files and might have made changes, does that -- would that

     5   impact your opinion at all?

     6   A.   No, they're still using Motorola's trade secrets.               They're

     7   still taking the source code, looking at it, and then making

     8   modifications.      Even though they may have changed the source

     9   code, they still used it.         In other words, it was still there,

   10    still had it to look at, to study and learn from and, in some

   11    cases, to modify.

   12    Q.   And what about some of the documents that Mr. Corretjer

   13    talked about with regard to Motorola's HAL confidential trade

   14    secret?    Did you find any of those in Hytera's files?

   15    A.   Yes, I did.

   16    Q.   And what are you showing on this slide?

   17    A.   Okay.    So this first one is the software architecture

   18    document of Matrix.       It's a fundamental document that covers

   19    the entire software architecture.

   20                 Here we see the introduction to the hardware

   21    abstraction layer.       It's a presentation.         And here's the

   22    hardware abstraction layer audio controller design.               And the

   23    Matrix subscriber serial interfaces.            That gets back to the

   24    interfacing with the layer.

   25                 All of these were produced by Hytera.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 94 of 210 PageID #:53253
                                    Wicker - direct by Brown
                                                                                    1372

     1               MR. BROWN:    And for the record, that's PTX 839, PTX

     2   791, PTX 738, and PTX 675, in the order respectfully from how

     3   Dr. Wicker listed them.

     4   BY MR. BROWN:

     5   Q.   And were there also additional documents that were

     6   downloaded by Mr. Chia that you were unable to find at Hytera?

     7   A.   Yes.    This is the HAL design handbook.          It was downloaded

     8   by Mr. Chia on March 27th, 2008, at 3:00 o'clock in the

     9   morning.

   10    Q.   And would you remind us what happened to Mr. Chia's laptop

   11    at Hytera?

   12    A.   It was lost.

   13    Q.   And specifically for the L1 timer, Professor, did you find

   14    Motorola's L1 timer or documents describing Motorola's L1

   15    timer trade secret at Hytera?

   16    A.   Yes, I did.     All of these documents -- the software

   17    architecture document, the frame manager -- is rather

   18    specific.     The HAL audio controller.         These documents have

   19    aspects of the L1 timer.         Integration presentation.        The HAL

   20    direct mode receiver TDMA software requirements.               And then

   21    perhaps, most clearly, introduction to L1 timer.               These all

   22    have information about the L1 timer, Motorola's L1 timer.

   23                MR. BROWN:    For the record, PTX 839, 674, 738, 681,

   24    770, and 720, and two additional ones.

   25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 95 of 210 PageID #:53254
                                    Wicker - direct by Brown
                                                                                    1373

     1   Q.   Dr. Wicker, did you find additional documents at Hytera?

     2   A.   Yes.    This is -- the first one is Matrix F2 TDMA.             F2

     3   means digital.      Then the Matrix frame latency improvement.

     4   That's speeding up the creation of the frame that's going to

     5   be executed by L1.

     6               THE COURT:    Counsel, can you clarify?         When you use

     7   the term "did you find," what do you mean?

     8               MR. BROWN:    Ah.

     9   BY MR. BROWN:

   10    Q.   In your review of the materials in this case, did you

   11    see -- do you know whether these Motorola trade secret

   12    documents were at Hytera?

   13    A.   Yes.

   14                THE COURT:    That confuses the issue.

   15                MR. BROWN:    I'll try again, Your Honor.

   16                THE COURT:    Did you go physically to Hytera?

   17                THE WITNESS:     No, Your Honor, I did not.

   18                THE COURT:    That helps a little, I think.

   19                Proceed.

   20                MR. BROWN:    Thank you.

   21                PTX 729 and 742, for the record, are the two

   22    documents Professor Wicker just discussed.

   23    BY MR. BROWN:

   24    Q.   And then on this last slide, were there also

   25    documents that -- additional documents downloaded by Mr. Chia
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 96 of 210 PageID #:53255
                                    Wicker - direct by Brown
                                                                                    1374

     1   that have gone missing?

     2   A.   Yes.

     3   Q.   And which one is that?

     4   A.   This is the Matrix HAL latency improvement PDF.              It was

     5   downloaded by Mr. Chia on April 9th, 2008, at 7:34.

     6   Q.   And have you come to a conclusion whether Hytera has

     7   possessed and used Motorola's HAL trade secret and its L1

     8   timer trade secret?

     9   A.   Yes, they clearly possessed it and used it.

   10    Q.   And for all of these trade secrets we're going through,

   11    are you showing all of the evidence that you have of that use?

   12    A.   No, there is --

   13    Q.   Why not?

   14    A.   There is a great deal of evidence.

   15                THE COURT:    Once again, avoid using the term

   16    "evidence."     It may be confusing.

   17    BY MR. BROWN:

   18    Q.   Are you showing all of the bases for your opinions in your

   19    testimony here today?

   20    A.   No, this is just a sampling to give you an idea of the

   21    work I did.     There's a lot more.        There are more bases for my

   22    effort.

   23                MR. CLOERN:     Objection, Your Honor.        I mean, it's

   24    either going to be in evidence or not, right?              That's what --

   25                THE COURT:    No, that was not a point, the point I was
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 97 of 210 PageID #:53256
                                    Wicker - direct by Brown
                                                                                    1375

     1   trying to make.      We're talking about evidence here in a trial

     2   that the jury shall consider.          And when the term "evidence" is

     3   used by counsel repeatedly, it might confuse the issue in the

     4   minds of the jury as to evidence there and evidence here or

     5   some conflation on the point.          And so my idea is to make it as

     6   clear as possible so the jury understands what the witness has

     7   examined, what he has done and, if necessary, where he did it

     8   and how he did it.

     9                MR. CLOERN:    Your Honor, Hytera would object to the

   10    line of questioning regarding any materials considered what

   11    they were purporting to call evidence that's actually not

   12    being discussed.        He said what -- you have a lot of other

   13    bases that you're not talking about here today.

   14                 THE COURT:    I think my statement has clarified the

   15    point.    Any additional statement to the jury is unnecessary.

   16                 Proceed.

   17    BY MR. BROWN:

   18    Q.   So let's switch gears now and talk about the virtual radio

   19    interface radio, or VRIS.         What is this trade secret?

   20    A.   Okay.    So VRIS, the virtual radio interface standard, is a

   21    collection of tools.        It's basically something that is --

   22    "libraries" has been used too much.

   23                 It's a collection of tools that are available to the

   24    applications, things that they can call on without having to

   25    write them out themselves.
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 98 of 210 PageID #:53257
                                    Wicker - direct by Brown
                                                                                    1376

     1   Q.   And why is that something that is important or necessary

     2   in a radio?

     3   A.   Okay.    There are a lot of things that one might want to do

     4   through an application.        For example, you might want to have

     5   an alert tone that says you've pushed the keypad too many

     6   times.    Stop, while we process what you've already done.

     7                You might want to bring something up on the display.

     8                You might want in your application to access

     9   something called the code plug.          Code plug is something in

   10    radio that has the special numbers that identify that as a

   11    specific radio, and it tells you how it was programmed.

   12                 So there's a lot of things that one might want to do

   13    when one is writing an application, but you don't want to have

   14    to redo it yourself.        So there is code that is set aside as a

   15    collection of tools that does these things, and everything

   16    else that's shown here, that can be used within an

   17    application.

   18    Q.   Can you give us an example of what -- what it would be

   19    like if folks were developing a radio product without

   20    something like VRIS?

   21    A.   Okay.    So here I've got three different application

   22    developers.     The gentleman on the left is writing a text

   23    message application.        This person is developing GPS

   24    application.      And this woman is developing a call directory.

   25    They're all doing things with applications that would require
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 99 of 210 PageID #:53258
                                    Wicker - direct by Brown
                                                                                    1377

     1   that you present stuff to the screen so that you can show

     2   something to the user.

     3                Now, rather than having to have each of these three

     4   people write their own code for putting stuff on the screen,

     5   they will instead call the VRIS display service.               They don't

     6   have to worry about how that works.           They call the VRIS

     7   display service so that whatever they want to put on the

     8   screen will show up on the screen.

     9   Q.   And is that something that Motorola invented as part of

   10    its trade secret, or is the idea of services already known?

   11    A.   Well, the idea of services was already known.              It's the

   12    specifics of how this was done that constitutes Motorola's

   13    trade secret.

   14    Q.   And if you'll turn in your deck to slide 209,

   15    Professor Wicker.

   16    A.   Okay.

   17    Q.   And PTX 480 is on that slide.          Is PTX 480 a Hytera

   18    document you relied on in forming your opinions?

   19    A.   Yes, it is.

   20    Q.   And was it -- did it come from Hytera in this litigation?

   21    A.   Yes, it did.

   22                 MR. BROWN:   The plaintiff moves to admit PTX 480.

   23                 THE COURT:   It is received and may be published.

   24           (Exhibit No. PTX 480 was received in evidence.)

   25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 100 of 210 PageID #:53259
                                    Wicker - direct by Brown
                                                                                     1378

     1    Q.   What is PTX 480, Professor?

     2    A.   Okay.    This is a common platform architecture, RaPIS

     3    manual.

     4    Q.   And I thought the -- excuse me.

     5                 The service we were just talking about was called

     6    VRIS.    Why are you pointing to something called RaPIS?

     7    A.   Okay.    RaPIS is the name that Hytera used for VRIS.             So

     8    what I saw throughout the things I looked at was when VRIS

     9    turned up, much of the time the name was changed to RaPIS.

    10    Q.   If you'll go to your next slide, to 10 in your deck,

    11    Professor.

    12                 PTX 635.   Is this a Hytera document you relied on in

    13    forming your opinions in this case?

    14    A.   Yes, it is.

    15    Q.   All right.     And did it come from Hytera in this

    16    litigation?

    17    A.   Yes, it did.

    18                 MR. BROWN:   Plaintiff moves to admit PTX 685.

    19                 THE COURT:   It is received and may be published.

    20            (Exhibit No. PTX 685 was received in evidence.)

    21    BY MR. BROWN:

    22    Q.   What are you showing here between PTX 607 -- well,

    23    withdrawn.

    24                 You had shown this excerpt of PTX 607 earlier.            Why

    25    are you putting it on this slide?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 101 of 210 PageID #:53260
                                    Wicker - direct by Brown
                                                                                     1379

     1    A.   Okay.    So earlier I put this up so I could highlight the

     2    hardware abstraction layer.         Now we're talking about RaPIS,

     3    which is Hytera's radio platform interface specification.

     4    This, again, is Hytera's version of VRIS.

     5    Q.   And the document on the bottom of the slide, PTX 635,

     6    discusses ARM CPA RaPIS.        Do you see that?

     7    A.   Yes, I do.

     8    Q.   And what is the -- what is the importance of the

     9    completion date here?

    10    A.   Okay.    That gives me an indication as to how long it took

    11    them to do this, how long to develop their version of RaPIS.

    12    Q.   So roughly how long did Hytera take to develop their

    13    interface specification?

    14    A.   It was four months.

    15    Q.   And how did that compare to how long Motorola's VRIS took

    16    to develop?

    17    A.   It took Motorola 35 months with 17 engineers.

    18    Q.   Now, did you see evidence of how it was that Hytera was to

    19    achieve -- or was able to achieve this fast development time?

    20    A.   Yes, I did.

    21    Q.   And what are you showing on this slide?

    22    A.   They essentially copied VRIS and renamed it RaPIS.

    23    Q.   Okay.    If you'll go to your slide 213, just a few ahead.

    24    A.   Okay.

    25    Q.   There's a document PTX 482.         Is this a Hytera document
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 102 of 210 PageID #:53261
                                    Wicker - direct by Brown
                                                                                     1380

     1    that you relied on in forming your opinions?

     2    A.   Yes, it is.

     3    Q.   And is this document -- was this document provided by

     4    Hytera during this litigation?

     5    A.   Yes, it was.

     6                 MR. BROWN:   Plaintiff moves to admit 482, PTX 482.

     7                 THE COURT:   It is received and may be published.

     8            (Exhibit No. PTX 482 was received in evidence.)

     9    BY MR. BROWN:

    10    Q.   Now, this is a Hytera document.          What are you showing

    11    there?

    12    A.   Okay.    So this is a task list.        You've seen a couple of

    13    those so far.     What I note is that when they talk about RaPIS,

    14    in this document, in parentheses, they have VRIS.              So they're

    15    equating the two.

    16    Q.   And does -- is there a term anywhere at Hytera called

    17    VRIS?

    18    A.   No.

    19    Q.   So how do you know that they're equating the two in

    20    Hytera's task list there?

    21    A.   Okay.    So what I've seen in many places is every time VRIS

    22    is in the Motorola document, the corresponding document into

    23    which material is being copied has that name changed to RaPIS.

    24    Q.   And was this document that included Hytera's name for the

    25    service specification and Motorola's name in parentheses, was
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 103 of 210 PageID #:53262
                                      Wicker - direct by Brown
                                                                                     1381

     1    that found on the hard -- the -- was that present on

     2    engineers' computers at Hytera?

     3    A.   It's actually present on several engineers' computers.

     4    What we see here, here's Huang Ni's computer, or at least

     5    metadata from a production of her computer, and Yan Xu and

     6    YingZhe Zhang.      All three had this on their computer.

     7                 MR. BROWN:   And if we switch to slide 216,

     8    Mr. Schlaifer.

     9    BY MR. BROWN:

    10    Q.   Did Hytera also have Motorola source code with regard to

    11    VRIS in their possession?

    12    A.   Yes, they did.

    13    Q.   And what are you slowing here?

    14    A.   Okay.    This is vr_utilities.c.        VR is what Motorola uses

    15    to designate VRIS code.

    16    Q.   And approximately how many Motorola VRIS source code files

    17    were produced by Hytera?

    18    A.   There were at least two-dozen -- I'm sorry.             Over 350.

    19    Q.   And when you --

    20                 THE COURT:   350 what?

    21                 THE WITNESS:     350 Motorola files with respect to the

    22    VRIS trade secret --

    23                 THE COURT:   Proceed.

    24                 THE WITNESS:     -- Your Honor.

    25    BY MR. BROWN:
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 104 of 210 PageID #:53263
                                    Wicker - direct by Brown
                                                                                     1382

     1    Q.   And so on this animation that you have here, what are you

     2    doing?

     3    A.   What I'm doing is scrolling through all of the different

     4    files.    So what that shows is the extent of the VRIS-related

     5    files that were present at Hytera.

     6    Q.   And so on the left side here, what are these?

     7    A.   On the left side?      I'm sorry?

     8    Q.   Yes, the left side, the file name.

     9    A.   Oh, I see.     Yes, these are the individual file names.              So

    10    that has to do with smart batteries, for example.              There are

    11    other files as well.       They're all related to the toolbox, the

    12    collection of services that VRIS provides at Motorola.

    13    Q.   And what is it on the right side?

    14    A.   That is the production number.          That tells us that this

    15    came from Hytera.

    16    Q.   If you'll turn to slide 218 of your slide deck,

    17    Professor Wicker.

    18    A.   Okay.

    19    Q.   On this slide is PTX 1018.

    20                 Is this a document you relied on in coming to your

    21    conclusions in this case?

    22    A.   Yes, it is.

    23    Q.   And was it provided by Hytera in this litigation?

    24    A.   Yes, it was.

    25                 MR. BROWN:   Permission to -- plaintiff moves to admit
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 105 of 210 PageID #:53264
                                    Wicker - direct by Brown
                                                                                     1383

     1    PTX 1018.

     2                 THE COURT:   It is received and may be published.

     3            (Exhibit No. PTX 1018 was received in evidence.)

     4    BY MR. BROWN:

     5    Q.   What is PTX 1018, professor?

     6    A.   Okay.    You can see its description over here.           This is a

     7    list of recovered files from Peiyi Huang's laptop.

     8    Q.   And what are these files that are listed here under

     9    "Name"?

    10    A.   Okay.    They're a series of files that are related to VRIS.

    11    They each do something specific, but, for example, this is

    12    pretty readable.      Display services, it's a service related to

    13    display that I used in my example at the very beginning of

    14    this VRIS section.

    15    Q.   And the directory here, the path name, what does this

    16    indicate to you first about the source of these files?                The

    17    source_file/ltd/code/radios_vris, what does that tell you

    18    about what these files are?

    19    A.   Okay.    It tells me that it's a VRIS file, a source code

    20    file.    And further, the path name tells me it was from Peiyi

    21    Huang's old HP, and it is being used for team training.

    22    Q.   And the path that starts here with source_file/ltd, what

    23    is "ltd"?

    24    A.   That's low-tiered digital.

    25    Q.   And is that a Hytera term?
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 106 of 210 PageID #:53265
                                    Wicker - direct by Brown
                                                                                     1384

     1    A.   No, that's actually Motorola's term for its DMR radios.

     2    Q.   And what about "radios_vris" and "vris_adaptor," are

     3    those Hytera terms?

     4    A.   No, those are Motorola terms.

     5    Q.   And if we go to your next slide, this is PTX 1863,

     6    cor_uiq_task.cpp.      What is this source code file?

     7    A.   Okay.    This source code file is Hytera's source code and

     8    they're using Motorola source code.           And in this particular

     9    instance, we can actually see directions for the conversion

    10    from Motorola's VRIS to Hytera's RaPIS.

    11    Q.   Okay.    So let's talk about that, but let's just talk first

    12    about what the file is.        Cor_uiq_task, is that the type of

    13    file that we were talking earlier about in the ergonomic trade

    14    secret?

    15    A.   Yes.    The UIQ stands for user input queue.           When we had

    16    the boards up, I said messages could come from lots of

    17    different places.      One of those place is the user input queue.

    18                 When you actually press buttons on a Motorola radio,

    19    it will go through the user input queue to the translate to

    20    the EMT so that -- this is an important aspect of how users

    21    interface with a radio.

    22    Q.   And if we look up first at the two lines you've

    23    highlighted, vr_disable_user_inputs and vr_enable_user_inputs.

    24    What are those?

    25    A.   These are actually calls to VRIS.          One of them would turn
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 107 of 210 PageID #:53266
                                     Wicker - direct by Brown
                                                                                     1385

     1    off the keypad so that if you keep pressing, nothing is going

     2    to happen.     And then this one turns it back on, among other

     3    things.     There are other ways that users can input to a radio,

     4    but the keypads is a good example.

     5    Q.   And if this is a code that is in Hytera's possession, how

     6    can it make calls to Motorola's VRIS code?

     7    A.   Okay.    So what's happened here is that the VRIS part has

     8    been commented out.        Okay.   So these tell me that's not going

     9    to be compiled.

    10                 And there's a clear statement here:         "Replace with

    11    RaPIS version."      And so --

    12                 MR. CLOERN:    Objection, Your Honor.       This falls into

    13    the category we talked about earlier.           This is not code from

    14    the SPN, so --

    15                 THE COURT:    The objection is overruled.        The witness

    16    is reading from a document and is in a position under 702 to

    17    give his opinions or impressions or otherwise testify

    18    regarding the significance of the language.

    19                 The objection is overruled.

    20    BY MR. BROWN:

    21    Q.   I'm going to pause you for second.           And cor_uiq_task.cpp,

    22    this was one of the ergonomic layer files that was at Hytera?

    23    A.   Yes.

    24    Q.   Were you able to see Hytera's implementation of its radio

    25    application framework that used this source code, or was that
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 108 of 210 PageID #:53267
                                    Wicker - direct by Brown
                                                                                     1386

     1    not available to you?

     2    A.   That was not available.

     3    Q.   So why are you saying that this file is actually in

     4    Hytera's libraries?

     5    A.   Okay.    This tells me about the process that led from the

     6    original Motorola code to what was eventually compiled and put

     7    into Hytera's radios, but I can no longer see the file that

     8    was directly compiled.        It's not available anymore, but this

     9    tells me what happened.

    10    Q.   And when you say "it's not available anymore," will you

    11    just explain what you mean by that.

    12    A.   Okay.    Hytera was asked to produce all of the source code

    13    that's used in their radios.         And some of it is simply mis- --

    14    apparently deleted.

    15    Q.   So let's go back to what you were explaining.             You said

    16    that -- to recap, you said that those two lines referencing

    17    Motorola code were commented out.          And just can you clarify

    18    what that means?

    19    A.   Certainly.

    20                 Sometimes when we write source code, there may be a

    21    chunk of code that we don't want to be operative anymore.                  We

    22    want to take it out, but we don't want to erase it.               We still

    23    want to be able to see it for whatever purposes.

    24                 So this starts a comment and that ends it.           So

    25    everything from here to here will no longer be compiled.                   It's
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 109 of 210 PageID #:53268
                                    Wicker - direct by Brown
                                                                                     1387

     1    not going to be part of the set of directions that will

     2    eventually be converted into zeros and one.

     3    Q.    But if that comment has been -- or -- excuse me -- if that

     4    code has been disabled, how does Hytera's product handle user

     5    inputs?

     6    A.    Okay.    So once again, the code that's been removed is

     7    "disable_user_inputs" and "enable_user_inputs."              For example,

     8    turn the keypad off, turn it back on.

     9                  There is an instruction here in the comments,

    10    "Replace with RaPIS version."         In other words, put the RaPIS

    11    version of this code in where the VRIS version used to be.

    12                  And so now we see it's a different language, but it's

    13    doing the same thing.       SubscribeEvent (FID_USER_INPUT) and

    14    then Enable User Input (True).          So two different things.           Two

    15    different ways of saying the same thing.             Excuse me.

    16    Q.    So if we go down to the comment at Line 95, it says,

    17    "Check if the message we just received is a VRIS message,"

    18    right?

    19    A.    Yes.

    20    Q.    And so what's happened here?        What is this symbol here at

    21    96?

    22    A.    Okay.    So that's another comment.

    23    Q.    And so there's multiple ways to comment out something?

    24    A.    Yes, exactly.

    25    Q.    And so has --
Case: 1:17-cv-01973 Document #: 790 Filed: 12/20/19 Page 110 of 210 PageID #:53269
                                    Wicker - direct by Brown
                                                                                     1388

     1               THE COURT:     Just a minute.

     2               Can you tell from the exhibit who the commentator is?

     3               THE WITNESS:     Your Honor, what this shows is that

     4    whoever was programming, who was editing the code, made the

     5    comment, but it doesn't actually say who the individual was.

     6               THE COURT:     Proceed.

     7               This may be a good stopping point.           It's

     8    2:00 o'clock.

     9               Members of the jury, as I said, this witness will be

    10    with us for a while.       So we'll take a brief recess.          The

    11    witness may leave the stand.

    12          (Recess had.)

    13          (Change of reporter.)

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 111 of 210 PageID #:53270
                                                      Brown                   1389

 1           (Jury in at 2:13 p.m.)
 2                 THE COURT: Please proceed.
 3                 MR. BROWN: Thank you, your Honor.
 4     BY MR. BROWN:
 5     Q.    Dr. Wicker, when we broke, we were looking at
 6     core_uiq_tass.cpp. I think we were, roughly, here
 7     (indicating). And you were explaining that the Line 96 on
 8     this file was commented out.
 9                 Can you explain what that means in this context?
10     A.    Okay. So what it means is the compiler will not be
11     compiling this line here. What that does -- it says if
12     VRIS -- it's basically checking to see if it's a VRIS
13     message.
14     Q.    And so what has that line been replaced with in the RIF
15     code that we are looking at here?
16     A.    A RAPIS line that says it's a RAPIS message. So before
17     it said this is a VRIS message. Now it says it is a RAPIS
18     message.
19     Q.    What does that indicate to you about the use of
20     Motorola's trade secret VRIS system?
21     A.    So basically what it shows me is Hytera's engineers were
22     starting with the Motorola code and then making changes, for
23     example, changing VRIS commands to RAPIS commands. This is
24     part of the process of concealing the fact that they were
25     using Motorola's code.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 112 of 210 PageID #:53271
                                                      Brown                   1390

 1     Q.    If we go down, you got one more highlight on here at
 2     Line 100.
 3                 What's happening here?
 4     A.    Okay. So this is -- what it's saying is that the
 5     original code said if this is true -- by the way, this should
 6     wrap around.
 7                 It says if get message ID is equal to this
 8     particular value (indicating), something will happen later
 9     on. And that VRIS command has been replaced by a RAPIS
10     command if the RAPIS message source is equal to and so forth.
11     Q.    So the Motorola VRIS command in this code has been
12     replaced with the Hytera RAPIS?
13     A.    That's right.
14     Q.    Any functional difference between these two lines of
15     code other than the names?
16     A.    No.
17                 MR. CLOERN: Your Honor, may we just for a brief
18     second? I have a way that I can ask for a continuing
19     objection on something so I don't have to continue to get up.
20                 THE COURT: Proceed.
21     BY MR. BROWN:
22     Q.    If we look at Line 100, it says, "YT: Original."
23                 Does that mean anything from a technical
24     perspective?
25     A.    Not from a technical perspective. What it means to me
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 113 of 210 PageID #:53272
                                                      Brown                   1391

 1     is Y.T. Kok was involved, and this is an indication that the
 2     original Motorola code said -- and then what follows. And
 3     that does appear to be the case, because again we see VRIS,
 4     VR, VRIS over here (indicating). That looks like the
 5     original Motorola code.
 6     Q.    And when we talk about Y.T. Kok, is that Hytera's
 7     director of the overall architecture of the accused product?
 8     A.    That's right.
 9     Q.    Now, we see that there was a change here from
10     VRcombineID_ST, and it was changed to -- which you said was
11     the VRIS code -- to the RPcombine_ID_ST.
12                 What are those, the big capital letters?
13     A.    The big capital letters are variables or values that are
14     taken on.
15     Q.    And is that -- does that have a special name when there
16     is capital letters like this that are then adding in
17     variables that are going to a function call?
18     A.    Are you referring to constants?
19     Q.    You would know. No. I don't know.
20                 Why don't I ask this: Did you see evidence that
21     the implementation of RPcombine, et cetera, is the same as
22     the Motorola VRcombine?
23     A.    Oh, I see.
24                 Yes, they are doing the same thing. What we see,
25     though, is simply a change in the names and the variables
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 114 of 210 PageID #:53273
                                                      Brown                   1392

 1     being used.
 2     Q.    All right. So let me take you to some additional source
 3     code.
 4                 This is Motorola's VRIS.h file on the left and
 5     Hytera's RAPIS_def.h file on the right.
 6                 What do you see here?
 7     A.    Okay. So again, Motorola's code has been copied over
 8     into Hytera's code with the difference being that the VRs
 9     have been changed to RPs and VRIS to RAPIS.
10                 THE COURT: How many more of these comparative
11     documents do you intend to present with this witness?
12                 MR. BROWN: I am moving faster as I get through the
13     trade secrets, your Honor.
14                 THE COURT: Speed is not the question. Numerosity.
15                 MR. BROWN: There are a lot of this, but I --
16                 THE COURT: Are you going to answer the question?
17                 MR. BROWN: I'm sorry. I think maybe 30 to 40
18     additional comparisons.
19                 THE COURT: You have a continuing objection to all
20     30 or 40 still to come, Counsel?
21                 MR. CLOERN: Your Honor, we do.
22                 THE COURT: All right. Indeed, you have a
23     continuing objection to each and every one of them. And
24     along the way when it's necessary, I will rule more
25     specifically. And, once again, you will have a perhaps more
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 115 of 210 PageID #:53274
                                                      Brown                   1393

 1     than adequate opportunity to cross-examine on the entirety of
 2     this witness' testimony.
 3                 So if you have 30 or 40 more to go, you better move
 4     a little more quickly.
 5                 MR. CLOERN: Your Honor, just to clarify, we have
 6     an objection to some, not others. And the way to tell is
 7     whether -- as you see, on PDX 8-220, there is a source code
 8     file as opposed to -- and there is an HYT number. Where
 9     there is an HYT number, it came from someone's laptop as
10     opposed to the SVN. And that's what we have an objection to.
11                 THE COURT: That's what you would said at the
12     sidebar?
13                 MR. CLOERN: Yes, your Honor. It is the same
14     discussion we had the other day about there is two different
15     sources within this exhibit, and that's our concern.
16                 THE COURT: My ruling today is consistent with what
17     I said several days ago.
18                 So what we have here is a judge prompting counsel
19     to move more expeditiously. And if you tell me you need 30
20     or 40 more of these exhibits, do your best to reduce them to
21     the -- to some lesser number. But if they remain relevant,
22     at least as you see it, let's move on here and move more
23     expeditiously.
24     BY MR. BROWN:
25     Q.    Just briefly here, Dr. Wicker, on this slide what are
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 116 of 210 PageID #:53275
                                                      Brown                   1394

 1     you showing here between the substitution of VRIS for RAPIS?
 2     How does that affect your analysis?
 3     A.    What it shows me is that the Motorola code was used,
 4     copied over, and then there was an effort to conceal what was
 5     being done by changing names.
 6                 MR. BROWN: Mr. Schlaifer, we will move to Slide
 7     228 of Dr. Wicker's presentation.
 8     BY MR. BROWN:
 9     Q.    In addition to the source code, Professor Wicker, did
10     you see -- did Hytera provide in this litigation documents
11     that describe Motorola's trade secrets?
12     A.    Yes. I will note first the VRIS user's manual. That
13     was produced by Hytera in this case. There is also the VRIS
14     services adapter, the software architecture document, and the
15     LTD architecture, all of which were produced by Hytera.
16                 MR. BROWN: And that is PTX 672, PTX 839, PTX 730,
17     and PTX 1340.
18                 If we will go, Mr. Schlaifer, to Slide 231.
19     BY MR. BROWN:
20     Q.    This is one of those documents.
21                 Can you explain what you are showing here from PTX
22     1255 at Page 44, Professor?
23     A.    Yes. This relates to virtual source services. It's
24     relating to VRIS. And it talks about a, "Virtual source is a
25     method for collecting and distributing data that occurs in an
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 117 of 210 PageID #:53276
                                                      Brown                   1395

 1     asynchronous manner," which, in English, means it's a method
 2     for collecting information that could arrive whenever as
 3     opposed to on a scheduled basis.
 4     Q.    And if we go back to PTX 480, which was the RAPIS manual
 5     that you showed earlier, did you find indications that the
 6     figure that you were just pointing to showed up in that
 7     manual as well?
 8     A.    Yes, I did.
 9     Q.    What are you showing on this slide?
10     A.    You will see that the two diagrams are essentially
11     identical. Instead of virtual sources, the new diagram says,
12     "Event dispatcher". And there are a few other -- a small
13     number of other name changes, but we see the same thing.
14     Q.    And have you come to a conclusion as to whether or not
15     Hytera has used and possessed Motorola's VRIS trade secret?
16     A.    Yes.
17     Q.    And let's move on to connectivity.
18                  What is the connectivity trade secret?
19     A.    The connectivity trade secret is a mechanism by which
20     these radios can make use of external systems or devices or
21     networks.
22                  So, for example, I show GPS here. Text messaging
23     is another example. You can connect an external keyboard.
24     You can connect to a USB. There are lots of connectivity
25     aspects involved here. That's what this trade secret does.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 118 of 210 PageID #:53277
                                                      Brown                   1396

 1     It provides the ability of the radio, for example, to talk to
 2     a USB device or to talk to the Internet, for that matter.
 3     Q.    And what about Motorola's trade secret for connectivity
 4     is really what the secret sauce here is?
 5     A.    Okay. It's the specific implementation, the way it's
 6     been particularly organized and the way it is done in a
 7     highly efficient manner to integrate into everything else
 8     these radios are doing.
 9     Q.    And did Hytera produce Motorola's trade secret
10     documents -- sorry.
11                 Did Hytera provide Motorola's trade secret
12     documents from its files in this litigation?
13     A.    Yes. For example, here is LTD Darwin connectivity
14     interface. That was produced by Hytera. As was the LTD
15     connectivity presentation.
16                 Here is the LTD common architecture, which includes
17     references to connectivity.
18                 More specific, the LTD USB software design
19     specification. That's so these radios can support USB
20     connections.
21                 And then finally, the HID feature analysis.
22                 MR. BROWN: And for the record, that's PTX 710,
23     709, 711, 726, and 731.
24     BY MR. BROWN:
25     Q.    And did you also -- were there additional documents
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 119 of 210 PageID #:53278
                                                      Brown                   1397

 1     described in this trade secret that Mr. Chia downloaded but
 2     were not produced by Hytera in this litigation?
 3     A.    Yes. There were two presentations that I will note
 4     here, and Matrix Volume 2 specification that includes
 5     information about connectivity. Mr. Chia downloaded them,
 6     but they were not produced by Hytera.
 7     Q.    And, Professor Wicker, would you turn to 238 in your
 8     slide deck there.
 9                 PTX 1020, is this a document from Hytera that you
10     relied on in forming your opinions?
11     A.    Yes, it is.
12     Q.    And was it provided by Hytera during this litigation?
13     A.    Yes, it was.
14                 MR. BROWN: Plaintiff moves to admit PTX 1020, your
15     Honor.
16                 THE COURT: It is received and may be published.
17           (Said exhibit was received in evidence.)
18     BY MR. BROWN:
19     Q.    What is the significance of 1020 to your analysis here,
20     Professor?
21     A.    Okay. So what this contains is a listing of recovered
22     files from Peiyi Huang's old laptop. And what the list shows
23     me is that there is a great deal of connectivity information.
24     So here we have connectivity as part of the path,
25     connectivity. What I see are libraries, and I also see
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 120 of 210 PageID #:53279
                                                      Brown                   1398

 1     documents. So documents and software.
 2     Q.    So what does that tell you about Hytera's possession of
 3     Motorola's connectivity trade secret?
 4     A.    They were in possession of it.
 5     Q.    And if you will, turn forward to Slide 241 of your
 6     presentation.
 7     A.    Okay.
 8     Q.    PTX 229, is this a Hytera document you relied on in
 9     forming your opinions?
10     A.    Yes, it is.
11     Q.    And was this provided by Hytera during this litigation?
12     A.    Yes, it was.
13                 MR. BROWN: Plaintiff moves to admit PTX 229, your
14     Honor.
15                 THE COURT: It is received and may be published.
16           (Said exhibit was received in evidence.)
17     BY MR. BROWN:
18     Q.    What is PTX 229, Professor?
19     A.    Okay. This is a presentation, and it's entitled, "CPA
20     Data Connectivity Framework Architecture White-Paper."
21     Q.    And what did you find that is described in this document
22     as relates to this trade secret?
23     A.    What I found was Hytera's version of their connectivity
24     architecture, how they interface with USBs and the Internet
25     and so forth.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 121 of 210 PageID #:53280
                                                      Brown                   1399

 1     Q.     Did you see anything in that document that compared to
 2     Motorola's trade secret connectivity documents?
 3     A.     I did.
 4     Q.     On the slide is PTX 1309. On the left, Motorola's
 5     document; and on the right, the Hytera-produced PTX 560.
 6                   Can you explain what you are showing here?
 7     A.     Okay. So on the left side we see Motorola's document.
 8     This is the collection of processes and software that
 9     combines to provide connectivity. We see Hytera's version on
10     the right.
11                   And what I'm showing is that even though the one on
12     the right looks different from the one on the left, I am
13     finding the same boxes. I am finding the same functionality.
14     Q.     Did you also find the same descriptions of that
15     functionality in the same document?
16     A.     Yes. So, for example, when you see "connectivity
17     manager" and that figure for the Motorola document, it's a
18     little harder to see, but there is a "connectivity interface"
19     over there (indicating).
20                   When I looked at the descriptions, I see
21     word-for-word copying except where "Darwin" is changed to
22     "RAF."
23     Q.     And does that copying continue through PTX 1309 and PTX
24     560?
25     A.     Yes.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 122 of 210 PageID #:53281
                                                      Brown                   1400

 1     Q.    Would you turn ahead to Page 250 of your slide
 2     presentation?
 3     A.    Okay.
 4     Q.    PTX 228 there is an email. Is this an email that you
 5     relied on from Hytera during this litigation?
 6     A.    Yes, it is.
 7     Q.    And was it produced by Hytera during this litigation?
 8     A.    Yes, it was.
 9                  MR. BROWN: Plaintiff moves to admit PTX 228.
10                  THE COURT: It is received and may be published.
11           (Said exhibit was received in evidence.)
12                  MR. BROWN: Mr. Schlaifer, can we move to Slide
13     250, please.
14     BY MR. BROWN:
15     Q.    And what are you showing here from PTX 228?
16     A.    Okay. So this is an email from one Hytera engineer to
17     another. And it has as an attachment a "CPA data
18     connectivity architecture." So it is this white paper in the
19     form of a presentation that you see here.
20     Q.    And what did this tell you about whether the material in
21     this presentation that -- well, withdrawn.
22                  Was this the same document we were just looking at
23     that incorporated Motorola's confidential information?
24     A.    Yes.
25     Q.    And what does it tell you about the distribution of
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 123 of 210 PageID #:53282
                                                      Brown                   1401

 1     Motorola's confidential information at Hytera?
 2     A.    Well, in this email we see one Hytera engineer sending
 3     it to three others. If my memory is correct, that's the
 4     Chinese name for Y.T. Kok, but these are two others that were
 5     not Motorola engineers.
 6     Q.    So the email is being sent from a Hytera engineer to,
 7     among other people, Y.T. Kok?
 8     A.    Yes.
 9     Q.    And what does that tell you about who else was in
10     possession of Motorola's trade secrets at Hytera?
11     A.    It shows me that other engineers at Hytera besides the
12     former Motorolans were in possession of this document.
13                  MR. CLOERN: Objection, your Honor. Speculation.
14                  THE COURT: Overruled. The answer may stand. You
15     may cross-examine later on the issue.
16     BY MR. BROWN:
17     Q.    And have you come to a conclusion about whether Hytera
18     has used Motorola's connectivity trade secret in its
19     products -- used and possessed it?
20     A.    Yes, they have.
21                  MR. BROWN: We will move now to Slide 252, please,
22     Mr. Schlaifer.
23     BY MR. BROWN:
24     Q.    This is Motorola's design and implementation of XCMP.
25                  What is XCMP?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 124 of 210 PageID #:53283
                                                      Brown                   1402

 1     A.    Okay. It's an acronym. And it stands for extended
 2     control and management protocol.
 3                 It gives people the ability -- third parties the
 4     ability to write applications or develop external hardware
 5     that can connect to the radio and use its transmission and
 6     reception capability.
 7     Q.    Can you explain at a high level what that means?
 8     A.    Okay. So here we have some developers. These are
 9     developers for third parties. It could be anyone who wants
10     to use a Motorola radio in the course of their business.
11                 What Motorola provides is an ability to control and
12     manage parts of the radio and to do networking. XNL is XCMP
13     networking layer.
14                 So basically you can write an external application
15     or create external hardware that can communicate with a
16     Motorola radio but do so in a carefully controlled way.
17     Motorola doesn't want you to do just anything with their
18     radios. They don't want you to damage it or do something
19     insecure.
20                 So it's a carefully controlled way of allowing
21     people to increase what the radio is capable of.
22     Q.    Can you give us a real-world example of how that might
23     work?
24     A.    Certainly. Let's suppose one is in a large hotel, and
25     you want to send out jobs to people. So you have a job
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 125 of 210 PageID #:53284
                                                      Brown                   1403

 1     ticketing system.
 2                  So here we have a manager, and he or she is going
 3     to be sending out requests that the employees do something.
 4     So I think we will click a time or two. We can see an
 5     example. We need to have a bag delivered. And that will
 6     show up on someone's radio. They will indicate that it's
 7     received. Someone else might need something. Pick up a bag.
 8     And then someone else responds.
 9                  And so what's happening is someone sitting at a
10     desk is able to send out these messages and keep track of
11     them through Motorola's radio.
12     Q.    And why does that add value to consumers of DMR radios?
13     A.    Well, what it does is it increases the number of ways
14     these radios can be used. So it's not just voice
15     transmission in emergency situations. You can also use them
16     to do other things in somewhat calmer and just other
17     applications.
18     Q.    If you will turn in your slide deck to Slide 255,
19     please, Professor.
20     A.    Okay.
21     Q.    On this slide is PTX 75 and its attachment, PTX 76.
22                  Are these both documents that you relied on in
23     coming to your opinions in this matter?
24     A.    Yes.
25     Q.    And are they documents provided by Hytera?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 126 of 210 PageID #:53285
                                                      Brown                   1404

 1     A.    Yes.
 2                  MR. BROWN: Your Honor, we move to admit PTX 75 and
 3     76.
 4                  THE COURT: They are received.
 5                  MR. CLOERN: Objection. There is no foundation to
 6     the attachment, your Honor.
 7                  THE COURT: The objection is overruled. They are
 8     received and may be published.
 9           (Said exhibits were received in evidence.)
10     BY MR. BROWN:
11     Q.    What are you showing -- well, let me start with the
12     foundational question.
13                  This slide talks about HRCP. What is HRCP?
14     A.    That is Hytera's name for XCMP.
15     Q.    And how did Hytera -- how long did it take Hytera, based
16     on your review of the materials, to develop its version of
17     XCMP?
18     A.    Okay. In this Excel spreadsheet we can see the protocol
19     lockdown. That's the first step. That's when you decide
20     what it is you are actually going to do. And then you see
21     "feature readiness" in late April. So one, two, three, four,
22     five, six, seven weeks.
23     Q.    And how does that compare to how long it took Motorola
24     to develop its XCMP functionality?
25     A.    Okay. So allowing for three engineers, we have five
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 127 of 210 PageID #:53286
                                                      Brown                   1405

 1     staff months for Hytera. And then over on the left side,
 2     Motorola spent 720 staff months -- 15 engineers, 720 staff
 3     months to develop XCMP.
 4     Q.    And how is it that Hytera was able to develop its
 5     version of XCMP so much quicker?
 6     A.    Well, Hytera had a head start. They had Motorola's XCMP
 7     trade secret.
 8                 MR. BROWN: We will move to Slide 258, please,
 9     Mr. Schlaifer.
10     BY MR. BROWN:
11     Q.    And what are you showing on this slide, Professor?
12     A.    Okay. So on the left, this is Motorola software. It's
13     copyright Motorola. And the particular file is
14     XCMP_mic_broadcast.
15                 So it's related to using the microphone and a
16     broadcast mode, and it's under the control of the XCMP trade
17     secret.
18     Q.    And did you find other examples of other Motorola XCMP
19     documents at Hytera?
20     A.    Yes, I did.
21     Q.    What are you showing on this slide with PTX 1020?
22     A.    Okay. So this is a collection of files. These files
23     were actually recovered from Peiyi Huang's laptop. And we
24     can see that, just by looking at the names of the files, they
25     are all related to XCMP.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 128 of 210 PageID #:53287
                                                      Brown                   1406

 1     Q.    And what are those directories listed over here on the
 2     path? What does that tell you about where these documents
 3     came from?
 4     A.    Okay. So we actually have Motorola directory names. So
 5     it starts with LTD, which again is a name that Motorola uses
 6     for its DMR products; document; designer; ergo -- that's a
 7     Motorola term for its ergonomic layer -- and XCMP_app.
 8     Q.    And what about source code? Did you find additional
 9     source code in Hytera's possession of Motorola's XCMP?
10     A.    Yes.
11     Q.    And PTX 1018 is on this slide. What are you showing
12     here?
13     A.    It's a list of recovered files from Peiyi Huang's
14     laptop. And as you can see, some of these are documents, the
15     first two. But let's look from here down. This is software
16     or libraries. I tend to call libraries software as well.
17     And as you can see, they are XCMP files.
18     Q.    Would you turn to Slide 30 of your slide deck.
19     A.    Slide 30?
20     Q.    Yes. And on this slide you are showing PTX 92?
21     A.    Yes.
22     Q.    Is PTX 92 a Hytera document you relied on in forming
23     your opinions in this matter?
24     A.    Yes, it is.
25     Q.    And was it provided by Hytera during this litigation?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 129 of 210 PageID #:53288
                                                      Brown                   1407

 1     A.    Yes, it was.
 2                 MR. BROWN: Permission to -- we move to admit PTX
 3     92, your Honor.
 4                 THE COURT: It is received and may be published.
 5           (Said exhibit was received in evidence.)
 6                 MR. BROWN: Mr. Schlaifer, can we go to
 7     Dr. Wicker's Slide 30, please.
 8     BY MR. BROWN:
 9     Q.    What are you showing -- let me pause there.
10                 We have heard a lot about Peiyi's old HP laptop
11     from the other slides you have been showing.
12                 What does this document at Hytera tell you about
13     Peiyi Huang's old laptop?
14     A.    Okay. This is a laptop tracking spreadsheet. This is a
15     spreadsheet that shows the status and the current user of
16     large numbers of laptops.
17                 In one of the entries on this Hytera laptop
18     tracking spreadsheet is a particular HP laptop. That's Peiyi
19     Huang's -- I think it's her Malaysian name. And what it says
20     is this particular laptop is for shared use in the DMR
21     software.
22                 MR. CLOERN: Objection, your Honor. There is no
23     foundation about this, and this is inconsistent with
24     percipient witness testimony. We just have an objection to
25     introducing documents like this through an expert who's not a
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 130 of 210 PageID #:53289
                                                      Brown                   1408

 1     fact witness.
 2                  THE COURT: The objection is overruled. The
 3     witness may complete his answer.
 4                  Have you completed your answer?
 5                  THE WITNESS: I was just going to note, your Honor,
 6     that this indicates that it was shared in the software
 7     development department.
 8     BY MR. BROWN:
 9     Q.    And is this the same laptop that we have been looking at
10     that has the long list of Motorola source code files and
11     documents?
12     A.    Yes.
13     Q.    Let's move back to Slide 261. 261 shows PTX 76, which
14     you admitted earlier.
15                  What are you showing here from Hytera's internal
16     documents?
17     A.    Okay. So what this is showing is that it's a current
18     forecast. We want to define header files that contain the
19     HRCP protocol structure and opcodes; in other words, the guts
20     of HRCP. And over here it says, CPA provide all the header
21     files and opcode structure.
22     Q.    So just to reframe that, what is that saying that the
23     team is going to do in terms of defining header files?
24                  What does that mean?
25     A.    Okay. That means creating those header files, those .h
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 131 of 210 PageID #:53290
                                                      Brown                   1409

 1     files that contain the information that's used by the other
 2     programmers. It defines structures, defines functions --
 3     well, maybe not functions, but those sorts of things that one
 4     puts in a header file.
 5     Q.    And then the other part of the document says, provide
 6     those header files and opcode structure for host to include
 7     to start their coding.
 8                 What does that mean from a technical perspective?
 9     A.    Okay. What this is telling me is they are going to be
10     provided with these header files so that the coding can
11     begin. In other words, they are starting their coding of
12     their HRCP, their version of XCMP -- they are starting with
13     the header files already defined with the Motorola header
14     file.
15     Q.    And what's your support for saying that the header files
16     that Hytera started with were from Motorola?
17     A.    Okay. Here is an example. This is XCMPcommon_def.h.
18     It's a Motorola file.
19                 So here it says, this is the XCMP message header.
20     Message is a way devices send information back and forth.
21     The header, what's up front, provides information about the
22     message. So to provide that information, Motorola defines
23     the structure.
24                 If we look on the right, we see the HRCP message
25     header. Hytera has a structure that is, as you can see,
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 132 of 210 PageID #:53291
                                                      Brown                   1410

 1     identical to the Motorola structure.
 2     Q.    And what does this tell you about the source of the
 3     header files for Hytera's HRCP?
 4     A.    It's telling me that the information in Hytera's header
 5     files comes from Motorola's header files.
 6                 MR. BROWN: And if we go to 264, please,
 7     Mr. Schlaifer.
 8     BY MR. BROWN:
 9     Q.    What are you showing on this slide?
10     A.    Okay. These are examples. What we see over here is
11     three different pieces of Motorola code. Over here we see we
12     have Hytera code, HRCPcommon.h. You can see that these
13     individual structures -- aside from changing "XCMP" to "HRCP"
14     and maybe some line spacing and whatnot, these are
15     essentially the same.
16     Q.    How does it affect your opinion of Hytera's use and
17     possession of Motorola's trade secrets that Hytera copied
18     from Motorola's header files and then coded the rest from
19     scratch?
20     A.    Okay. So basically what Hytera had with these header
21     files was the skeleton, the organization, the structures that
22     someone could then take and write code with much more quickly
23     to realize the XCMP functionality.
24     Q.    Does that impact your opinion or does that mean that
25     Hytera used and possessed Motorola's XCMP trade secret?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 133 of 210 PageID #:53292
                                                      Brown                   1411

 1     A.    Yes. That's a clear example of use. They took the
 2     header files, studied them, and used those header files to
 3     write their code.
 4     Q.    And in addition to those header files and the source
 5     code that we saw earlier, did Hytera also have Motorola's
 6     confidential documents describing XCMP?
 7     A.    Yes, it did.
 8     Q.    And what are you showing here?
 9     A.    This is Motorola's XCMP message template. We talked
10     about messages a moment ago. It was produced by Hytera.
11     This is Motorola's XCMP extended control and management
12     protocol. So it's a longer document that describes XCMP in
13     some detail. And that was produced by Hytera.
14                 MR. BROWN: For the record, that's PTX 690 and 691.
15     BY MR. BROWN:
16     Q.    And were there also documents that Mr. Chia downloaded
17     that were not found at Hytera as of this litigation?
18     A.    Yes. It's a little hard to see exactly what they are,
19     but we have -- this is a spreadsheet related to XCMP. This
20     is a presentation. And here we have an overview of XCMP's
21     networking layer (indicating). So all of this was downloaded
22     by Mr. Chia on the same date actually, within the space of
23     two minutes.
24     Q.    What is your conclusion about whether Hytera used and
25     possessed Motorola's XCMP trade secret, Professor?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 134 of 210 PageID #:53293
                                                      Brown                   1412

 1     A.    They did.
 2     Q.    We will move on to the DMR protocol stack trade secret.
 3                 What is, at a high level, the DMR protocol stack,
 4     Professor?
 5     A.    This is the protocol stack that actually provides the
 6     ability to send things over the air. I sometimes think of it
 7     as the over-the-air interface.
 8     Q.    And why is that important in a DMR radio?
 9     A.    This is fundamental to the radio actually being a radio,
10     so that it can send things through the air to other radios
11     and receive back over the air.
12     Q.    When we are talking about the DMR protocol stack, isn't
13     all of this just standardized?
14                 Why is this a trade secret?
15     A.    There are aspects of the over-the-air interface that are
16     standardized, but it's Motorola's implementation of this
17     material, its detailed knowledge, its experience that's put
18     into its DMR protocol stack that makes it a trade secret.
19     Q.    And did you find Motorola's confidential documents
20     describing this trade secret produced by Hytera in this
21     litigation?
22     A.    Yes, I did.
23     Q.    What are you showing here?
24     A.    Okay. This is unmute logic task. It has to do with the
25     way a radio behaves when it turns on its speaker.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 135 of 210 PageID #:53294
                                                      Brown                   1413

 1                 Here we have the Matrix protocol overview, and here
 2     we have the software architecture document (indicating). All
 3     of this contains information about how Motorola builds its
 4     DMR protocol stack.
 5                 MR. BROWN: That was respectively PTX 754, PTX 328,
 6     and PTX 839.
 7     BY MR. BROWN:
 8     Q.    And additionally, were there documents downloaded by
 9     Mr. Chia that also described this trade secret?
10     A.    Yes. Here we have three documents -- the software
11     architecture document; the LTD architectural analysis; and
12     Matrix Volume 1 TRS, the technical requirement specification.
13     These were downloaded by Mr. Chia on different days but
14     within the space of a couple weeks.
15     Q.    What was the state of Hytera's DMR protocol stack
16     development at the time that it acquired Motorola's trade
17     secrets?
18     A.    It was troubled. It was not moving forward.
19     Q.    And why do you say that?
20     A.    This is an email that we talked about some time ago.
21     It's the welcome email. It's from -- it's to -- I'm sorry --
22     Sam Chia from Yin Gzhe Zhang.
23                 And what Mr. Zhang is saying is that, our group has
24     been engaged in protocol development for a period of time and
25     met many problems which trouble us for a long time.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 136 of 210 PageID #:53295
                                                      Brown                   1414

 1     Q.    And how was it that Mr. Chia, who's now Hytera's -- or
 2     at the time was Hytera's director of DSP technology, how did
 3     he respond to the questions from Mr. Zhang about the DMR
 4     protocol stack?
 5     A.    He said, "You sure have lots of questions." And then he
 6     said, "Please see the answers in your mail, and feel free to
 7     drop by and discuss. Some of them need discussion as opposed
 8     to a one-time response."
 9     Q.    And how long did Hytera propose it could complete its
10     DMR protocol stack after the Motorola trade secrets arrived
11     at Hytera?
12     A.    It proposed, roughly, five months of development time.
13     Q.    And you are seeing that in PTX 545?
14     A.    That's right. What this shows is the estimated man days
15     for the protocol stack development.
16     Q.    How does that compare to how long it took Motorola to
17     complete the DMR protocol stack?
18     A.    Hytera took five staff months. It took Motorola 36
19     staff months. So more than seven times.
20     Q.    And how was it that Hytera developed the protocol stack
21     so quickly?
22     A.    They had Motorola's trade secret to give them a jump
23     start.
24     Q.    What are you showing on this slide, Professor?
25     A.    These are examples of Motorola software related to the
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 137 of 210 PageID #:53296
                                                      Brown                   1415

 1     protocol stack that were found at Hytera -- that were
 2     produced by Hytera in the course of this case.
 3     Q.    And other than those three, did you find any others?
 4     A.    Yes. If we can scroll through this, you will see that
 5     there are many, many examples of Motorola source code that
 6     was found that was produced by Hytera in the course of this
 7     case.
 8     Q.    And going to PTX 1018, which was Huang Peiyi's laptop
 9     that we were discussing earlier, did you see any evidence
10     that Motorola protocol stack source code was also on
11     Ms. Peiyi's shared use laptop?
12     A.    Yes. These are examples of actual recovered files from
13     that laptop that was in shared use by the development
14     department. We note that it says "team training." Actually
15     it says "team training" throughout.
16                 And furthermore, these specific files are Motorola
17     files that relate to the DMR protocol stack.
18     Q.    And given the possession of Motorola source code and the
19     rapid development time, have you come to a conclusion as to
20     whether Hytera used and possessed Motorola's protocol stack
21     trade secrets?
22     A.    Yes, they certainly did.
23     Q.    Let's move on to VOX.
24                 What is VOX?
25     A.    VOX is voice-operated transmission.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 138 of 210 PageID #:53297
                                                      Brown                   1416

 1     Q.    And can you explain what that means?
 2     A.    Certainly. There is an example on the screen of a
 3     fireman. They have lots of things to do. Maybe holding a
 4     hose or something.
 5                  VOX allows the user to simply speak and have his
 6     voice or her voice transmitted. So you don't have to
 7     actually push the button to talk. This will automatically
 8     push the button for you, so to speak. It's voice-operated in
 9     the sense that your voice causes that radio to transmit.
10     Q.    Did Motorola invent the idea of VOX?
11     A.    No.
12     Q.    And what is it about Motorola's trade secret for VOX
13     that's so valuable in the secret sauce?
14     A.    It's the particular implementation. There are a number
15     of specifics that make it a particularly special and useful
16     algorithm.
17                  For example, if your VOX doesn't start fast enough,
18     what's transmitted may not make sense. If you are saying,
19     "Send help," you want all of that to get through. This
20     particular algorithm that Motorola implements has a very fast
21     attack. It responds very quickly to the voice.
22     Q.    Did you see -- withdrawn.
23                  Does Hytera have possession of Motorola's
24     confidential documents describing VOX?
25     A.    Yes.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 139 of 210 PageID #:53298
                                                      Brown                   1417

 1     Q.    What are you showing on this slide?
 2     A.    Okay. These are a number of VOX documents -- feature
 3     architecture, the setting specifications, the software design
 4     specification, the software requirements document, another
 5     requirements document, this is the low-level document, and
 6     another software requirements specification. All of these
 7     were produced by Hytera in this case.
 8                 MR. BROWN: For the record, that's PTX 734, 750,
 9     762, 768, 776, and 861 respectively.
10     BY MR. BROWN:
11     Q.    Did you see evidence of how long it took Hytera to
12     develop its VOX feature?
13     A.    Yes, I did.
14     Q.    How long?
15     A.    This is the tracking spreadsheet, the plan to reuse --
16     I'm looking -- oh, okay. So with regard to VOX, the specific
17     number of estimated man days is 40.
18     Q.    And how was it that Hytera was able to develop -- that
19     Hytera was able to develop VOX so quickly?
20     A.    Okay. So I got ahead of myself.
21                 I noted this plan is to reuse. They are going to
22     use Motorola's software. So that's going to speed things up.
23     Q.    And who is it at Hytera who is assigned for the
24     responsibility of reusing Motorola software?
25     A.    Zhong Wen Liu
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 140 of 210 PageID #:53299
                                                      Brown                   1418

 1     Q.     And if we go to the next slide, this is PTX 630, which
 2     is already admitted. What is this email?
 3     A.     Okay. So this is an email from Zhong Wen Liu to Y.T.
 4     Kok.
 5     Q.     And what is Mr. Liu asking of Mr. Y.T. Kok?
 6     A.     He is saying, "Y.T, please send the SRS template" --
 7     that's the software requirements specification template --
 8     "to me as discussion yesterday."
 9     Q.     If we go to your next slide, which is the same exhibit,
10     does Mr. Y.T. Kok respond with the SRS?
11     A.     Yes, he does.
12     Q.     And what happens to that software requirement
13     specification in this email chain after it's provided?
14     A.     Okay. So Mr. Liu turns around -- and by the way, the
15     SRS is specific to VOX. That's why it's called VOX.doc.
16                 Mr. Liu sends it to several other engineers. It
17     looks like four others.
18     Q.     And what did you see when you looked at that VOX.doc
19     file there?
20     A.     Okay. When I looked at it, it was in track changes.
21     And we talked about track changes. What it showed was that
22     someone had deleted "Motorola software requirements
23     specification," "Motorola confidential proprietary," and
24     other identifying information.
25     Q.     And I'll switch to a blowout there for you.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 141 of 210 PageID #:53300
                                                      Brown                   1419

 1                  Can you just emphasize what you are seeing in the
 2     document produced by Hytera?
 3     A.    Okay. So if you have used Microsoft Word and track
 4     changes and you delete something, it will draw a line through
 5     it, but you can still see it.
 6                  So what this document showed was that Motorola's
 7     logo, VOX, SRS, Motorola confidential, all of these things
 8     had been deleted.
 9     Q.    Would you turn in your slide deck to Page 288.
10     A.    Okay.
11     Q.    The document on the left is PTX 573.
12                  Is that a document you relied on in this case in
13     forming your opinions?
14     A.    Yes, it is.
15     Q.    And is that a document provided by Hytera in the
16     litigation?
17     A.    Yes, it is.
18                  MR. BROWN: Plaintiff moves to admit PTX 573.
19                  THE COURT: It is received and may be published.
20           (Said exhibit was received in evidence.)
21     BY MR. BROWN:
22     Q.    So were you here for Mr. Zhu's testimony, which I think
23     was read, about his understanding of what he saw when he
24     opened the VOX document?
25     A.    Yes.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 142 of 210 PageID #:53301
                                                      Brown                   1420

 1     Q.    And what did he say?
 2     A.    I don't think he remembered seeing the things that had
 3     been deleted.
 4     Q.    And if you look down in the document, even if we ignore
 5     what's been deleted, what else is in this document that might
 6     indicate that it came from Motorola?
 7     A.    Okay. So again, if you missed all of these things
 8     (indicating), when you get to the document references, the
 9     first thing you see is a document called "Matrix Mid-Tier
10     Ergonomics." That's a Motorola document.
11     Q.    Is there anything at Hytera called Matrix?
12     A.    No.
13     Q.    Is there anything at Hytera called ergonomics?
14     A.    No.
15     Q.    Now, was Mr. Zhu the only person on that email chain, or
16     were there other Hytera engineers?
17     A.    There were other Hytera engineers.
18     Q.    And one of those Hytera engineers was Qin Jun; is that
19     right?
20     A.    That's right.
21     Q.    And did you -- withdrawn.
22                 Was the VOX specification also on Mr. Jun's
23     computer?
24     A.    Yes. As you can see here, there is his name, and there
25     is a document on his computer called Motorola[VOX].doc.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 143 of 210 PageID #:53302
                                                      Brown                   1421

 1     Q.    And so on Mr. Jun's computer it's been renamed
 2     Motorola[VOX].doc?
 3     A.    That's right
 4                 MR. CLOERN: Objection, your Honor. We haven't
 5     seen what this document is or that it was renamed or it's the
 6     same one or a different one. There is no foundation for all
 7     this.
 8                 THE COURT: What is your response?
 9                 MR. BROWN: We are discussing the metadata of the
10     document. We are walking through it, your Honor.
11                 MR. CLOERN: There is two different metadatas for
12     two different documents.
13                 THE COURT: Lay a better foundation --
14                 MR. CLOERN: One of the documents being compared
15     isn't even in evidence.
16                 THE COURT: Lay a better foundation for the
17     admissibility or use of the document.
18                 MR. BROWN: We did just admit the document, your
19     Honor.
20                 MR. CLOERN: Your Honor, there is no -- I'm not
21     sure what they mean. This is a slide. It's not a document.
22     And it's showing metadata for different documents.
23                 MR. BROWN: I can streamline this and avoid the
24     conflict so we can move on, your Honor.
25                 MR. CLOERN: I'm not sure what was admitted a
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 144 of 210 PageID #:53303
                                                      Brown                   1422

 1     minute ago anyway.
 2                 THE COURT: What is your response?
 3                 MR. BROWN: PTX 573 was just admitted, which is the
 4     document that's been --
 5                 MR. CLOERN: I don't see PTX 573 on this slide.
 6                 MR. BROWN: It's right here (indicating). We are
 7     showing the metadata for PTX 573.
 8                 THE COURT: What is your reply?
 9                 MR. CLOERN: I don't know that that's -- that's
10     metadata to a document. It's not a document itself. I don't
11     understand still what's being admitted. The document
12     itself --
13                 THE COURT: What is being admitted, Counsel?
14                 MR. BROWN: A document in Hytera's possession which
15     is called PTX 573 and carries the file name
16     Motorola[VOX].doc.
17                 THE COURT: The objection is overruled.
18     BY MR. BROWN:
19     Q.    What happens for somebody to open a document called
20     Motorola[VOX].doc?
21     A.    Okay. So the first thing that would happen in order to
22     open it, they would see the file name. So that would be in
23     front of them when they attempted to open the document.
24     Q.    Will you turn to your Slide 290, please.
25     A.    Okay.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 145 of 210 PageID #:53304
                                                      Brown                   1423

 1     Q.    And on this slide is a PTX 818.
 2                 Is this a document you relied on in coming to your
 3     conclusions in this case?
 4     A.    Yes, it is.
 5     Q.    And was it provided by Hytera in this litigation?
 6     A.    Yes, it was.
 7                 MR. BROWN: We move to admit PTX 818, your Honor.
 8                 THE COURT: Is that what is being depicted?
 9                 MR. BROWN: On the next slide it is. I haven't
10     shown it yet.
11                 THE COURT: What's being depicted now?
12                 MR. BROWN: This is just an image of the Motorola
13     VOX document to show what it would look like if you were to
14     have that on your desktop and need to open it.
15                 THE COURT: So you are moving the admissibility of
16     that document?
17                 MR. BROWN: No, your Honor. I haven't shown the
18     slide that has the document I am moving to admit.
19                 THE COURT: Well, the jury is looking right at it.
20                 MR. BROWN: I can take it down, your Honor.
21                 THE COURT: Well, take it down then.
22                 MR. BROWN: Thank you.
23                 So we are moving to admit 818, your Honor, which is
24     on the next slide.
25                 THE COURT: Which is not yet being depicted.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 146 of 210 PageID #:53305
                                                      Brown                   1424

 1                 MR. BROWN: Not yet, your Honor.
 2                 THE COURT: All right. It is received and may be
 3     published.
 4                 MR. BROWN: Thank you, your Honor.
 5           (Said exhibit was received in evidence.)
 6     BY MR. BROWN:
 7     Q.    PTX 818 is on the slide.
 8                 What did you see in Motorola's files about their
 9     use of the Motorola VOX documents?
10     A.    Okay. So this is a project tracker spreadsheet, an
11     Excel document. And down here (indicating) it is talking
12     about the VOX feature, and then it talks about the status.
13     And then there is a remark. It says, "Part defined in
14     normative doc." But it goes on to say, "But there is MOTO
15     research doc." And then there is an actual URL to that doc.
16     And I have blown up that portion down here (indicating). We
17     can see the, "But there is MOTO research doc,"and it's
18     pointing to a URL that has VOX.doc at the end.
19     Q.    So if we just look at this, Hytera's document calls this
20     a MOTO research doc. And then you have highlighted,
21     "Motorola/VOX/VOX.doc."
22                 And how does that file name relate to the file we
23     were just looking at with the software requirement
24     specification?
25     A.    It's the same name.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 147 of 210 PageID #:53306
                                                      Brown                   1425

 1     Q.    And if we look back at the document we were looking at,
 2     at VOX.doc at PTX 861, which has already been admitted, what
 3     sort of material is in the VOX.doc file?
 4     A.    It contains software requirements. So, for example,
 5     code plug parameters, we talked about that earlier. That's
 6     the part of the radio that makes it a specific radio. It
 7     contains like its number that you would call to communicate
 8     with it, how it's going to behave, what features it has.
 9     It's controlled by the code plug.
10                 Here we have VOX activation threshold. And that's
11     very important. What that is, it's basically the level at
12     which it will turn on and transmit. So you have to speak
13     with a certain volume in order to cause that transmission to
14     occur.
15                 And here we have the deactivation. You don't want
16     it to keep going if there is nothing but background noise or
17     you are talking to your friend and not into your radio, or
18     whatever the case may be.
19     Q.    And are there other -- is there other information about
20     Motorola's confidential implementation of VOX that is in that
21     document?
22     A.    Yes. For example, there is a discussion of the feature
23     operation, the details of how it behaves.
24     Q.    And finally with regard to source code for VOX, have you
25     seen evidence that Hytera was in possession of Motorola's
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 148 of 210 PageID #:53307
                                                      Brown                   1426

 1     source code for its VOX trade secret?
 2     A.    Yes. And this printout that Hytera produced, it has a
 3     listing of Motorola's various directories. Here we see the
 4     particular directory VOX can be found in,
 5     Matrix1.3\cgiss_subscriber\release\dspf\lineups.
 6                 So VOX is part of the DSP lineups that we talked
 7     about some time ago.
 8     Q.    And have you come to a conclusion about whether or not
 9     Hytera has used and possessed Motorola's VOX trade secret?
10     A.    Yes, they did.
11     Q.    If we move on to the repeater trade secret, can you at a
12     high level explain what a repeater is?
13     A.    Certainly.
14                 THE COURT: Not again. Not again. Next question.
15     BY MR. BROWN:
16     Q.    Have you seen information about Hytera's development of
17     its repeater technology?
18     A.    Yes, I have.
19     Q.    Okay. And what are you showing on this slide?
20     A.    Okay. So this is the information from the tracking
21     spreadsheet. It says, "Repeater is to start only about six
22     months later when there is a stable working subscriber
23     architecture."
24                 And then further down it says, "How to get it off
25     the ground. Discuss repeater plan. How to get it off the
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 149 of 210 PageID #:53308
                                                      Brown                   1427

 1     ground." And that starts 10th of November 2008.
 2     Q.    Did Hytera have any independent development of its
 3     repeater technology before the Motorola trade secrets arrived
 4     at Hytera?
 5     A.    No.
 6     Q.    And was the repeater something that Hytera engineers
 7     were asking about when the Motorola engineers arrived?
 8     A.    Yes. This is that welcome email again from Yingzhe
 9     Zhang to Sam Chia. And remember one of the questions that
10     was asked of Mr. Chia, "Please tell us the working process of
11     MOTO repeater." How does it work?
12     Q.    And we go to PTX 30, which has already been admitted.
13                 What is this document?
14     A.    This is the DMR repeater baseband architecture meeting
15     memo. So it is a memorandum that's taken from a meeting.
16                 What was discussed? "Propose practical baseband
17     architecture for DMR repeater prototype model."
18     Q.    And what was one of the decisions that the Hytera
19     engineers were considering in this document with regard to
20     Motorola's repeater trade secret?
21     A.    Basically to use DSP core the same with Motorola
22     repeater. And the advantage would be reducing software
23     development.
24     Q.    And how would that reduce software development at
25     Hytera?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 150 of 210 PageID #:53309
                                                      Brown                   1428

 1     A.    Okay. They wouldn't have to do their own. They can use
 2     the existing Motorola libraries to speed up the development
 3     of their repeater.
 4     Q.    And is that what happened?
 5                 Does Hytera's repeater use Motorola's libraries
 6     that we discussed earlier?
 7     A.    Yes, it does.
 8     Q.    Which libraries?
 9     A.    DMRDspLib.lib, which we looked at; rfhal_655 library;
10     and raf_arm9 library.
11     Q.    Does the repeater use generally the same source code as
12     the other mobile and the portable devices at Hytera?
13     A.    It uses similar source code.
14     Q.    Did you also find evidence of Motorola's technical
15     documents described in its repeater -- withdrawn.
16                 Did you find that Hytera was in possession of
17     Motorola's trade secret documents related to the repeater?
18     A.    Yes. For example, conventional multi-site. Multi-site
19     refers to the use of repeaters to extend the range of the
20     radios. And here again, we see conventional multi-site.
21     It's talking about the core platform. So these are two
22     Motorola documents produced by Hytera.
23     Q.    PTX 784 and 785.
24                 And did Mr. Chia download additional documents?
25     A.    Yes. This first one is called Cypher. Cypher is
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 151 of 210 PageID #:53310
                                                      Brown                   1429

 1     Motorola's code name for its repeater. It fits into the
 2     Matrix theme of Cypher means repeater.
 3                 And here we see another Cypher repeater document,
 4     high level architecture overview, and the Cypher high level
 5     system as well.
 6     Q.    If you will, turn in your slides to Page 305.
 7     A.    Okay.
 8     Q.    I am going to ask you, have you seen PTX 46 before?
 9     A.    Yes, I have.
10     Q.    Is that a document that you relied on in forming your
11     opinions?
12     A.    Yes, it is.
13     Q.    And was it provided by Hytera in this litigation?
14     A.    Yes, it was.
15                 MR. BROWN: Plaintiff moves to admit PTX 46, your
16     Honor.
17                 THE COURT: It is received and may be published.
18           (Said exhibit was received in evidence.)
19     BY MR. BROWN:
20     Q.    PTX 46 is an email between a Hytera engineer Huang Peiyi
21     and others.
22                 Why are you showing PTX 46?
23     A.    Okay. So what I noticed here was P.E.'s statement, "Qin
24     Jun will send Motorola training slides on repeater to you."
25     So Motorola slides that train people about the repeaters.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 152 of 210 PageID #:53311
                                                      Brown                   1430

 1     "Get the explanation from him and then select out the
 2     necessary info for you to rebrand to Hytera."
 3                  So it's a specific declaration. Take these
 4     Motorola slides, take out the stuff you need, and rebrand it
 5     to Hytera.
 6     Q.    What does it mean to rebrand material to Hytera?
 7     A.    Take Motorola's name off and put Hytera's name on.
 8     Q.    How could Hytera use Motorola training slides to
 9     describe its repeater technology?
10     A.    Its repeater technology was using Motorola technology,
11     so the description of the Motorola technology would apply to
12     Hytera.
13     Q.    Have you come to a conclusion as to whether or not
14     Hytera is using and has possessed Motorola's repeater trade
15     secrets?
16     A.    Yes, they have.
17     Q.    If we will move to PDX Slide 308, please.
18                  This was the document from Mr. Chia. There are a
19     couple trade secrets here that relate to all source code.
20     There is one that relates to all of Motorola's source code.
21     There is the mobile source code, and there is the repeater
22     source code.
23                  Did you see evidence that Hytera was in possession
24     of all of Motorola's source code?
25     A.    Yes.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 153 of 210 PageID #:53312
                                                      Brown                   1431

 1     Q.    And why are you showing this document?
 2     A.    What we are seeing here is a complete release of
 3     Motorola's Matrix 1.3 source code. So it basically covers
 4     all the various aspects.
 5     Q.    And which versions -- you showed a bunch of different
 6     versions of Hytera source code.
 7                  Which versions of Hytera source code have you
 8     concluded are using Motorola's trade secrets?
 9     A.    Those would be Versions 1 through 9 that I have listed
10     here.
11     Q.    And then there is -- at the bottom there is a PDC 1.5,
12     1.6, and 2. Does that also -- is that also included?
13     A.    Yes.
14     Q.    And there is a reference here to PTX 1740, which is a
15     response to an Interrogatory No. 8 by Hytera.
16                  How did you rely on that?
17     A.    Okay. So this was Hytera's supplemental response to a
18     question asked by Motorola's attorneys. Hytera is providing
19     information about its products. And I am relying on this
20     because these are the source code versions that were
21     described in that response.
22                  MR. BROWN: Plaintiff moves PTX 1740, your Honor.
23                  THE COURT: The exhibit is received and it may be
24     published.
25           (Said exhibit was received in evidence.)
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 154 of 210 PageID #:53313
                                                      Brown                   1432

 1                  MR. BROWN: Now, if we can go to Slide 311, please.
 2     BY MR. BROWN:
 3     Q.    We have talked about source code and we talked about
 4     trade secrets.
 5                  Motorola also has a copyright claim here, right?
 6     A.    That's correct.
 7     Q.    So how does all of the code copying that you have shown
 8     relate to the copyrighted claim?
 9                  THE COURT: Save that answer. Let's take a
10     stand-up break.
11           (Brief pause.)
12                  THE COURT: Please be seated.
13                  Now on to the copyright.
14                  MR. BROWN: Thank you.
15     BY MR. BROWN:
16     Q.    The question was, how does all the code copying that we
17     have seen relate to Motorola's copyright claim?
18     A.    Okay. So the way it relates is Hytera was using
19     Motorola's copyrighted software and its documents and in many
20     cases copying it. So it was copying copyrighted information.
21     Q.    And have you conducted an analysis of all of the code
22     copying that you have identified in Hytera's possession?
23     A.    Yes.
24     Q.    And if you will, turn in your slides to Slide 318.
25     A.    Okay.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 155 of 210 PageID #:53314
                                                      Brown                   1433

 1     Q.    Now, PTX 2090 and PTX 2091, do you know what these
 2     documents are?
 3     A.    Yes.
 4     Q.    Are these documents that you created?
 5     A.    Yes.
 6     Q.    At a high level, what do these documents describe?
 7     A.    What they do is they show examples of Hytera's copying
 8     of Motorola's source code. So I show Motorola source code
 9     lines and then indicate where Hytera has copied those lines.
10     Q.    And is the source material that you used to determine
11     that line, the copying, are all of the source code files --
12     were they produced in this case?
13     A.    Yes.
14     Q.    And is that a voluminous amount of information?
15     A.    It was a huge amount of information.
16                  MR. BROWN: Your Honor, we would move to admit
17     2090 -- PTX 2090 and 2091 under Federal Rule of Evidence
18     1006.
19                  MR. CLOERN: Your Honor, we have a pending Daubert
20     on this. It's unclear exactly what these documents are.
21                  THE COURT: It is admissible as a voluminous
22     document, 1006 voluminous document.
23                  MR. CLOERN: Your Honor, it's actually not a
24     document. It's his analysis.
25                  THE COURT: Well, it's offered under Rule 1006.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 156 of 210 PageID #:53315
                                                      Brown                   1434

 1                 MR. CLOERN: But I guess that's my point is it's
 2     not a voluminous document. It's not just a listing of
 3     documents.
 4                 THE COURT: It's a compilation of voluminous
 5     material.
 6                 Has the underlying material been provided to
 7     opposing counsel?
 8                 MR. BROWN: Yes, your Honor.
 9                 MR. CLOERN: Your Honor, it has not been provided,
10     his analysis and methodology. This is his copying analysis.
11                 THE COURT: Well, Counsel, I am asking you, have
12     you provided the underlying information and data that form
13     the basis for the voluminous document, a chart or summary,
14     under Rule 1006?
15                 MR. BROWN: Yes, your Honor, we have.
16                 THE COURT: I accept your representation. You may
17     proceed.
18                 MR. BROWN: Thank you.
19     BY MR. BROWN:
20     Q.    So let's just -- we will take a quick look at some of
21     those documents so you can explain how it's laid out.
22                 If we will go to Slide 318, this is -- what is in
23     the documents PTX 2090 that you have compiled into a single
24     document?
25     A.    Okay. This was my effort to identify examples of
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 157 of 210 PageID #:53316
                                                      Brown                   1435

 1     copying throughout all of the source code that was produced
 2     in this case.
 3                  So on the left we see Hytera lines of code. On the
 4     right we see Motorola lines of code. And you can see as you
 5     look down that the Motorola lines have been copied into
 6     Hytera lines. I identified in Hytera files where I found the
 7     Hytera lines, and I identified in Motorola files where I
 8     found the Motorola lines.
 9     Q.    And so when we are looking at the substance of Columns A
10     and B, where is this text coming from?
11     A.    The text is coming from the actual source code.
12     Q.    So in Column A, say at 2787, is this a line of code from
13     Hytera's source code?
14     A.    Yes.
15     Q.    And then on the right side under Column B, is that from
16     Motorola's?
17     A.    Yes. And you can see they are the same.
18     Q.    And the remaining columns, what does that identify?
19     A.    Okay. So the Hytera line is -- let's see. You were
20     using "transmission blocking." That's Line 316 of this
21     particular Hytera file (indicating). And then I identify the
22     Motorola file that has the copied line.
23     Q.    Are these exhibits all of the code copying that you
24     found in Hytera's files?
25     A.    It's certainly the vast majority.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 158 of 210 PageID #:53317
                                                      Brown                   1436

 1     Q.    And does it include, though, the code copying from files
 2     that weren't produced at Hytera?
 3     A.    No, I wasn't able to do that.
 4     Q.    So is it your belief that there are additional evidence
 5     of copying outside of this document?
 6     A.    Yes. For example, the code that was compiled in the
 7     libraries, as I mentioned before, I don't have that code to
 8     look at because Hytera didn't produce it.
 9     Q.    And if we go back to Slide 311, we have on this slide
10     the Steve's temperature control that you started your
11     examination with on the upper left, and then you have two
12     other examples of source code.
13                 What are you showing here?
14     A.    Okay. So this is the exact source code that we looked
15     at before. We went through Steve's temperature control that
16     we were going to put in a thermostat. And what I'm showing
17     here is there are different ways that I could have written
18     this source code.
19                 So this uses an if then else if, else if approach.
20     So fairly straightforward. There are other ways I could have
21     done this.
22                 And I think I mentioned this one. It's called a
23     switch, case statement. I am going to switch based on the
24     temperature. And I have three different cases -- temperature
25     greater than 70, equal to 70, and less than 70. It's doing
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 159 of 210 PageID #:53318
                                                      Brown                   1437

 1     the same thing, but it's a different way to write the
 2     software.
 3                 So what this shows is, you know, if you want to do
 4     something, even something as simple as my temperature
 5     control, there are a lot of ways you could write the
 6     software.
 7     Q.    And in your review of the Motorola source code, did you
 8     come to any conclusions about whether the way that they wrote
 9     their source code was creative or elegant or anything of that
10     nature?
11     A.    Yes. Motorola's software writers put a great deal of
12     creativity and innovation into their software.
13     Q.    We can switch to Slide 321, please.
14                 I want to talk about what code development looks
15     like.
16                 In the context of this case, have you seen evidence
17     that Hytera has attempted to redesign their source code?
18     A.    Yes, I have.
19     Q.    And what have you seen generally there?
20     A.    What I did was, I was able to to go to Hytera's -- I
21     should say Hytera's counsel's offices and look at redesigned
22     code. And what I saw was not what I consider a redesign.
23     They were taking the existing code and, for the most part,
24     changing names, sometimes changing the way the software
25     operated. But they were using as a starting point the code
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 160 of 210 PageID #:53319
                                                      Brown                   1438

 1     that they had developed using Motorola source code.
 2     Q.    So let's go to Slide 323. Maybe you can walk us through
 3     an example of it.
 4                 Just to frame this, there is three rows here. At
 5     the top row is Motorola's code. In the second row is
 6     Hytera's code. Existing code, what does that mean?
 7     A.    That was the code that they had at the beginning of this
 8     case.
 9     Q.    Okay. And then there is also Hytera's redesigned code
10     that you list on the bottom.
11                 What are you seeing here?
12     A.    Okay. So we start with Motorola's code. We see some
13     what are now familiar things. SVCENT, which ENT, of course,
14     is the ergonomic manager task. And then we see a number of
15     functions that begin with this SVC.
16                 When I looked at Hytera's RAF_app.h, what I saw was
17     the same thing. Here we've got GetAdb. Here we've got
18     GetAdb. Here we've got FreeAdb. That means to free up an
19     entry on a particular table. Here FreeAdb. They have simply
20     changed "SVC" to "RAF." That's the change.
21                 Then when I looked at -- actually that answers your
22     question.
23     Q.    Okay. And then for the redesigned code, what do you see
24     there?
25                 Did they start that from scratch, or did they do
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 161 of 210 PageID #:53320
                                                      Brown                   1439

 1     something else?
 2     A.    They did not start from scratch.
 3                 So when we look at the redesigned code, once again,
 4     GetAdb, FreeAdb. We are seeing the same things. "RAF" is
 5     now "AFP."
 6                 This redesigned code had as a starting point the
 7     existing code which used Motorola's software.
 8     Q.    So does that mean that Hytera has been successful at
 9     removing the trade secrets from its products, or is it your
10     opinion they are still continuing to use them?
11     A.    They are still continuing to use them. They are still
12     relying on Motorola's software in their redesigned software.
13     Q.    Let's then go to Slide 325. The same thing here except,
14     is there anything different about the redesigned code that
15     you are putting on this slide compared to the one we looked
16     at previously?
17     A.    Okay. So as we go from Motorola's code,
18     svcLogEntryInAppMsgQueue -- that's related to the messaging
19     we talked about earlier -- here we have Hytera's code,
20     LogEntryInAppMsgQueue. "SVC" changed to "RAF."
21                 When we look -- and, by the way, this was used a
22     thousand times by Hytera, this particular chunk of code.
23                 Then I looked at the redesigned code. It looks a
24     little different. But let's look at it carefully.
25     SendAppMsgInterface. It's doing the same thing as logging
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 162 of 210 PageID #:53321
                                                      Brown                   1440

 1     the entry. We see: Target, target; sender, sender; notify,
 2     notify, et cetera.
 3     Q.    Why isn't this a redesign of Hytera's code?
 4     A.    Again, it's starting with Hytera's existing code, which
 5     in turn relied heavily on Motorola's code. So this
 6     redesigned code is still based on Motorola's code.
 7     Q.    So what is it that Hytera would need to do to actually
 8     redesign its code to not use Motorola's trade secrets?
 9     A.    To avoid using the trade secrets, they would have to use
10     a clean room approach; in other words, have someone sit down
11     in front of a terminal without seeing Motorola's code,
12     without experience of Motorola's code, and do it from
13     scratch.
14                 MR. BROWN: Let's go now to 329, please,
15     Mr. Schlaifer.
16     BY MR. BROWN:
17     Q.    This is the final two trade secrets, the hardware and
18     testing trade secrets. We can go through it relatively
19     quickly.
20                 What is the is hardware trade secret?
21     A.    The hardware trade secret is Motorola's hardware -- the
22     integrated circuitry, the frequency generation hardware, the
23     transmitter.
24     Q.    And did you see evidence that Hytera -- excuse me.
25                 Did you find -- withdrawn.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 163 of 210 PageID #:53322
                                                      Brown                   1441

 1                 Did Hytera provide in this litigation Motorola's
 2     confidential trade secret documents?
 3     A.    Yes, they did. This is a Hytera-produced document,
 4     which is Motorola's document regarding the Trident integrated
 5     circuit. That is NIC.
 6     Q.    And that's PTX 459 and PTX 793.
 7                 Were there additional documents downloaded by
 8     Mr. Chia as well?
 9     A.    Yes, there were. There is a frequency generation design
10     document, a mobile transmitter proposal -- I have worn out
11     the screen -- and a multiband transceiver IC. All three of
12     these were downloaded by Mr. Chia but were not produced.
13     Q.    So why don't we just focus on one of those.
14                 On the screen is PTX 424, which is an already
15     admitted email between Mr. Kok, the director of R&D at
16     Hytera, and Mr. Chen, the CEO of Hytera.
17                 What is it that Mr. Kok is informing Mr. Chen about
18     with regard to the frequency generation unit at Hytera?
19     A.    Okay. So the subject is the frequency generation unit.
20     In a radio, you have to be able to generate very carefully
21     signals of different frequencies so that you can tune in
22     different channels. It's the electronic advanced way of
23     tuning the knob on an AM radio.
24                 So what Mr. Kok is telling the CEO of Hytera is
25     that, "The present scheme" -- your present approach to
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 164 of 210 PageID #:53323
                                                      Brown                   1442

 1     frequency generation -- "will have difficulty meeting the DMR
 2     modulation specification." It's not precise enough.
 3                   The present 3.6 volt control range is too small.
 4     Motorola has a 5 volt. Their new generation goes up to 12
 5     volts.
 6                   And then finally, "The present scheme does not
 7     allow us to perform and will compromise our RF performance."
 8                   Basically their frequency generation unit was not
 9     good enough to meet the expected performance requirements.
10     Q.     Is one of the documents in Motorola's trade secret -- or
11     do any of the documents in Motorola's trade secret describe
12     how to improve the frequency generation unit?
13     A.     Yes.
14     Q.     So in this email, which is also already admitted, PTX
15     99, what is this email announcing?
16     A.     Okay. So this email is announcing the arrival of our
17     fellow Hytera newcomers. One of those newcomers is Yu Kok
18     Hoong, who is being credited with providing the improved FGU
19     performance -- frequency generation unit performance -- of
20     MOTOTRBO to obtain 3dB margins for something called adjacent
21     channel selection.
22     Q.     And did you hear Mr. Yu's testimony by video two days
23     ago?
24     A.     Yes, I did.
25     Q.     What did Mr. Yu say about whether he was actually
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 165 of 210 PageID #:53324
                                                      Brown                   1443

 1     involved in working on Motorola's frequency generation unit
 2     performance?
 3     A.    He said he actually hadn't done that.
 4     Q.    Now, did Mr. Yu have materials in his possession that
 5     relate to Motorola's improvements to the frequency generation
 6     unit?
 7     A.    Yes. If you will look at this metadata, you will see
 8     that there was a rescued document that was recovered from his
 9     computer. It had been deleted, but it was able to be
10     recovered, and that document describes the Trident IC.
11     Q.    And is that the document PTX 459 that Mr. Corretjer
12     talked about during his examination?
13     A.    Yes.
14                  And I will just note frequency generation unit
15     right there (indicating).
16     Q.    And did Mr. Yu -- was there evidence that Mr. Yu used
17     this document in order to improve the frequency generation
18     unit performance at Hytera?
19     A.    Yes.
20     Q.    And what is that evidence?
21     A.    Basically Mr. Hoong testified that he was able to
22     improve the performance to tune it -- tune Hytera's
23     performance to get it to meet specs.
24     Q.    Let's move on to the testing. We have already heard
25     about testing from Mr. Corretjer.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 166 of 210 PageID #:53325
                                                      Brown                   1444

 1                  So let me ask you, were there Motorola confidential
 2     documents describing Motorola's testing in Hytera's files?
 3     A.    Yes, indeed. I point to the LTD F2 conformance testing
 4     doc, and there are a number of other testing documents as
 5     well.
 6                  MR. BROWN: And for the record, that's PTX 127,
 7     532, 468, 268, 792, and 722.
 8     BY MR. BROWN:
 9     Q.    All right. We have already seen some of this testing
10     material during Mr. Corretjer's testimony, so why don't we
11     skip forward to this.
12                  Does Hytera have Motorola's testing documents?
13     A.    Yes, they do.
14     Q.    And did they use them?
15     A.    Yes.
16     Q.    How do you know that?
17     A.    First off, here is the Motorola version. It was
18     relabeled as a Hytera version. And large amounts of the
19     testing document on the left have been copied into the
20     document on the right.
21     Q.    And what was the name of that document, the Hytera
22     branded document at Hytera?
23     A.    The Hytera branded document at Hytera was referred to as
24     the MOTO DMR conformance testing document.
25     Q.    And did you see evidence that Hytera's engineers copied
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 167 of 210 PageID #:53326
                                                      Brown                   1445

 1     material out of this document to use?
 2     A.    Yes. This is an example of Jue Liang's email. We
 3     talked about this before. He is sending an email to Sam
 4     Chia, and he is referring to the document as the MOTO DMR
 5     conformance testing document. And he is sending a cut and
 6     paste from that document.
 7                 MR. BROWN: If we go, Mr. Schlaifer, to
 8     Dr. Wicker's Slide 348.
 9     BY MR. BROWN:
10     Q.    Were there other indications --
11                 MR. CLOERN: I'm sorry. Objection, your Honor.
12     It's not a cut and paste from the -- the slide was
13     inaccurate.
14                 THE COURT: That's the witness' testimony, and you
15     may cross-examine him with respect to it later.
16     BY MR. BROWN:
17     Q.    If we go to Slide 348, was there other indication in the
18     Motorola DMR conformance testing document that Mr. Liang was
19     using that indicated it was from Motorola?
20     A.    Yes. When the document was produced, it had the file
21     name MOTO DMR conformance testing. It's an internal Motorola
22     document.
23                 MR. BROWN: Let me take you to 345, Mr. Schlaifer.
24     BY MR. BROWN:
25     Q.    On the left is Mr. Liang's email, and on the right is
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 168 of 210 PageID #:53327
                                                      Brown                   1446

 1     PTX 107 with an excerpt of material.
 2                 How does the material in Mr. Liang's email compare
 3     to the document we are looking at?
 4     A.    Okay. So what we see in the email is the reference to a
 5     document entitled "MOTO DMR Conformance Testing of Radio
 6     Hardware."
 7                 In this metadata we see "MOTO DMR Conformance
 8     Testing for Radio Hardware."
 9                 When we compare this chunk of text that's been put
10     into this email (indicating), we see that it is in fact
11     identical to this portion of the Hytera testing document
12     (indicating), which has been called "MOTO DMR Conformance
13     Testing."
14     Q.    Now, the formatting is a little different on those
15     documents.
16                 Is the text the same?
17                 MR. CLOERN: Objection, your Honor. Leading.
18                 THE COURT: Sustained. Rephrase the question.
19     BY MR. BROWN:
20     Q.    Is the formatting -- withdrawn.
21                 Is the text the same or different between
22     Mr. Liang's email and the conformance testing document?
23                 MR. CLOERN: Objection, your Honor. Leading. The
24     witness already testified --
25                 THE COURT: Rephrase the question. Instead of
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 169 of 210 PageID #:53328
                                                      Brown                   1447

 1     saying "is it," you might ask "what it is?"
 2     BY MR. BROWN:
 3     Q.    How does what's been put into Mr. Liang's email compare
 4     to the MOTO DMR conformance testing document?
 5     A.    Okay. So when you compare what's -- let me start over
 6     here.
 7                 When you compare what's on the left to what's on
 8     the right, you will see that the words are the same. The
 9     formatting has been changed.
10     Q.    And the document is -- what's the format of the actual
11     document that we are talking about? Is it a PDF? Is it a
12     Word document?
13     A.    The one on the right, that's a Word document.
14     Q.    And from a technical perspective, if you were to copy
15     and paste from a Word document, how does that impact the
16     formatting?
17     A.    It will change depending on the space.
18     Q.    Is it your opinion -- do you have an opinion as to
19     whether or not Mr. Liang copied from the MOTO DMR conformance
20     testing document?
21                 MR. CLOERN: Objection, your Honor. He has not
22     been offered an as expert on PDF and cutting and pasting.
23                 THE COURT: Overruled.
24     BY THE WITNESS:
25     A.    It looks to me like it's been cut and pasted.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 170 of 210 PageID #:53329
                                                      Brown                   1448

 1     BY MR. BROWN:
 2     Q.    Let's go to Slide 349, please. The document -- the
 3     conformance testing document also mentions in the revision
 4     information the text, "Add new measurement, requested by
 5     T. Bohn."
 6                 Who is T. Bohn?
 7     A.    That's Tom Bohn. Tom Bohn is a distinguished member of
 8     Motorola's engineering staff.
 9     Q.    Has Mr. Bohn ever worked at Hytera?
10     A.    No.
11     Q.    Does he still work at Motorola?
12     A.    Yes, he does.
13     Q.    And if we go to Slide 350 --
14                 THE COURT: When you say "distinguished member," is
15     that his title?
16                 THE WITNESS: He has --
17                 THE COURT: I'm saying, is that the title or is
18     that your view of him?
19                 THE WITNESS: It's both.
20                 THE COURT: Proceed.
21                 THE WITNESS: His title, I believe, is
22     distinguished member of technical staff.
23                 THE COURT: Proceed.
24     BY MR. BROWN:
25     Q.    On Slide 350, did Mr. Liang's testimony confirm for you
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 171 of 210 PageID #:53330
                                                      Brown                   1449

 1     any understanding of whether Mr. Bohn works at Hytera?
 2     A.    Yes. Here we see his testimony. He is being asked --
 3     it "refers to a request by T. Bohn. Do you see that?"
 4                 "Yes.
 5                 "Is there a T. Bohn that works at Hytera that
 6     you're aware of?
 7                 "No. I do not know."
 8     Q.    Okay. Let me skip forward to the last document.
 9                 MR. BROWN: PDX 358, please, Mr. Schlaifer.
10     BY MR. BROWN:
11     Q.    This is PTX 530, which is already in evidence. It's an
12     email from Ms. Huang Ni, who we heard from earlier.
13                 What is this email asking for?
14     A.    Okay. So this is an email from Huang Ni to another
15     Hytera engineer and copying several other Hytera engineers.
16     And what it's saying is, "Please have engineer Yang confirm
17     if MOTO is using minus 70 dBm signal calculate the band-pass
18     tuning automatically. Confirm if -- demonstrate to us MOTO's
19     method that we will evaluate the feasibility."
20                 Okay. That's in English, but what she's asking is,
21     confirm that Motorola is using a particular approach to doing
22     their testing.
23     Q.    And in response to that, what did the Hytera engineer
24     respond to Ms. Huang Ni?
25     A.    They responded by attaching a document called
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 172 of 210 PageID #:53331
                                                      Brown                   1450

 1     neo_12m_p21, and says, "See" section -- I am adding the word
 2     "section" -- "5.3.2. The following 5.3.3 is gain tuning."
 3     Q.    And what -- is there any meaning of "Neo" at Hytera?
 4     A.    No.
 5     Q.    What does "Neo" stand for at Motorola?
 6     A.    Neo stands for the portable versions of the DMR radios
 7     in the overall Matrix program.
 8     Q.    And what are the code names for Hytera -- Motorola's
 9     radios?
10     A.    Okay. So Motorola's overall DMR is Matrix, the portable
11     radios are Neo, the mobile radios are Morpheus, and the
12     repeater Cypher.
13     Q.    Are those all references to something?
14     A.    They are references to the Matrix movie.
15     Q.    If we look at the document that was attached in the
16     email, is this one of the confidential trade secret documents
17     that is at issue in this case?
18     A.    Yes, it is.
19     Q.    And what in this document that was emailed is relevant
20     or is confidential in a trade secret?
21     A.    Okay. So this document is materials or methods spec,
22     and it's entitled "Tune and Test Methods and Specifications
23     For Neo Series Portable Radios."
24                 And in particular, what we see are a number of
25     testing procedures. So this is telling me that Hytera had
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19by
                                      - direct      Page 173 of 210 PageID #:53332
                                                      Brown                   1451

 1     possession of and was actively using Motorola's testing
 2     programs.
 3     Q.    And is the distribution of this document, was it limited
 4     to just that email chain, or was there also evidence that we
 5     have heard that indicates it was used elsewhere?
 6     A.    It was used elsewhere.
 7     Q.    And what are you showing on this slide?
 8     A.    This is the deposition transcript of -- or a portion of
 9     Huang Ni's deposition transcript.
10                 And the question is: "So after you received the
11     Motorola document, you had some conversations with at least
12     some of the individuals on the email chain about how the
13     Motorola products was working?
14                 "Yes.
15                 "Did you send Exhibit 3 to anybody else?"
16                 That's the exhibit we have been looking at.
17                 "This work was delegated to one of my team members.
18     So I recall that -- I recall now that I did send this
19     document to one of my team members."
20     Q.    Was Ms. Huang Ni a former Motorola engineer?
21     A.    No.
22     Q.    Have you come to a conclusion about whether Hytera is
23     using Motorola's hardware and testing trade secrets -- using
24     and possessing Motorola's hardware and testing trade secrets?
25     A.    They possessed those trade secrets, and they used them
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 174 of 210 PageID #:53333
                                                    Cloern                   1452

 1     in their development.
 2                  MR. BROWN: Your Honor, I tender the witness.
 3                  THE COURT: If you are ready to proceeded today,
 4     indeed we will proceed.
 5                  MR. CLOERN: Yes, your Honor.
 6                  THE COURT: All right. Proceed.
 7                  MR. CLOERN: Actually, any chance for a short
 8     bathroom break? We do have a number of materials to sort of
 9     just get ready.
10                  THE COURT: Yes, of course.
11                  All right. We will take a short break, members of
12     the jury.
13                  The witness may step down.
14           (A brief recess was taken at 3:33 p.m.)
15                  THE COURT: You may cross-examine, Counsel.
16                  MR. CLOERN: Thank you, your Honor.
17                               CROSS-EXAMINATION
18     BY MR. CLOERN:
19     Q.    Boyd Cloern on behalf of Hytera.
20                  Good afternoon, Professor Wicker.
21     A.    Good afternoon.
22     Q.    So you testified about a few libraries today, right?
23     A.    Yes.
24     Q.    In fact, three libraries: DMR DSP, RFHal, and RAF?
25     A.    That's correct.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 175 of 210 PageID #:53334
                                                    Cloern                   1453

 1     Q.    Thank you.
 2                 And Hytera is missing source code for all three of
 3     those libraries, right?
 4     A.    That's correct.
 5     Q.    So let's see if I get this straight.
 6                 So Hytera has what's called an SVN. And that is a
 7     central corporate repository for storing all their source
 8     code, correct?
 9     A.    That's right.
10     Q.    Okay. And that's the source code you talked about that
11     everybody can read. That's your top layer. There was source
12     code, object code, and then I think your ones and zeros?
13     A.    Oh, I see, yes.
14                 So the source code that's stored on the SVN is
15     source code that we can read, like my temperature control
16     example. So not exactly human readable, but close.
17     Q.    I agree. Thank you very much. I have had to look at a
18     lot of that source code.
19                 But there are three libraries that are stored on
20     that SVN for which there is not corresponding source code,
21     correct?
22     A.    Yes. That's right.
23     Q.    And that's the three we just talked about?
24     A.    That's right.
25     Q.    And again, it is -- you take the source code, and then
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 176 of 210 PageID #:53335
                                                    Cloern                   1454

 1     it is compiled by a compiler machine into a library, right?
 2     A.    That's right. In the case of the libraries, it would be
 3     several pieces of source code that would be compiled and
 4     combined into the library.
 5     Q.    Multiple files?
 6     A.    Yes. That's right.
 7     Q.    Okay. So you actually matched up Motorola source code
 8     files to the object code inside the library files, correct?
 9     A.    That's right.
10     Q.    Okay.
11                 MR. CLOERN: Let's bring up an example of that. I
12     think it's PDX 8.80.
13                 Thank you. Oh, I'm sorry. Maybe you can go to the
14     next one, the comparison, the one with all the colored lines.
15     There we go. Thank you. Thank you very much.
16     BY MR. CLOERN:
17     Q.    So what you are doing here is, in the -- on the right is
18     the so-called object code in the Hytera library, DMRDspLib,
19     correct?
20     A.    That's correct.
21     Q.    And that's where some stuff a human can read and some
22     stuff a human can't read, right?
23     A.    Yes. That's right.
24     Q.    Now, I think you pointed out the stuff a human can read
25     are file names and variable names and maybe function names?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 177 of 210 PageID #:53336
                                                    Cloern                   1455

 1     A.    That's right. And I gave some examples. This is
 2     showing using the arrows what I did up here on the board.
 3     Q.    Super.
 4                 And you have matched some file names or function
 5     names or variables that are human readable in the DMRDspLib
 6     object code on the right to file names and function names in
 7     Motorola's source code on the left, correct?
 8     A.    Yes. That's right.
 9     Q.    And what's on the left is Motorola source code out of --
10     and that's from Motorola, from Motorola's ClearCase source
11     code repository, right?
12     A.    That's right. You can see that it has a Motorola Bates
13     number down here, which indicates that Motorola produced it.
14     Q.    Great. Great.
15                 Okay. So one thing you didn't talk about, though,
16     is how the DMRDSP library, the Hytera library, actually who
17     compiled it, right? You didn't talk about that?
18     A.    That's right. I don't actually -- I can't assign an
19     engineer's name to the specific portions of the object code.
20     I can only show whose laptop, for example, may have had some
21     of the software.
22     Q.    Okay. Well, the library itself actually explains who
23     compiled it, doesn't it?
24     A.    Yes. There are -- this doesn't -- I don't think this --
25     oh, actually. Sorry. My -- it's not working. There we go.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 178 of 210 PageID #:53337
                                                    Cloern                   1456

 1     Now I have got it.
 2                 I believe this is someone's user name. For some
 3     reason, I can't -- there we go.
 4     Q.     Let me see if I can help you out because it looks like
 5     your finger and the screen aren't getting along.
 6     A.     No, they are not.
 7     Q.     Are you trying to highlight where there is a reference
 8     to C:, there are some back slashes, DOC UME, and then it says
 9     S 04725?
10     A.     That's correct.
11     Q.     Okay. And can you tell us what -- is S 04725, is that a
12     reference to someone?
13     A.     I believe it's the employee number for Sam Chia, but I
14     would have to verify that. I'm pretty sure that's right.
15     Q.     Okay. Let's do that. Let's verify that for just a
16     second, because I believe you have email slides from Sam
17     Chia, right? You put up a few Sam Chia emails in your
18     direct?
19     A.     Yes, I did.
20                 MR. CLOERN: Let's take a look at one of those,
21     Jim.
22     BY MR. CLOERN:
23     Q.     And do you see here, I believe -- ah, yes. Thank you
24     very much. That's 04725. Do you see that?
25     A.     Yes. That's right.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 179 of 210 PageID #:53338
                                                    Cloern                   1457

 1     Q.    So that's Sam Chia's employee number, correct?
 2     A.    That's correct.
 3     Q.    Okay. So let's go back to the library where we saw the
 4     reference to Sam Chia that, Professor Wicker, you so
 5     helpfully pointed out.
 6                 And can you tell us about where the S 04725, Sam
 7     Chia's employment number, can you -- that's -- what is that
 8     in? Is that -- what is it called that it's in? I think
 9     there is a C: Document. Is that a path?
10     A.    Yes, that's a path name. So there is an associated
11     Drive C. It could be a volume within a drive. And what it's
12     telling is -- it appears to be saying these are documents in
13     this particular drive that are somehow associated with
14     Mr. Chia.
15     Q.    Right. In fact, what this shows is that Mr. Chia is
16     compiling DMR DSP, that he is the one who compiled it, and
17     that he compiled it from his own personal laptop, right?
18     A.    I'm not sure I can go that far, but I can say that this
19     is Mr. Chia's name, his user ID. I'm not sure I can say it's
20     from his laptop.
21     Q.    Sure. Why don't we go back to one that's maybe a little
22     less confusing, and let's find that C: Document reference and
23     one without all the lines on it. I want you to be able to
24     see that whole path.
25                 MR. CLOERN: Maybe we can highlight the path.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 180 of 210 PageID #:53339
                                                    Cloern                   1458

 1     BY MR. CLOERN:
 2     Q.    So we can highlight a separate part of it. And I just
 3     wanted to make sure that you have seen the whole path because
 4     I wanted to -- and we are happy to blow up any additional
 5     part that you would like. And I just want you to confirm
 6     that you can determine that, in fact, you can look at the
 7     object code and see that Sam Chia, in fact, compiled the DMR
 8     DSP library from his personal laptop?
 9     A.    Okay. Again, I don't see anything that's telling me
10     it's his personal laptop, but I certainly agree that Mr. Chia
11     was the one doing this. It could have been from his laptop.
12     Q.    Okay. Understood.
13                 There is no indication that it wasn't from his
14     personal laptop, right?
15     A.    No. There is nothing pointing to, for example, another
16     computer or server of some kind.
17     Q.    Okay. And before your direct testimony today were you
18     aware that Mr. Chia is the one that compiled DMR DSP library?
19     A.    I did recall seeing his employee number before today on
20     these libraries or at least one of the libraries.
21     Q.    And Mr. Chia is a former Motorola employee, correct?
22     A.    Yes. That's right.
23     Q.    Okay. But you didn't mention that when you were
24     describing the DMR DSP library and how it was compiled and so
25     forth. You didn't point out that -- in your direct testimony
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 181 of 210 PageID #:53340
                                                    Cloern                   1459

 1     that Mr. Chia did that, correct?
 2     A.    I wasn't asked, but it's certainly here and it's
 3     visible.
 4     Q.    Okay. But you did quite a bit of analysis sort of
 5     matching up and telling that part of the story of the DMR DSP
 6     library, right?
 7     A.    Well, that's right. What I was showing was that
 8     Motorola's code had been used in creating the libraries,
 9     which in turn were on Hytera's products.
10     Q.    Right. And it was Sam Chia that used Motorola code to
11     create those libraries, correct?
12     A.    It apparently was Sam Chia who compiled the code that
13     went into the libraries. That's right.
14     Q.    Okay. Let's take a look at the second library you
15     talked about, RFHal.
16     A.    Okay.
17     Q.    Let's go to PDX 8198. Okay. And just to level set
18     again, this is another library, the second of three, for
19     which there was not source code found on Hytera's source code
20     server, correct?
21     A.    That's right.
22     Q.    And if we look, for example, at Link 468, we see that
23     this library came from the files of H 05178. Do you see
24     that?
25     A.    Yes, I do.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 182 of 210 PageID #:53341
                                                    Cloern                   1460

 1     Q.    Okay. And do you know -- that's a reference to Peiyi
 2     Huang. That's her employee number, right?
 3     A.    Yes, it is.
 4     Q.    Okay. But you didn't point that out when you were
 5     describing the RFHal library, correct?
 6     A.    I wasn't asked.
 7                 Peiyi Huang was the head of software for Hytera.
 8     So it made sense that she would be involved in this process.
 9     Q.    Okay. Peiyi Huang was a former Motorolan, right?
10     A.    That's correct.
11     Q.    Okay. And in fact, all of the Motorola source code that
12     was found at Hytera was found on the personal laptop computer
13     of Peiyi Huang, wasn't it?
14     A.    I don't agree with that.
15     Q.    Can you identify any that wasn't?
16     A.    Certainly. There are many examples of cases where
17     Motorola source code is found in Hytera source code files. I
18     identified literally millions of lines.
19     Q.    Okay. That's not what I'm asking.
20                 I understand that there is some Motorola source
21     code that was copied into Hytera files, right? But it is in
22     Hytera source code listed as Hytera source code. So when you
23     go to the SVN, what you see is Hytera source code with a
24     Hytera copyright on it. Some of that was organically written
25     at Hytera, and there is a portion of it that you have
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 183 of 210 PageID #:53342
                                                    Cloern                   1461

 1     identified in your Exhibits C and D that is copied from
 2     Motorola code, right?
 3     A.    That's certainly true.
 4     Q.    Okay. But that is identified as Hytera code, right? So
 5     it's badged as Hytera. And that's what I want to confirm.
 6     A.    Yes. Now I understand your question.
 7     Q.    Okay. Good. Good.
 8                 So what I'm talking about is the source source
 9     code, the source of the Motorola code that was used for the
10     copying. Okay?
11     A.    Yes. I understand.
12     Q.    So let's put aside for just one moment Sam Chia's laptop
13     that you talked about that was lost.
14     A.    Okay.
15     Q.    We will come to that in a second.
16                 All of the Motorola source code -- so on your
17     slides where it says, "Motorola source code, copyright 2004,"
18     and there is a Hytera Bates label, meaning Hytera produced
19     it, all of that code came from P.E.'s laptop, correct?
20     A.    Okay. Just so I'm clear, I was shown a lot of Motorola
21     source code. So there was Motorola source code that was
22     provided by Motorola that had Motorola Bates numbers. Then
23     there was Motorola source code that had Hytera Bates numbers.
24                 If memory serves, all of the Motorola source code
25     that said "Motorola" that had Hytera Bates numbers was from
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 184 of 210 PageID #:53343
                                                    Cloern                   1462

 1     Peiyi Huang's laptop.
 2     Q.    Thank you, Professor Wicker.
 3                  Okay. So now let's get back to the libraries.
 4                  The libraries were compiled from Motorola source
 5     code, right?
 6     A.    Yes.
 7     Q.    And those files -- so I think you noted a number of them
 8     in your slides where you found file names?
 9     A.    That's right.
10     Q.    Right?
11                  Those file names, corresponding source code to
12     those were found in Peiyi Huang's computer -- her laptop,
13     right?
14     A.    Not in all cases, but in a lot of cases.
15     Q.    But in a lot of cases, right?
16                  So that's where the files came from, from Peiyi
17     Huang's computer. The files that were used by Peiyi Huang
18     and -- at least by Peiyi Huang to compile the RFHal library,
19     the source Motorola files were only found on her computer --
20     on her laptop, correct?
21     A.    So there are several pieces to that.
22                  First off, the only examples of Motorola files that
23     still said "Motorola" -- sorry -- Motorola source code that
24     still said "Motorola" that was found at Hytera and produced
25     by Hytera, that was on Peiyi Huang's laptop.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 185 of 210 PageID #:53344
                                                    Cloern                   1463

 1                 The libraries were clearly compiled by Motorola
 2     code, but I can't say that that Motorola code only existed on
 3     Peiyi Huang's laptop. In fact, it's clear that Hytera was
 4     sharing code and documents amongst other engineers. And I
 5     have given lots of examples.
 6     Q.    We will talk about documents in just a minute. For now,
 7     I want to limit the examination to Motorola source code.
 8     A.    Okay.
 9     Q.    Okay? And again, source code that says "Motorola" on
10     the top of it that was found in Hytera's files.
11     A.    Okay.
12     Q.    Okay?
13                 So you are aware that Hytera got the laptops,
14     imaged them of an agreed number of employees with Motorola in
15     the discovery process. And in that process, all those
16     laptops were forensically searched for anything that was
17     deleted.
18                 You are aware of that, right?
19     A.    I am aware that there was a limited number of laptops.
20     I'm not sure who decided which laptops were to be imaged, but
21     it was not a complete set. In other words, it wasn't all
22     Hytera employees or all of those involved with DMR. It was a
23     limited set.
24                 But yes, you are right. Within that set, it's my
25     understanding that they were imaged, and everything on them
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 186 of 210 PageID #:53345
                                                    Cloern                   1464

 1     was produced.
 2     Q.    So you understand Hytera has over 7,000 employees,
 3     right?
 4     A.    I don't know the exact number, but I know it's in the
 5     thousands.
 6     Q.    Okay. So you don't dispute Hytera has 7,000 employees?
 7     A.    I don't.
 8     Q.    And you testified in, I think, almost 100 cases, right?
 9     You have been retained as an expert in about 100 cases?
10     A.    That's right. I have not testified in 100 trials, but I
11     have been deposed a number of times.
12     Q.    Right.
13                 So having been in about 100 cases involved, you
14     understand the discovery process fairly well?
15     A.    Probably not as well as you do, but I have an
16     understanding as a layperson.
17     Q.    Thank you.
18                 And you understand that it's not common practice to
19     go into a company of thousands of people and produce
20     documents from all -- from every single person in the
21     company, right? That would not be a common practice?
22     A.    No. It would be focused on those who were involved with
23     the production of, for example, DMR radios.
24     Q.    Right. And you have looked into -- you say in your --
25     you submitted a report in this case of your opinions, right?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 187 of 210 PageID #:53346
                                                    Cloern                   1465

 1     A.    Yes.
 2     Q.    You identified the stuff that you relied on?
 3     A.    Yes, I did.
 4     Q.    And you relied on the documents that were produced in
 5     this case?
 6     A.    Yes.
 7     Q.    And there were about 20 million pages produced from
 8     Hytera?
 9     A.    Yes. It was a lot.
10     Q.    That's right. A lot, right?
11                  And there were probably -- I don't know -- 30, 40,
12     50 something document custodians; is that correct?
13     A.    I am just remembering off the top of my head. It was
14     certainly -- I can remember more than 10. So yes, it could
15     have been 30 or 40.
16     Q.    Right. That's right.
17                  And those are the employees that, pursuant to the
18     litigation, the parties agree to produce documents from,
19     right?
20     A.    That's my understanding.
21     Q.    Okay. And all of those employees' laptops were
22     provided, imaged, searched, forensically restored, and the
23     materials were produced, correct?
24     A.    Yes. Amongst that group of employees for those laptops
25     that could be found, they were processed as you described.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 188 of 210 PageID #:53347
                                                    Cloern                   1466

 1     Q.    Right. And the only place that any Motorola -- that any
 2     source code badged as "Motorola" was found was on P.E.'s
 3     laptop, correct?
 4     A.    That's my recollection, yes.
 5     Q.    I'm sorry. I keep reverting into the shorthand. P.E.
 6     is a reference to Peiyi Huang?
 7     A.    I understood that.
 8     Q.    Okay. So we can have that agreement going forward?
 9     It's a little easier to say.
10     A.    Okay. Yes.
11     Q.    Okay. Thanks.
12                  Okay. So let's look at the RAF library. This is
13     the third library for which Hytera didn't have source code,
14     correct?
15     A.    That's right.
16     Q.    And if we look, for example, at Line 2105, we see this
17     library also came from -- or it was compiled by H 05178. And
18     that's, again, P.E.'s employee number, right?
19     A.    Yes.
20                  And just so my previous answer was clear, Hytera
21     did not produce the Motorola software. So it's my
22     understanding that they didn't have it at the time of
23     production. I can't speak for the past.
24     Q.    I'm sorry. I'm not clear what you are talking about.
25     A.    In other words, Hytera did not have Motorola's software
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 189 of 210 PageID #:53348
                                                    Cloern                   1467

 1     apparently at the time that this case began. I can't speak
 2     for what happened before other than to point out it was on
 3     Peiyi Huang's software -- her laptop.
 4     Q.    Right.
 5                 So Hytera did not have this Motorola code that was
 6     on P.E.'s laptop at the time the lawsuit began. That's what
 7     you are saying?
 8     A.    That's my understanding based on their inability to
 9     produce it.
10     Q.    Good. Good. Thanks. Because that's actually a good
11     point. So let's talk about that.
12                 All of the "Motorola" badged source code that was
13     found on P.E.'s laptop, that was deleted in 2013 by P.E.,
14     correct? That's what the forensic report showed?
15     A.    That's right.
16     Q.    Okay. And you also understand that P.E. attempted to
17     destroy that laptop. She turned it in, said it didn't power
18     on, and wanted it to be recycled, right?
19     A.    Yes. I didn't know about -- I don't recall the power on
20     portion, but I know she asked that it be recycled.
21     Q.    That's right.
22                 And Hytera's in-house lawyers then tracked it down,
23     found it, had it restored, and found this Motorola source
24     code, correct?
25     A.    I think that's it. I think that's roughly correct.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 190 of 210 PageID #:53349
                                                    Cloern                   1468

 1     Q.    Right. And then Hytera immediately produced it as well
 2     as identified in an interrogatory response and said, we have
 3     found Motorola source code on P.E.'s laptop. It has been
 4     recovered from previously deleted files, and identified that
 5     expressly to Motorola, correct?
 6     A.    Yes. But just so it's clear, what was produced was what
 7     was found on the laptop. The laptop itself was not produced.
 8     And I believe Hytera did the forensic examination -- had
 9     someone do it.
10     Q.    Yes. Hytera hired a third-party vendor, correct?
11     A.    Right. But it wasn't the laptop that was produced was
12     the only thing I want to say.
13     Q.    And in this case both sides, Motorola and Hytera, that
14     was the agreed protocol, was to perform the forensic analysis
15     and then produce the results. Hytera produced the results to
16     Motorola, and Motorola produced the results to Hytera.
17     Neither side handed over laptops, right?
18     A.    That's certainly what happened.
19     Q.    Thank you.
20                 Okay. So no Motorola source code was ever found
21     badged as "Motorola source code" on Hytera's central
22     corporate SVN server or on anybody's files other than P.E.'s,
23     right?
24     A.    That's right.
25     Q.    Okay. So but there is some evidence that there was some
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 191 of 210 PageID #:53350
                                                    Cloern                   1469

 1     Motorola source code on one of Sam Chia's laptops, right?
 2     A.    That's correct.
 3     Q.    And that's the -- I think you showed a document that
 4     said "compiler links" at the top of it?
 5     A.    Yes.
 6     Q.    Right?
 7                  And then it had some D:/ drive file paths?
 8     A.    Exactly.
 9     Q.    Right?
10                  And that document was produced from Sam Chia's
11     files, correct?
12     A.    Yes, it was.
13     Q.    And a D:/ drive, that typically refers to, like, a USB
14     or hard drive or something?
15     A.    Again, it could be a hard drive, an external hard drive,
16     it could be USB, it could be a partition of an internal
17     drive. I don't have that information. All I know is it was
18     a D:/ drive.
19     Q.    It was Sam Chia's D:/ drive?
20     A.    It was Sam Chia's. He was the one who was -- whose
21     documents contained that information.
22     Q.    Thank you.
23                  And Sam Chia, like Peiyi Huang, is a former
24     Motorola employee, correct?
25     A.    That's correct.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 192 of 210 PageID #:53351
                                                    Cloern                   1470

 1     Q.    Kind of came over with a group of folks in the 2008,
 2     2009 time period, right?
 3     A.    Sam Chia did. That's correct.
 4     Q.    Right. G.S. Kok, Sam Chia, Y.T. Kok, and I think --
 5     A.    Mr. Hoong.
 6     Q.    -- Kim Long and Eunice -- there were about five of them
 7     that came in the middle part of 2008, correct?
 8     A.    That's correct.
 9     Q.    And then P.E. came over in, I think, February of 2009,
10     right?
11     A.    I think that's right.
12     Q.    And we have talked about Compass logs in this case,
13     right?
14     A.    That's right.
15     Q.    And so that group of people downloaded Motorola
16     documents, seemed to have brought over some source code over
17     to Hytera, correct?
18     A.    That's correct.
19     Q.    And that's what this case is about, right?
20     A.    Well, it's not just about the misappropriation. It's
21     also the use and the continued use of Motorola's trade
22     secrets in Hytera's products.
23     Q.    We will get to use in a minute. All right?
24                 So all three of the libraries were created by this
25     group of former Motorola employees, specifically two people
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 193 of 210 PageID #:53352
                                                    Cloern                   1471

 1     in that group, Sam Chia and Peiyi Huang, right?
 2     A.    That's what the employee IDs would indicate.
 3     Q.    And were you aware of that before your testimony
 4     yesterday and today?
 5     A.    That the employee IDs were in there?
 6     Q.    Right.
 7     A.    Yes.
 8     Q.    Okay.
 9     A.    You can see it when you look at it.
10     Q.    Right.
11                  But you didn't think that was important to point
12     out when you were asked about those libraries and what they
13     mean and how they were created?
14     A.    I'm happy to talk about it.
15     Q.    But you didn't?
16     A.    I wasn't asked.
17     Q.    Okay. Can we bring up PDX 8.125.
18                  Professor Wicker, this is one of the slides you
19     showed in your direct examination. And I just want to
20     confirm two things. Okay?
21                  First, on the left -- well, the overall slide says,
22     "Motorola and Hytera code," right?
23     A.    Yes. That's correct.
24     Q.    And on the left is Motorola code from Motorola's
25     ClearCase source code repository, correct?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 194 of 210 PageID #:53353
                                                    Cloern                   1472

 1     A.    That's right. We can see that right here. It was
 2     produced by Motorola, and it's portable version 1.0.
 3     Q.    Good. Motorola code from Motorola?
 4     A.    Yes.
 5     Q.    Great.
 6                  Now, on the right-hand side the slide says this is
 7     Hytera code, correct?
 8     A.    That's right. It was produced by Hytera.
 9     Q.    Okay. But it's not actually Hytera code, is it?
10     A.    It was code that was on Hytera's servers, file name
11     SVC_application.cpp.
12     Q.    Well, actually, this code came off of Peiyi Huang's
13     laptop. And if you look at the portion, see how the document
14     has been torn at the top?
15     A.    Yes.
16     Q.    If you look up there, it says "Motorola code," doesn't
17     it?
18     A.    Yes. The reason I'm calling it Hytera code is that it's
19     been modified. If you look right here (indicating), there is
20     an if.def wrapping. So what this does is it turns on and off
21     the original Motorola code and inserts what we see as RAF
22     code, which is, of course, a Hytera designation.
23     Q.    Right. But I think you just testified about 47 seconds
24     ago that this file came off of Hytera's SVN. Do you remember
25     you said that?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 195 of 210 PageID #:53354
                                                    Cloern                   1473

 1     A.    I don't remember --
 2     Q.    Or did I mishear?
 3     A.    I said SVC_application. I was talking about the file.
 4     I said Hytera produced it. I don't think I said it was on
 5     the SVN. If I did, I misspoke.
 6     Q.    I probably misunderstood you. Thanks for clarifying it.
 7                 This file actually came off Peiyi Huang's computer,
 8     right?
 9     A.    That's correct.
10     Q.    Okay. So this is not source code that was ever in
11     Hytera's SVN, correct?
12     A.    No. It was on a Hytera engineer's laptop.
13     Q.    A former Motorolan's laptop, Peiyi Huang, right?
14     A.    That's right.
15     Q.    Okay. And I am going to ask for your agreement on
16     something. You can give it or not. And I'm happy to
17     followup and clarify each time. But if we are talking about
18     a former Motorola employee, I am going to try to make that
19     clear in the examination as opposed to, let's say, a legacy
20     Hytera employee. When I say that, I mean someone who didn't
21     come from Motorola. Okay?
22     A.    Okay.
23     Q.    Is that fair enough?
24     A.    I will understand.
25     Q.    Okay.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 196 of 210 PageID #:53355
                                                    Cloern                   1474

 1                 THE COURT: Well, the jury may not. So make sure
 2     the questions are clear and brief so the jury can absorb the
 3     answer.
 4     BY MR. CLOERN:
 5     Q.    So the file on the right -- even though the slide says
 6     "Hytera code," the file on the right is actually badged
 7     "Motorola code" and is on -- was found on the local laptop of
 8     Peiyi Huang, right?
 9     A.    I would only add one thing to that. It says "Motorola"
10     on the top. It's got a lot of Motorola code. But it has
11     additions by a Hytera employee, who was a former Motorolan.
12     Q.    Thank you.
13                 And this is code she kept on her laptop and did not
14     put on the official Hytera server, right?
15     A.    That I don't know. It was not on the official Hytera
16     server, the SVN, at the time production began.
17     Q.    Right. You didn't find any of this on the Hytera
18     server, right?
19     A.    No.
20     Q.    And you are not aware of any evidence in the case at all
21     that this is on the Hytera server?
22     A.    It's not on the Hytera server now.
23     Q.    Right. And you are not aware of any evidence that it
24     was ever on the Hytera server, are you?
25     A.    That's right. I don't know one way or another.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 197 of 210 PageID #:53356
                                                    Cloern                   1475

 1     Q.    Great. So all we know is that Peiyi Huang had Motorola
 2     source code, and she was modifying it on her local laptop,
 3     right?
 4     A.    That's what this shows.
 5     Q.    Okay. Thank you.
 6                 So there were quite a few of these slides in your
 7     presentation, correct?
 8     A.    Where I compared Motorola code to Hytera, that's right.
 9     Q.    Right. But again, this is not official Hytera code,
10     correct? This was only on the local laptop of Peiyi Huang?
11     A.    It was produced by Hytera from a Hytera laptop.
12                 By "official" do you mean SVN code?
13     Q.    Yes. I mean code from the official corporate server
14     from which they would pull code -- Hytera would pull code to
15     put on a product, right?
16     A.    So this code in this particular example on the right was
17     not on the SVN, as you are putting it, the official Hytera
18     server.
19     Q.    Thank you.
20     A.    It was on a Hytera engineer's laptop.
21     Q.    And we know that because, if you look at the bottom
22     where it says "PTX 1863" -- do you see that?
23     A.    Yes, I do.
24     Q.    And then it says, "See HYT 1973-SC," and then there are
25     some numbers there, right?
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 198 of 210 PageID #:53357
                                                    Cloern                   1476

 1     A.    Yes.
 2     Q.    That's what we call a Bates number or a production
 3     number, correct?
 4     A.    Yes.
 5     Q.    And so when you show an example on your slides of
 6     purported Hytera source code and we see "PTX 1863" and then a
 7     Hytera Bates number, that means it came off of Peiyi Huang's
 8     computer, right?
 9     A.    It's my recollection that PE 1863 also includes software
10     that was printed from the SVN server.
11     Q.    Exactly my point. So what I am trying to do is to make
12     sure that it's clear when there is a reference to PTX 1863,
13     how one could tell whether the code that's being shown was,
14     on the one hand, from Hytera's SVN server and used in
15     products or, on the other hand, only resident on Peiyi
16     Huang's computer that she -- as Motorola code that she was
17     modifying. Okay?
18     A.    Understood.
19     Q.    All right. So now to try to make sure we are all on the
20     same page, if it says "PTX 1863" and then has a Bates number;
21     i.e., a production number, it came from Peiyi's local laptop,
22     right?
23     A.    If it has "PTX 1863," a Bates number and no path
24     associated with the SVN that would tie it to a particular
25     release, then it could, for example, have come from Peiyi
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 199 of 210 PageID #:53358
                                                    Cloern                   1477

 1     Huang's laptop.
 2     Q.    Okay. If it has "PTX 1863" but does not have a Bates
 3     number and only a path, then it came from Hytera's SVN,
 4     correct?
 5     A.    I believe that's right, though in some cases pieces of
 6     that code from the SVN may also have Bates numbers. But
 7     generally speaking, if there is a path, it's from the SVN.
 8     It says exactly where it came from on the SVN.
 9     Q.    Okay. Well, this document has not a full path, but it
10     says SVC_application.cpp.
11                 Do you see that?
12     A.    Yes, I do.
13     Q.    Okay. And that's a file name. So that's not indicating
14     that this was in the SVN?
15     A.    That's right. There is no path name, the long thing
16     with the slashes and whatnot. So that would not -- this is
17     not associated with a particular release on the SVN other
18     than to the extent that it was used to produce something else
19     that's on the SVN. This particular document on the right is
20     not on the SVN.
21     Q.    So don't you -- and sometimes a slide -- you have a
22     number of slides that look like this, correct, that have this
23     formatting?
24                 And sometimes they are comparing Motorola source
25     code to Hytera source code that was on their SVN and is used
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 200 of 210 PageID #:53359
                                                    Cloern                   1478

 1     in their products, and sometimes it's comparing Motorola
 2     source code to another Motorola source code file that was
 3     found on Peiyi Huang's laptop and may or may not have been
 4     modified, correct?
 5     A.    I'm not sure I ever showed examples from Peiyi Huang's
 6     computer and compared it to Motorola's source code when there
 7     wasn't modification.
 8     Q.    All right. So subject to that, let me try to be clear.
 9     So I will try this again.
10                 There are a number of slides that have this very
11     format. Some of them compare Motorola code to Hytera code
12     from Hytera's server -- source code server that's used on its
13     products, and others compare Motorola code to Motorola code
14     files that were on P.E.'s laptop only and were modified by
15     her, correct?
16     A.    That's correct.
17     Q.    Okay. And would you agree that it's pretty confusing in
18     order to determine which is which from your slides?
19     A.    I don't think so. And I think I tried to point it out.
20     When it was actually on the SVN and associated with a
21     particular release, I often highlighted -- I shouldn't do
22     that. This is not an example. But if you show me an
23     example, it typically said R, for example, 8.1 or something
24     like that. I tried to make an effort to say this was an
25     actual release of Hytera's source code.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 201 of 210 PageID #:53360
                                                    Cloern                   1479

 1     Q.    Well, in fact, in this slide what would indicate -- here
 2     on the Hytera side the thing that would be a clear ringer
 3     that it says "Motorola" at the top, that's been cut off,
 4     right?
 5     A.    Neither one of these shows the header above, but I agree
 6     it was there. It's been cut at the top and at the bottom.
 7                 MR. CLOERN: Can we see the slide where there is
 8     three of the --
 9     BY MR. CLOERN:
10     Q.    You have a number of examples of code from P.E.'s
11     computer where the whole code page is shown, and it says
12     "Motorola code" right at the top, right?
13     A.    Yes, there are examples of that.
14     Q.    Okay. So there are other examples where you didn't cut
15     that top part off?
16     A.    That's right. It's simply a matter of room on the
17     slide.
18     Q.    And that's it. Just room on the slide. That's why
19     you -- there we go.
20                 In fact, here you are highlighting them, correct?
21     A.    Well, that's the point of the slide. The point of the
22     slide was that these specific Motorola files, which clearly
23     say "Motorola confidential," were found on a Hytera laptop.
24     Q.    Okay. Let's go back to the previous PDX, because that's
25     a good point. Let's talk about what the point of the slide
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 202 of 210 PageID #:53361
                                                    Cloern                   1480

 1     is.
 2                 You never -- I think we just agreed. The only
 3     way -- because the "Motorola code" part is cut off of what
 4     says "Hytera" on the right, the only way to know if this is
 5     Hytera's official code versus code only on P.E.'s laptop is
 6     if you look down at the PTX and all the information
 7     describing the PTX there, right? That's the only way one
 8     would know, correct?
 9     A.    Well, one can also tell from this kind of wrapping
10     that's going on. But from your standpoint, without getting
11     into the details, yes, one would look right here and see that
12     there is no release number. There is no path name. So that
13     would tell us that this did not come from Hytera's official
14     release software.
15     Q.    So if you are not a software expert -- and the first
16     part, you pointed out, wouldn't tell you -- and you are not
17     one of the lawyers on the case familiar with this PTX
18     numbering, then you wouldn't know the difference unless you
19     were expressly told, right?
20     A.    No, I don't agree with that. If this was from a
21     particular release of Hytera's code, it would say so. And
22     there are many examples.
23                 This is a Motorola example. But this is what I'm
24     talking about, a path name that says R, release. In this
25     case it's 1.00.01 of Motorola's software, but there is
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 203 of 210 PageID #:53362
                                                    Cloern                   1481

 1     comparable path names for Hytera's software, and it
 2     identifies the release. And that indicates that it's from
 3     the SVN.
 4     Q.    Okay. You didn't tell that -- you didn't testify to
 5     that in your direct, did you?
 6     A.    I think I pointed it out several times.
 7     Q.    You pointed out how to tell the difference between
 8     whether -- what's shown on the right that says "Hytera" on
 9     it, right -- you have written the word "Hytera" above this
10     snippet of code, right?
11     A.    That's right.
12     Q.    And your testimony now on cross is that you pointed out
13     how to tell the difference between P.E. code versus Hytera
14     code in your direct. That's your testimony right now?
15     A.    My testimony is that many times I pointed out that a
16     given chunk of Hytera code was an official release that it
17     was on the SVN, and there were other times I pointed out that
18     it came from Peiyi Huang's laptop. In fact, there are many
19     cases where I actually wrote out, obtained from Peiyi's
20     laptop by a particular organization doing a study of the
21     laptop.
22     Q.    P.E. deleted all that Motorola code off her laptop years
23     before this case was filed, right?
24     A.    She certainly tried. It was in the recycling bin. And
25     I believe the date was 2013.
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 204 of 210 PageID #:53363
                                                    Cloern                   1482

 1     Q.    Right. Well, it actually had to be forensically
 2     restored, correct?
 3     A.    That's right.
 4     Q.    So you have talked a lot about rebranding of documents,
 5     right?
 6     A.    Yes.
 7     Q.    You have shown a number of examples of rebranding of
 8     documents, correct?
 9     A.    Yes, I have.
10     Q.    Okay. And those are documents that were in the files of
11     the former Motorola employees originally, correct? That's
12     where they were brought over?
13     A.    Yes. They were initially downloaded by a then-Motorola
14     employee who brought them over to Hytera.
15     Q.    Okay. And then they were changed and circulated to
16     other folks at Hytera, correct?
17     A.    That's correct.
18     Q.    So the former Motorola employees were concealing their
19     actions from other engineers at Hytera?
20     A.    That I don't agree with.
21     Q.    You don't agree with that.
22                  So you understand that there are currently -- let
23     me back up a minute.
24                  Were you in the courtroom -- I think I saw you --
25     for the testimony of the Motorola engineers about the trade
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 205 of 210 PageID #:53364
                                                    Cloern                   1483

 1     secrets?
 2     A.    Yes, I was.
 3     Q.    And each of them identified -- I don't know -- four to
 4     six or seven documents for each trade secret, right?
 5     A.    That's right.
 6     Q.    And some of those documents were identified for more
 7     than one trade secret, correct?
 8     A.    That's true as well.
 9     Q.    So in total, I believe there are 78 documents that have
10     been cited as support for the 21 trade secrets, correct?
11     A.    I don't know the exact number, but it's in that
12     neighborhood.
13     Q.    Okay.
14     A.    Certainly the folks who testified before me talked about
15     or identified, roughly, 70 or 80 documents.
16     Q.    70 or 80 documents. We can agree it's in that number,
17     right?
18     A.    Roughly.
19     Q.    Okay. And not all of those documents were found in the
20     files at Hytera, correct, as you pointed out in your direct
21     presentation? Most were, but a few weren't, correct?
22     A.    So all of those documents were downloaded and taken to
23     Hytera.
24     Q.    I understand.
25     A.    They weren't all found on Hytera's --
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 206 of 210 PageID #:53365
                                                    Cloern                   1484

 1     Q.    I am going to give you a chance to answer that. I just
 2     want to take it in pieces, if that's okay.
 3                 So let's start there.
 4                 There is Compass logs, and all 78 of those
 5     documents were on the Compass logs of either Sam or Y.T.,
 6     correct?
 7     A.    That's my recollection.
 8     Q.    Sam Chia, a former Motorolan; and Y.T. Kok, a former
 9     Motorolan?
10     A.    That's right.
11     Q.    Okay. And then Sam and Y.T. bring the docs to Hytera,
12     right?
13     A.    That's right.
14     Q.    Okay. And there were some of those documents that
15     weren't found in the files of anyone at Hytera, correct?
16     A.    That's right. When production was done, not everything
17     that had been taken from the Compass database was found at
18     Hytera.
19     Q.    Right. And there was no -- you didn't find any direct
20     evidence that they were deleted. For example, none were --
21     in fact, some of them -- some of the documents that were
22     found in Hytera's files were recovered from the deletion
23     process, right?
24     A.    That's right.
25     Q.    Okay. So there were documents that were found through
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 207 of 210 PageID #:53366
                                                    Cloern                   1485

 1     the deletion process, correct?
 2     A.    That is correct.
 3     Q.    And I believe you looked at some logs of the forensic
 4     recovery from P.E.'s laptop, right?
 5     A.    That's correct.
 6     Q.    And that showed where there was documents that existed
 7     but weren't able to be recovered, correct?
 8     A.    That's right.
 9                 With regard to the forensic examination of that
10     laptop, some things were recovered, some things weren't
11     recovered, but they were listed.
12     Q.    Exactly.
13                 And you didn't see any evidence where there was one
14     of the trade secret documents that weren't found in Hytera's
15     files -- you didn't see any evidence that they had been
16     deleted but not recovered, right?
17     A.    Let me make sure I understand.
18                 So a particular trade secret document -- you are
19     asking whether a particular trade secret document was listed
20     but not found --
21     Q.    Correct.
22     A.    -- not recovered.
23                 I don't recall that happening.
24     Q.    Okay. All right. Good.
25                 So let's talk about the trade secret -- the other
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 208 of 210 PageID #:53367
                                                    Cloern                   1486

 1     trade secret documents, the trade secret documents of that
 2     list of 70 or 80, the trade secret documents that were found
 3     in Hytera's files. Okay?
 4                 Now, they were all found in the files of one of the
 5     former Motorolans, correct?
 6     A.    No.
 7     Q.    No?
 8     A.    No. There were examples -- for example, I showed you
 9     where testing the documents had turned up in a number of
10     different places. There were examples of other documents
11     being shared -- having been rebranded but shared, and they
12     were essentially the original documents.
13     Q.    So I'm not asking about the rebranded documents.
14     A.    Sorry.
15     Q.    Okay. I understand that there was some information that
16     was copied from a Motorola badge document into a Hytera badge
17     document --
18                 THE COURT: Hang on just a minute.
19                 Is that a question? What I am saying is, your
20     understanding is not a question put to the witness. So
21     rephrase the question.
22     BY MR. CLOERN:
23     Q.    So setting aside Hytera branded documents, the specific
24     Motorola branded documents that are identified as support for
25     one of the trade secrets --
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 209 of 210 PageID #:53368
                                                    Cloern                   1487

 1     A.    Okay.
 2     Q.    -- those were all found in the files of a former
 3     Motorolan, correct?
 4     A.    I believe that's right.
 5     Q.    Thank you.
 6                 So in your direct you talked about the libraries,
 7     right?
 8     A.    Yes. That's right.
 9     Q.    And you talked about some source code comparisons
10     between Motorola code and Hytera SVN code that actually goes
11     in the products. You made some comparisons there, right?
12     A.    I did, yes.
13     Q.    And showed that some of that had been copied, right?
14     A.    That's right.
15     Q.    Okay. And you showed that there were some rebranding of
16     documents that were taken by the former Motorolans to Hytera,
17     correct?
18     A.    That's right.
19     Q.    Okay. You were here for the opening, right?
20     A.    Yes, I was.
21     Q.    Okay. So you know that Hytera concedes that --
22                 THE COURT: Opening statements are not evidence in
23     the case. So we will stop here, and you can pick this up
24     Monday morning at 10 o'clock.
25                 Members of the jury, you are excused until 10:00
 Case: 1:17-cv-01973 DocumentWicker
                             #: 790 Filed: 12/20/19
                                      - cross    byPage 210 of 210 PageID #:53369
                                                    Cloern                   1488

 1     o'clock Monday. Do not come in tomorrow. Do not come in
 2     tomorrow.
 3                 Counsel, 10:00 o'clock Monday.
 4           (An adjournment was taken at 4:36 p.m.)
 5                               *    *    *    *    *
 6     We certify that the foregoing is a correct transcript from
       the record of proceedings in the above-entitled matter.
 7
 8     /s/ Frances Ward_________________________November 22, 2019.
       Official Court Reporter
 9
       /s/ Amy Spee                                      November 22, 2019.
10     Official Court Reporter
       F
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
